Exhibit 10.8

Execution Copy

 

 

CREDIT AGREEMENT

dated as of December 14, 2018

among

HERITAGE INSURANCE HOLDINGS, INC.
as Borrower,

CERTAIN Subsidiaries OF THE BORROWER PARTY HERETO FROM TIME TO TIME,
as Guarantors,

THE LENDERS PARTY HERETO,

REGIONS BANK,
as the Administrative Agent and the Collateral Agent,

bmo harris bank n.a.,
as Syndication Agent,

HANCOCK WHITNEY BANK,

and

canadian imperial bank of commerce,
as Co-Documentation Agents

REGIONS CAPITAL MARKETS,

and

BMO CAPITAL MARKETS CORP.,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article 1  —  DEFINITIONS AND INTERPRETATION

1

 

 

Section 1.1

Definitions1

 

 

Section 1.2

Accounting Terms34

 

 

Section 1.3

Rules of Interpretation35

 

 

Section 1.4

Rules of Interpretation with Respect to Regulated Subsidiaries36

 

Article 2  —  LOANS AND LETTERS OF CREDIT

37

 

 

Section 2.1

Revolving Loans and Term Loan A37

 

 

Section 2.2

Swingline Loans41

 

 

Section 2.3

Issuances of Letters of Credit and Purchase of Participations Therein44

 

 

Section 2.4

Pro Rata Shares; Availability of Funds48

 

 

Section 2.5

Evidence of Debt; Register; Lenders’ Books and Records; Notes49

 

 

Section 2.6

Scheduled Principal Payments49

 

 

Section 2.7

Interest on Loans49

 

 

Section 2.8

Conversion/Continuation51

 

 

Section 2.9

Default Rate of Interest52

 

 

Section 2.10

Fees52

 

 

Section 2.11

Prepayments/Commitment Reductions54

 

 

Section 2.12

Application of Prepayments56

 

 

Section 2.13

General Provisions Regarding Payments56

 

 

Section 2.14

Sharing of Payments by Lenders58

 

 

Section 2.15

Cash Collateral58

 

 

Section 2.16

Defaulting Lenders59

 

 

Section 2.17

Removal or Replacement of Lenders62

 

Article 3  —  YIELD PROTECTION

63

 

 

Section 3.1

Making or Maintaining LIBOR Loans63

 

 

Section 3.2

Increased Costs66

 

 

Section 3.3

Taxes67

 

 

Section 3.4

Mitigation Obligations; Designation of a Different Lending Office70

 

Article 4  —  GUARANTY

70

 

 

Section 4.1

The Guaranty70

 

 

Section 4.2

Obligations Unconditional71

 

 

Section 4.3

Reinstatement72

 

 

Section 4.4

Certain Additional Waivers72

 

 

Section 4.5

Remedies72

 

 

Section 4.6

Rights of Contribution73

 

 

Section 4.7

Guarantee of Payment; Continuing Guarantee73

 

 

Section 4.8

Keepwell73

 

Article 5  —  CONDITIONS PRECEDENT

73

 

 

Section 5.1

Conditions Precedent to Initial Credit Extensions73

 

 

Section 5.2

Conditions to Each Credit Extension75

 

Article 6  —  REPRESENTATIONS AND WARRANTIES

76

 

 

Section 6.1

Organization; Requisite Power and Authority; Qualification76

 

 

Section 6.2

Equity Interests and Ownership77

 

 

Section 6.3

Due Authorization77

 

i

--------------------------------------------------------------------------------

 

 

Section 6.4

No Conflict77

 

 

Section 6.5

Governmental Consents77

 

 

Section 6.6

Binding Obligation77

 

 

Section 6.7

Financial Statements77

 

 

Section 6.8

No Material Adverse Effect; No Default78

 

 

Section 6.9

Tax Matters78

 

 

Section 6.10

Properties78

 

 

Section 6.11

Environmental Matters79

 

 

Section 6.12

No Defaults80

 

 

Section 6.13

No Litigation or other Adverse Proceedings80

 

 

Section 6.14

Information Regarding the Credit Parties and their Subsidiaries80

 

 

Section 6.15

Governmental Regulation80

 

 

Section 6.16

Employee Matters81

 

 

Section 6.17

Pension Plans82

 

 

Section 6.18

Solvency82

 

 

Section 6.19

Compliance with Laws82

 

 

Section 6.20

Disclosure82

 

 

Section 6.21

Insurance83

 

 

Section 6.22

Pledge and Security Agreement83

 

 

Section 6.23

Mortgages83

 

 

Section 6.24

No Casualty84

 

Article 7  —  AFFIRMATIVE COVENANTS

84

 

 

Section 7.1

Financial Statements and Other Reports84

 

 

Section 7.2

Existence87

 

 

Section 7.3

Payment of Taxes and Claims87

 

 

Section 7.4

Maintenance of Properties88

 

 

Section 7.5

Insurance88

 

 

Section 7.6

Inspections88

 

 

Section 7.7

Lenders Meetings88

 

 

Section 7.8

Compliance with Laws and Material Contracts89

 

 

Section 7.9

Use of Proceeds89

 

 

Section 7.10

Environmental Matters89

 

 

Section 7.11

Additional Real Estate Assets89

 

 

Section 7.12

Pledge of Personal Property Assets90

 

 

Section 7.13

Books and Records91

 

 

Section 7.14

Additional Subsidiaries91

 

 

Section 7.15

Maintenance of Reinsurance92

 

 

Section 7.16

Post-Closing Matters92

 

Article 8  —  NEGATIVE COVENANTS

92

 

 

Section 8.1

Indebtedness92

 

 

Section 8.2

Liens94

 

 

Section 8.3

No Further Negative Pledges96

 

 

Section 8.4

Restricted Payments96

 

 

Section 8.5

Burdensome Agreements97

 

 

Section 8.6

Investments98

 

 

Section 8.7

Use of Proceeds99

 

 

Section 8.8

Financial Covenants99

 

 

Section 8.9

Fundamental Changes; Disposition of Assets; Acquisitions100

 

 

Section 8.10

Disposal of Subsidiary Interests100

 

 

Section 8.11

Sales and Lease‑Backs101

 

ii

--------------------------------------------------------------------------------

 

 

Section 8.12

Transactions with Affiliates and Insiders101

 

 

Section 8.13

Modification or Prepayment of Other Funded Debt101

 

 

Section 8.14

Conduct of Business102

 

 

Section 8.15

Fiscal Year102

 

 

Section 8.16

Amendments to Organizational Agreements / Material Agreements102

 

 

Section 8.17

Accounting and Reporting Changes102

 

 

Section 8.18

Statutory Capitalization / Risk Based Capital Ratio103

 

Article 9  —  EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS

103

 

 

Section 9.1

Events of Default103

 

 

Section 9.2

Remedies106

 

 

Section 9.3

Application of Funds107

 

Article 10  —  AGENCY

108

 

 

Section 10.1

Appointment and Authority108

 

 

Section 10.2

Rights as a Lender108

 

 

Section 10.3

Exculpatory Provisions109

 

 

Section 10.4

Reliance by Administrative Agent110

 

 

Section 10.5

Delegation of Duties110

 

 

Section 10.6

Resignation of Administrative Agent110

 

 

Section 10.7

Non-Reliance on Administrative Agent and Other Lenders111

 

 

Section 10.8

No Other Duties, etc111

 

 

Section 10.9

Administrative Agent May File Proofs of Claim111

 

 

Section 10.10

Collateral Matters112

 

Article 11  —  MISCELLANEOUS

113

 

 

Section 11.1

Notices; Effectiveness; Electronic Communications114

 

 

Section 11.2

Expenses; Indemnity; Damage Waiver115

 

 

Section 11.3

Set‑Off117

 

 

Section 11.4

Amendments and Waivers118

 

 

Section 11.5

Successors and Assigns120

 

 

Section 11.6

Independence of Covenants124

 

 

Section 11.7

Survival of Representations, Warranties and Agreements124

 

 

Section 11.8

No Waiver; Remedies Cumulative124

 

 

Section 11.9

Marshalling; Payments Set Aside125

 

 

Section 11.10

Severability125

 

 

Section 11.11

Obligations Several; Independent Nature of Lenders’ Rights125

 

 

Section 11.12

Headings125

 

 

Section 11.13

Applicable Laws125

 

 

Section 11.14

WAIVER OF JURY TRIAL126

 

 

Section 11.15

Confidentiality126

 

 

Section 11.16

Usury Savings Clause128

 

 

Section 11.17

Counterparts; Integration; Effectiveness128

 

 

Section 11.18

No Advisory of Fiduciary Relationship128

 

 

Section 11.19

Electronic Execution of Assignments and Other Documents129

 

 

Section 11.20

USA PATRIOT Act129

 

 

Section 11.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions129

 

 

Section 11.22

Certain ERISA Matters130

 




iii

--------------------------------------------------------------------------------

 

Appendices

Appendix ALenders, Commitments and Commitment Percentages

Appendix BNotice Information

Schedules

Schedule 6.1Organization; Requisite Power and Authority; Qualification

Schedule 6.2Equity Interests and Ownership

Schedule 6.10(b)Real Estate Assets

 

Schedule 6.14

Name, Jurisdiction and Tax Identification Numbers of Borrower and its

 



Subsidiaries

Schedule 6.21Insurance Coverage

Schedule 8.1Existing Indebtedness

Schedule 8.2Existing Liens

Schedule 8.6Existing Investments

Exhibits

Exhibit 1.1Form of Secured Party Designation Notice

Exhibit 2.1Form of Funding Notice

Exhibit 2.3Form of Issuance Notice

Exhibit 2.5–1Form of Revolving Loan Note

Exhibit 2.5–2Form of Swingline Note

Exhibit 2.5–3Form of Term Loan Note

Exhibit 2.8Form of Conversion / Continuation Notice

Exhibit 3.3Forms of U.S. Tax Compliance Certificates (Forms 1 – 4)

Exhibit 7.1(c)Form of Compliance Certificate

Exhibit 7.14Form of Guarantor Joinder Agreement

Exhibit 11.5Form of Assignment Agreement

iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of December 14, 2018 (as amended, restated,
increased, extended, supplemented and/or otherwise modified from time to time,
this “Agreement”), is entered into by and among HERITAGE INSURANCE HOLDINGS,
INC., a Delaware corporation (the “Borrower”), certain Subsidiaries of the
Borrower from time to time party hereto, as Guarantors, the Lenders from time to
time party hereto, and REGIONS BANK, as administrative agent (in such capacity,
“Administrative Agent”) and collateral agent (in such capacity, “Collateral
Agent”).

RECITALS:

WHEREAS, the Borrower has requested that the Lenders provide revolving credit
and term loan facilities for the purposes set forth herein; and

WHEREAS, the Lenders have agreed to make the requested facilities available on
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

Article 1

DEFINITIONS AND INTERPRETATION

Section 1.1Definitions. The following terms used herein, including in the
introductory paragraph, recitals, exhibits and schedules hereto, shall have the
following meanings:

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of: (a) all, or
any substantial portion, of the property of another Person, or any division,
line of business or other business unit of another Person; or (b) at least a
majority of the Voting Stock of another Person, in each case, whether or not
involving a merger or consolidation with such other Person and whether for cash,
property, services, assumption of Indebtedness, securities or otherwise.

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for an Adjusted LIBOR Rate Loan, the rate per
annum obtained by dividing: (a) (i) the rate per annum (rounded upward to the
next whole multiple of one sixteenth of one percent (1/16 of 1.00%)) equal to
the LIBOR as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) for deposits (for delivery on the
first (1st) day of such period) with a term equivalent to such period in
Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (ii) in the event the rate referenced
in the preceding clause (i) does not appear on such page or service, or, if such
page or service shall cease to be available, the rate per annum (rounded upward
to the next whole multiple of one sixteenth of one percent (1/16 of 1.00%))
equal to the rate determined by the Administrative Agent to be the offered rate
on such other page or other service which displays an average settlement rate
for deposits (for delivery on the first (1st) day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date; by (b) an
amount equal to (i) one, minus (ii) the Applicable Reserve Requirement.
Notwithstanding anything contained herein to the contrary, the Adjusted LIBOR
Rate shall not be less than zero.

“Adjusted LIBOR Rate Loan” means a Loan bearing interest based on the Adjusted
LIBOR Rate.

“Administrative Agent” has the meaning specified in the introductory paragraph
hereto, together with its successors and assigns.

1

--------------------------------------------------------------------------------

 

“Administrative Questionnaire” means an administrative questionnaire provided by
the Lenders in a form supplied by the Administrative Agent.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of any Credit Party or any of its Subsidiaries) at law
or in equity, or before or by any Governmental Authority, whether pending,
threatened in writing against any Credit Party, any of its Subsidiaries or any
material property of any Credit Party or any of its Subsidiaries.

“Affected Lender” has the meaning specified in Section 3.1(b).

“Affected Loans” has the meaning specified in Section 3.1(b).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by, or
is under common Control with, the Person specified.

“Agent” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is Fifty Million Dollars ($50,000,000).

“Agreement” has the meaning specified in the introductory paragraph hereto.

“ALTA” means the American Land Title Association.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd–1, et seq., the UK Bribery Act of 2010 and all other laws, rules, and
regulations of any jurisdiction applicable to any Credit Party or any of its
Affiliates from time to time concerning or relating to bribery or corruption.

“Applicable Laws” means all applicable laws, including all applicable provisions
of constitutions, statutes, rules, ordinances, regulations and orders of all
Governmental Authorities and all orders, rulings, writs and decrees of all
courts, tribunals and arbitrators.

“Applicable Margin” means, (a) from the Closing Date through the date that is
two (2) Business Days immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.1(c) for the Fiscal Quarter ending December 31,
2018, the applicable percentage per annum based upon Pricing Level 1 in the
table set forth below, and (b) thereafter, the applicable percentage per annum
determined by reference to the table set forth below, using the Consolidated
Leverage Ratio as set forth in the Compliance Certificate most recently
delivered to the Administrative Agent pursuant to Section 7.1(c), with any
increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio becoming effective on the date two (2) Business Days
immediately following the date on which such Compliance Certificate is
delivered.

Pricing Level

Consolidated Leverage Ratio

Adjusted LIBOR Rate Loans and Letter of Credit Fee

Base Rate Loans

Commitment

Fee

1

≤ 2.0:1.0

3.250%

2.250%

0.350%

2

       > 2.0:1.0, but

≤ 3.0:1.0

3.500%

2.500%

0.375%

3

> 3.0:1.0

3.750%

2.750%

0.400%

Notwithstanding the foregoing, (x) if, at any time, a Compliance Certificate is
not delivered when due in accordance herewith, then Pricing Level 3 as set forth
in the table above shall apply as of the first (1st) Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall remain

2

--------------------------------------------------------------------------------

 

in effect until the date on which such Compliance Certificate is delivered, and
(y) the determination of the Applicable Margin for any period shall be subject
to the provisions of Section 2.7(e). The Applicable Margin with respect to any
additional Term Loan established pursuant to Section 2.1(d)(iii) shall be as
provided in the joinder document(s) and/or commitment agreement(s) executed by
the Borrower and the applicable Lenders in connection therewith.

“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time) under regulations issued from time to
time by the Board of Governors of the Federal Reserve System or other applicable
banking regulator. Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to: (a) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate or
LIBOR Index Rate, or any other interest rate of a Loan, is to be determined; or
(b) any category of extensions of credit or other assets which include Adjusted
LIBOR Rate Loans or Base Rate Loans determined by reference to the LIBOR Index
Rate. Adjusted LIBOR Rate Loans and Base Rate Loans determined by reference to
the LIBOR Index Rate shall be deemed to constitute Eurocurrency liabilities, and
as such, shall be deemed subject to reserve requirements without benefit of
credit for pro ration, exception or offsets that may be available from time to
time to the applicable Lender. The rate of interest on Adjusted LIBOR Rate Loans
and Base Rate Loans determined by reference to the LIBOR Index Rate shall be
adjusted automatically on and as of the effective date of any change in the
Applicable Reserve Requirement.

“Approved Fund” means any Fund that is administered or managed by: (a) a Lender;
(b) an Affiliate of a Lender; or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Regions Capital Markets, a division of Regions Bank, and BMO
Harris Bank N.A., in their respective capacities as joint lead arranger and
joint bookrunner under this Agreement.

“Asset Sale” means a sale, lease, Sale and Leaseback Transaction, assignment,
conveyance, exclusive license (as licensor), Securitization Transaction,
transfer or other disposition to, or any exchange of property with, any Person,
in one transaction or a series of transactions, of all or any part of any Credit
Party or any of its Subsidiaries’ businesses, assets or properties of any kind,
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, created, leased or licensed, including the Equity
Interests of any Subsidiary of a Credit Party, other than:

(a)dispositions of surplus, obsolete or worn out property or property no longer
used or useful in the business of the Credit Parties and their Subsidiaries,
whether now owned or hereafter acquired, in the ordinary course of business;

(b)dispositions of inventory sold, and Intellectual Property licensed, in the
ordinary course of business;

(c)dispositions of accounts or payment intangibles (each as defined in the UCC)
resulting from the compromise or settlement thereof in the ordinary course of
business for less than the full amount thereof;

(d)dispositions of cash and Cash Equivalents in the ordinary course of business;

(e)licenses, sublicenses, leases or subleases granted to any third parties in
arm’s-length commercial transactions in the ordinary course of business that do
not interfere in any material respect with the business of the Borrower or any
of its Subsidiaries;

(f)dispositions of assets held by Regulated Subsidiaries;

3

--------------------------------------------------------------------------------

 

(g)the termination or surrender of any real property lease of the Borrower or
any of its Subsidiaries in the ordinary course of business so long as the loss
of such leased location could not be reasonably expected to have an adverse and
material effect on any business of the Borrower or any of its Subsidiaries;

(h)the abandonment or other disposition of Intellectual Property, whether now or
hereafter owned or leased or acquired in connection with an Acquisition or other
permitted Investment, that is, in the reasonable business judgment of the
Borrower, no longer economically practicable or commercially desirable to
maintain or used or useful in the business of the Borrower and the Subsidiaries;

(i)sales, transfers and other dispositions permitted by Section 8.9 (other than
as permitted by clause (b) of Section 8.9);

(j)any issuance of Equity Interests of the Borrower;

(k)disposition of the Existing Mortgaged Property and the Rhode Island Real
Estate;

(l)to the extent constituting a sale, transfer, lease or other disposition of an
asset, any Restricted Payment made pursuant to Section 8.4; and

(m)sales, transfers or other dispositions of Investments to the extent permitted
under Section 8.6 in joint ventures to the extent required by, or made pursuant
to customary buy/sell arrangements between, the parties set forth in joint
venture arrangements and similar binding agreements.

“Assignment Agreement” means an assignment agreement entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.5(b)(iii)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.5 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of Capital Lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment, and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), chief
financial officer or treasurer and, solely for purposes of making the
certifications required under clauses (b)(ii) and (c) of Sections 5.1, any
secretary or assistant secretary.

“Auto Borrow Agreement” has the meaning specified in Section 2.2(b)(vi).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

4

--------------------------------------------------------------------------------

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of: (a)
the Prime Rate in effect on such day; (b) the Federal Funds Rate in effect on
such day plus one half of one percent (0.5%); and (c) the LIBOR Index Rate in
effect on such day plus one percent (1.0%). Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or the LIBOR Index Rate shall
be effective on the effective day of such change in the Prime Rate, the Federal
Funds Rate or the LIBOR Index Rate, respectively. Notwithstanding anything to
the contrary herein, the Base Rate shall not be less than zero.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficial Ownership Certification” has the meaning specified in Section
5.1(k).

“Benefit Plan” means any of: (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA; (b) a “plan” as defined in, and
subject to, Section 4975 of the Internal Revenue Code; or (c) any Person whose
assets include (for purposes of ERISA Section 3(42), or otherwise for purposes
of Title I of ERISA or Section 4975 of the Internal Revenue Code) the assets of
any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type of Loan and, in the case of Adjusted LIBOR Rate Loans, having the same
Interest Period, or (b) a borrowing of Swingline Loans, as appropriate.

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
and Adjusted LIBOR Rate Loans (and, in the case of determinations, the Index
Rate and Base Rate Loans based on the LIBOR Index Rate), the term “Business Day”
means any day which is a Business Day described in clause (a) and which is also
a day for trading by and between banks in Dollar deposits in the London
interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash Collateralize” means to pledge and deposit with, or deliver to, the
Administrative Agent, the Issuing Bank or the Swingline Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swingline Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, the Issuing
Bank or Swingline Lender, as applicable, may agree in their sole discretion,
other credit support, in each case, pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, the Issuing Bank
and/or the Swingline Lender, as applicable. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, as of any date of determination, any of the following:

(a)marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government, or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case, maturing within one (1)
year after such date;

(b)marketable direct obligations issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof,
in each case, maturing within one (1) year after such date and having, at the
time of the acquisition thereof, a rating of at least A–1 from S&P or at least
P–1 from Moody’s;

5

--------------------------------------------------------------------------------

 

(c)commercial paper maturing no more than one (1) year from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least
A–1 from S&P or at least P–1 from Moody’s;

(d)certificates of deposit or bankers’ acceptances maturing within one (1) year
after such date and issued or accepted by any Lender or by any commercial bank
organized under the laws of the United States, or of any state thereof or the
District of Columbia, that:

(i)is at least “adequately capitalized” (as defined in the regulations of its
primary federal banking regulator); and

(ii)has Tier 1 capital (as defined in such regulations) of not less than
One-Hundred Million Dollars ($100,000,000); and

(e)shares of any money market mutual fund that:

(i)has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above;

(ii)has net assets of not less than Five-Hundred Million Dollars ($500,000,000);
and

(iii)has the highest rating obtainable from either S&P or Moody’s.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty, or in the
administration, interpretation, implementation or application thereof, by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, (ii) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, and (iii) all
requests, rules, guidelines or directives issued by a Governmental Authority in
connection with a Lender’s submission or re-submission of a capital plan under
12 C.F.R. § 225.8 or a Governmental Authority’s assessment thereof shall, in
each case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d–3 and 13d–5 under the Exchange Act
of 1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of twenty-five
percent (25.0%) or more of the Equity Interests of the Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b)during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals:

(i)who were members of that board or equivalent governing body on the first day
of such period;

6

--------------------------------------------------------------------------------

 

(ii)whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting, at the
time of such election or nomination, at least a majority of that board or
equivalent governing body; or

(iii)whose election or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting, at the time of such election or nomination, at least a majority of
that board or equivalent governing body.

“Closing Date” means December 14, 2018.

“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.

“Collateral Agent” has the meaning specified in the introductory paragraph
hereto, together with its successors and assigns.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
and all other instruments, documents and agreements delivered by any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to the Collateral Agent, for the benefit of the holders of the
Obligations, a Lien on any real, personal or mixed property of any Credit Party
as security for the Obligations.

“Commitment Fee” has the meaning specified in Section 2.10(a).

“Commitments” means the Revolving Commitments and the Term Loan Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Competitor” shall mean any competitor of any Credit Party or any Subsidiary
that is in the same or a similar line of business as any Credit Party or any
Subsidiary.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 7.1(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on, or
measured by, net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries (other than Regulated Subsidiaries) on a consolidated basis,
all capital expenditures, as determined in accordance with GAAP; provided,
however, that Consolidated Capital Expenditures shall not include (a)
expenditures made with proceeds of any Involuntary Disposition to the extent
such expenditures are used to purchase property that is the same as or similar
to the property subject to such Involuntary Disposition, or (b) Permitted
Acquisitions.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries (other than Regulated Subsidiaries) on a consolidated basis, an
amount equal to Consolidated Net Income (excluding Regulated Subsidiaries) for
such period (a) plus the following, to the extent deducted in calculating such
Consolidated Net Income (without duplication), (i) Consolidated Interest Charges
for such period, (ii) the provision for federal, state, local and foreign income
taxes payable by the Credit Parties and their Subsidiaries (other than Regulated
Subsidiaries) for such period, (iii) depreciation and amortization expense for
such period, (iv) non-cash stock compensation issued for such period, (v)
non-cash losses (or minus non-cash gains) resulting from purchases (and
resulting cancellations) of the Convertible Notes during such period, (vi) all
out-of-pocket fees, costs and expenses payable or otherwise incurred in
connection with this Agreement and any other Credit Document or with the
redemption of the Senior Secured Notes, including that portion of the redemption
price in excess of the par value of the Senior Secured Notes, prior to the date
that is three (3) months after the Closing Date, and (vii) other non-cash
charges and expenses reducing Consolidated Net Income, including any write-offs
or write-downs (excluding any such non-cash charge to the extent such non-cash
charge (A) represents an accrual of, or reserve for, cash charges in any future
period or amortization of a prepaid cash expense that was

7

--------------------------------------------------------------------------------

 

paid in a prior period not included in the calculation, or (B) is an expense or
charge related to accounts receivable or other current asset); and (b) minus all
non-cash items increasing Consolidated Net Income (excluding any items which
represent the reversal of any accrual of, or reserve for, anticipated cash
charges that reduced Consolidated EBITDA in any prior period).

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of: (a) (i) Consolidated EBITDA for the period of the
four (4) Fiscal Quarters most recently ended, minus (ii) Consolidated Capital
Expenditures for the period of the four (4) Fiscal Quarters most recently ended,
minus (iii) Consolidated Taxes for the period of the four (4) Fiscal Quarters
most recently ended; to (b) Consolidated Fixed Charges for the period of the
four (4) Fiscal Quarters most recently ended.

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries (other than Regulated Subsidiaries) on a consolidated basis, an
amount equal to the sum of (a) Consolidated Interest Charges for such period,
plus (b) Consolidated Scheduled Funded Debt Payments for such period, plus (c)
the aggregate amount of Restricted Payments made by the Borrower pursuant to
clause (c) of Section 8.4 or, to the extent that such Restricted Payments do not
constitute dividends paid on common stock, clause (g) of Section 8.4 during such
period, plus (d) the Convertible Note Fixed Charges for such period, all as
determined in accordance with GAAP.

“Consolidated Funded Debt” means Funded Debt of the Borrower and its
Subsidiaries (other than Regulated Subsidiaries) on a consolidated basis
determined in accordance with GAAP; provided, however, notwithstanding anything
to the contrary in the foregoing, “Consolidated Funded Debt” shall (x) include
any intercompany Indebtedness owing by any Credit Party or Subsidiary (other
than a Regulated Subsidiary) to any Regulated Subsidiary, and (y) exclude any
Indebtedness owing by any Regulated Subsidiary to the Federal Home Loan Bank.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries (other than Regulated Subsidiaries) on a consolidated basis, an
amount equal to the sum of (a) all interest, premium payments, debt discount,
fees, charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case, to the extent treated as interest in accordance with GAAP,
plus (b) the portion of rent expense with respect to such period under Capital
Leases that is treated as interest in accordance with GAAP, plus (c) the implied
interest component of Synthetic Leases with respect to such period; provided,
however, notwithstanding anything to the contrary in the foregoing,
“Consolidated Interest Charges” shall (x) include all interest, premium,
payments, debt discount, fees, charges and related expenses in connection with
any intercompany Indebtedness owing by any Credit Party or Subsidiary (other
than a Regulated Subsidiary) to any Regulated Subsidiary, and (y) exclude all
interest, premium, payments, debt discount, fees, charges and related expenses
in connection with any Indebtedness owing by any Regulated Subsidiary to the
Federal Home Loan Bank.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of: (a) Consolidated Funded Debt as of such date; to (b) Consolidated EBITDA for
the period of the four (4) Fiscal Quarters most recently ended.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries (including or excluding Regulated Subsidiaries of the Borrower, as
so specified in the relevant instance of calculation) on a consolidated basis,
the net income of the Borrower and such Subsidiaries (excluding unusual and
infrequent gains) for that period, as determined in accordance with GAAP.

“Consolidated Net Worth” means, as of any date of determination, for the
Borrower and its Subsidiaries (including, for the avoidance of doubt, Regulated
Subsidiaries), (a) Shareholders’ Equity of the Borrower and its Subsidiaries
(including, for the avoidance of doubt, Regulated Subsidiaries) on that date,
less (b) accumulated other comprehensive income.

8

--------------------------------------------------------------------------------

 

“Consolidated Scheduled Funded Debt Payments” means, for any period, for the
Borrower and its Subsidiaries (other than Regulated Subsidiaries) on a
consolidated basis, the sum of all scheduled payments of principal on
Consolidated Funded Debt, as determined in accordance with GAAP. For purposes of
this definition, “scheduled payments of principal” (a) shall be determined
without giving effect to any reduction of such scheduled payments resulting from
the application of any voluntary or mandatory prepayments made during the
applicable period, (b) shall be deemed to include payments with respect to the
Attributable Principal Amount in respect of Capital Leases, Securitization
Transactions, Sale and Leaseback Transactions and Synthetic Leases, and (c)
shall not include any voluntary prepayments or mandatory prepayments required
pursuant to Section 2.11.

“Consolidated Taxes” means, for any period, the aggregate amount of all taxes
paid in cash, as determined in accordance with GAAP, by the Borrower and its
Subsidiaries (other than Regulated Subsidiaries) on a consolidated basis;
provided, however, that “Consolidated Taxes” shall include all taxes paid in
cash by the Borrower and its Subsidiaries (other than Regulated Subsidiaries) on
account of, on behalf of, or attributable to, any Regulated Subsidiary to the
extent that such Regulated Subsidiary has not made Restricted Payments to the
party paying such taxes pursuant to clause (a) of Section 8.4 within two (2)
months of such tax liabilities becoming due and payable, or actually being paid
in cash, by the paying party.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct,
or cause the direction of the management or policies of, a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8.

“Convertible Notes” means those certain 5.875% Convertible Senior Notes Due 2037
issued by Heritage Insurance Holdings, Inc. pursuant to the terms of that
certain Purchase Agreement dated as of August 10, 2017, in the aggregate
principal amount of One-Hundred Thirty-Six Million and Seven Hundred and Fifty
Thousand Dollars ($136,750,000).

“Convertible Note Fixed Charges” means, for any period, the aggregate amount of
all cash repurchases or cash redemptions (including, for the avoidance of doubt,
the cash component of any such repurchases or redemptions made partially in
cash) of Convertible Notes made by any Credit Party after the date that is
thirty (30) days after the Closing Date that are, together with all such cash
repurchases or cash redemptions of Convertible Notes made by any Credit Party
after such date but not during such period, in excess of $20,000,000. For
purposes of clarity, repurchases or redemptions of Convertible Notes made with
common Equity Interests of the Borrower shall not be included in any calculation
of Convertible Note Fixed Charges.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, each Note, each Issuer Document,
the Collateral Documents, any Guarantor Joinder Agreement, the Fee Letter, any
Auto Borrow Agreement, any document executed and delivered by the Borrower
and/or any other Credit Party pursuant to which any Aggregate Revolving
Commitments are increased pursuant to Section 2.1(d)(ii) or an additional Term
Loan is established pursuant to Section 2.1(d)(iii), any documents or
certificates executed by any Credit Party in favor of the Issuing

9

--------------------------------------------------------------------------------

 

Bank relating to Letters of Credit, and, to the extent evidencing or securing
the Obligations, all other documents, instruments or agreements executed and
delivered by any Credit Party for the benefit of the Administrative Agent, the
Issuing Bank or any Lender in connection herewith or therewith, and including,
for the avoidance of doubt, any Guarantor Joinder Agreement (but specifically
excluding any Secured Swap Agreements and Secured Treasury Management
Agreements).

“Credit Extension” means the making of a Loan or the issuing or extending of a
Letter of Credit.

“Credit Parties” means, collectively, the Borrower and each Guarantor.

“Debt Transaction” means, with respect to the Borrower or any of its
Subsidiaries, any sale, issuance, placement, assumption or guaranty of Funded
Debt, whether or not evidenced by a promissory note or other written evidence of
Indebtedness, except for Funded Debt permitted to be incurred pursuant to
Section 8.1.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Rate” means an interest rate equal to:

(a)with respect to Obligations other than Adjusted LIBOR Rate Loans (including
Base Rate Loans referencing the LIBOR Index Rate) and the Letter of Credit Fee,
the Base Rate plus the Applicable Margin, if any, applicable to such Loans plus
two percent (2.0%) per annum;

(b)with respect to Adjusted LIBOR Rate Loans (including Base Rate Loans
referencing the LIBOR Index Rate), the Adjusted LIBOR Rate plus the Applicable
Margin, if any, applicable to Adjusted LIBOR Rate Loans plus two percent (2.0%)
per annum; and

(c)with respect to the Letter of Credit Fee, the Applicable Margin plus two
percent (2.0%) per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that:

(a)has failed to:

(i)fund all, or any portion, of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied; or

(ii)pay to the Administrative Agent, the Issuing Bank, the Swingline Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in any Letters of Credit or Swingline Loans)
within two (2) Business Days of the date when due;

(b)has notified the Borrower, the Administrative Agent, the Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect;

10

--------------------------------------------------------------------------------

 

(c)has failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower); or

(d)has, or has a direct or indirect parent company that has:

(i)become the subject of a proceeding under any Debtor Relief Law;

(ii)had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; or

(iii)become the subject of a Bail-In Action;

provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender, or any direct or
indirect parent company thereof, by a Governmental Authority, so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States, or from the enforcement of
judgments or writs of attachment on its assets, or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.16(b)) upon delivery of written notice of such determination to the Borrower,
the Issuing Bank, the Swingline Lender and each Lender.

“Disqualified Institution” shall mean (a) those Competitors and other Persons
identified on a list provided by the Borrower to the Administrative Agent and
made available to the Lenders on the Effective Date (the “Disqualified
Institution List”) (as such Disqualified Institution List may be supplemented
from time to time by the Borrower pursuant to clause (c) below), (b) any Person
that is obviously (based solely to the extent such legal entity has the name of
a Person set forth on the Disqualified Institution List in its legal name) an
Affiliate of any Person set forth on the Disqualified Institution List, and (c)
any other Competitor identified by legal name in writing to the Administrative
Agent after the Effective Date (other than during the continuance of an Event of
Default) (it being understood that the Borrower shall be required to provide a
fully updated Disqualified Institution List to the Administrative Agent in order
to supplement such list after the Effective Date), which designation shall
become effective one (1) day after the date that such written designation to the
Administrative Agent is made available to the Lenders on IntraLinks, Syndtrak,
Debtdomain or a similar electronic transmission system, but which shall not
apply retroactively to disqualify any persons that have previously acquired an
assignment or participation interest in the Loans and/or Commitments.
Notwithstanding the foregoing, a Person that would be a Disqualified Institution
as a result of being an Affiliate of a Competitor pursuant to clause (b) above
shall not constitute a Disqualified Institution if such Person is a financial
institution, bona fide debt fund or investment vehicle that is engaged in the
business of making, purchasing, holding or otherwise investing in commercial
loans, notes, bonds and similar extensions of credit or securities in the
ordinary course of business to unaffiliated third parties and no Disqualified
Institution makes investment decisions for such Person.

“Disqualified Institution List” shall have the meaning set forth in the
definition of “Disqualified Institution”.

“Dollars” and the sign “$” mean the lawful money of the United States.

11

--------------------------------------------------------------------------------

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. The amount of any Earn Out Obligations at the time
of determination shall be the aggregate amount, if any, of such Earn Out
Obligations that are required at such time under GAAP to be recognized as
liabilities on the consolidated balance sheet of the Borrower.

“EEA Financial Institution” means:

(a)any credit institution or investment firm established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority;

(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition; or

(c)any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.5(b), subject to any consents and representations, if
any as may be required therein.

“Environmental Claim” means any known investigation, written notice, notice of
violation, written claim, action, suit, proceeding, written demand, abatement
order or other written order or directive (conditional or otherwise), by any
Person arising:

(a)pursuant to, or in connection with, any actual or alleged violation of any
Environmental Law;

(b)in connection with any Hazardous Material or any actual or alleged Hazardous
Materials Activity; or

(c)in connection with any actual or alleged damage, injury, threat or harm to
human health, safety, natural resources or the environment.

“Environmental Permits” means all permits, licenses, orders, and authorizations
which the Borrower or any of its Subsidiaries has obtained under Environmental
Laws in connection with the Borrower’s or any such Subsidiary’s current
Facilities or operations.

“Environmental Laws” means any and all current or future federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other written
requirements of Governmental Authorities relating to: (a) any Hazardous
Materials Activity; (b) the generation, use, storage, transportation or disposal
of Hazardous Materials; or (c)  protection of human health and the environment
from pollution, in any manner applicable to any Credit Party or any of its
Subsidiaries or their respective Facilities.

12

--------------------------------------------------------------------------------

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon: (a) violation of any Environmental Law; (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials;
(c) exposure to any Hazardous Materials; (d) the Release or threatened Release
of any Hazardous Materials into the environment; or (e) any contract, agreement
or other consensual arrangement pursuant to which Borrower or any Subsidiary
assumed liability with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Transaction” means, with respect to the Borrower or any of its
Subsidiaries, any issuance or sale by the Borrower or such Subsidiary of shares
of its Equity Interests, other than an issuance:

(a)to the Borrower or any of its wholly-owned Subsidiaries;

(b)in connection with a conversion of debt securities to equity;

(c)in connection with the exercise by a present or former employee, officer or
director under a stock incentive plan, stock option plan or other equity-based
compensation plan or arrangement;

(d)which occurred prior to the Closing Date; or

(e)in connection with any Permitted Acquisition or any capital expenditures
permitted under this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means, as applied to any Person: (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member.

“ERISA Event” means:

(a)a “reportable event” within the meaning of Section 4043 of ERISA and the
regulations issued thereunder with respect to any Pension Plan (excluding those
for which notice to the PBGC has been waived by regulation);

(b)the failure to meet the minimum funding standard of Section 412 of the
Internal Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code), the failure to
make by its due date any minimum required contribution or any required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan;

13

--------------------------------------------------------------------------------

 

(c)the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA;

(d)the withdrawal from any Pension Plan with two (2) or more contributing
sponsors or the termination of any such Pension Plan, in either case resulting
in material liability pursuant to Section 4063 or 4064 of ERISA;

(e)the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition reasonably likely to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan;

(f)the imposition of liability pursuant to Section 4062(a) or 4069 of ERISA or
by reason of the application of Section 4212(c) of ERISA, each case reasonably
likely to result in material liability;

(g)the withdrawal of any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if such
withdrawal is reasonably likely to result in material liability, or the receipt
by any Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it is in “critical” or
“endangered” status within the meaning of Section 305 of ERISA, or that it
intends to terminate or has terminated under Section 4041A or 4042 of ERISA, if
such insolvency or termination is reasonably likely to result in material
liability;

(h)the imposition of fines, penalties, taxes or related charges under Chapter 43
of the Internal Revenue Code, Section 502(c), (i) or (l), or Section 4071 of
ERISA in respect of any Pension Plan if such fines, penalties, taxes or related
charges are reasonably likely to result in material liability to any Credit
Party or any of its Subsidiaries;

(i)receipt from the Internal Revenue Service of a final written determination of
the failure of any Pension Plan intended to be qualified under Section 401(a) of
the Internal Revenue Code to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any such plan to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code; or

(j)the imposition of a lien pursuant to Section 430(k) of the Internal Revenue
Code or pursuant to Section 303(k) or 4068 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means each of the conditions or events set forth in
Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Property” means, with respect to the Borrower and each other Credit
Party, including any Person that becomes a Credit Party after the Closing Date
as contemplated by Section 7.14:

(a)any disbursement deposit account the funds in which are used solely for the
payment of salaries and wages, employee benefits, workers’ compensation and
similar expenses;

(b)any owned or leased real property which is located outside of the United
States or any leased real property which is located in the United States;

14

--------------------------------------------------------------------------------

 

(c)any owned real property (other than the Existing Mortgaged Property) which is
located in the United States having a fair market value not in excess of
$1,500,000 (as reasonably determined by the Credit Parties on the date hereof or
on the date of purchase of such real property, as applicable);

(d)the Existing Mortgaged Property and the Rhode Island Real Estate;

(e)any personal property (including, without limitation, motor vehicles) in
respect of which perfection of a Lien is not:

(i)governed by the UCC; or

(ii)effected by appropriate evidence of the Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office;

(f)the Equity Interests of any direct Foreign Subsidiary or a Regulated
Subsidiary of the Borrower or any other Credit Party,  to the extent not
required to be pledged to secure the Obligations pursuant to Section 7.12(a);

(g)any property which, subject to the terms of Section 8.3, is subject to a Lien
of the type described in Section 8.2(m) pursuant to documents which prohibit the
Borrower from granting any other Liens in such property;

(h)any property to the extent that the grant of a security interest therein
would violate Applicable Laws, require a consent not obtained of any
Governmental Authority, or constitute a breach of or default under, or result in
the termination of or require a consent not obtained under, any contract, lease,
license or other agreement evidencing or giving rise to such property, or result
in the invalidation thereof or provide any party thereto with a right of
termination (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9–406, 9–407, 9–408 or 9–409 of the applicable
UCC or any other Applicable Law or principles of equity);

(i)any certificates, licenses and other authorizations issued by any
Governmental Authority, to the extent that Applicable Laws prohibit the granting
of a security interest therein; and

(j)proceeds and products of any and all of the foregoing excluded property
described in clauses (a) through (h) above only to the extent such proceeds and
products would constitute property or assets of the type described in clauses
(a) through (h) above;

provided, however, that the security interest granted to the Collateral Agent
under the Pledge and Security Agreement or any other Credit Document shall
attach immediately to any asset of any Obligor (as defined in the Pledge and
Security Agreement) at such time as such asset ceases to meet any of the
criteria for “Excluded Property” described in any of the foregoing clauses (a)
through (g) above.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Credit Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.8 hereof and
any and all guarantees of such Guarantor’s Swap Obligations by other Credit
Parties) at the time the Guaranty of such Guarantor, or grant by such Guarantor
of a security interest, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a Master Agreement governing more than one
Swap Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Agreements for which such Guaranty or
security interest becomes illegal.

15

--------------------------------------------------------------------------------

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:

(a)Taxes imposed on or measured by net income (however denominated), profits, or
overall gross income or receipts, franchise or similar Taxes, and branch profits
Taxes, in each case:

(i)imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), or

(ii)that are Other Connection Taxes;

(b)in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to, or for the account of, such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which:

(i)such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.17), or

(ii)such Lender changes its lending office,

except, in each case, to the extent that, pursuant to Section 3.3, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office;

(c)Taxes attributable to such Recipient’s failure to comply with Section 3.3(f);
and

(d)any U.S. federal withholding Taxes imposed under FATCA.

“Existing Mortgaged Property” means that certain real property located at 2600
McCormick Drive, Suite 300, Clearwater, Florida 33759.

“Facility” means any real property including all buildings, fixtures or other
improvements located on such real property now, hereafter or heretofore owned,
leased, operated or used by the Borrower or any of its Subsidiaries or any of
their respective predecessors.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher one one-hundredth of
one percent (1/100 of 1.00%)) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Regions
Bank or any other Lender selected by the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.

“Fee Letter” means that certain letter agreement dated December 12, 2018 among
the Borrower, Regions Bank and Regions Capital Markets, a division of Regions
Bank.

16

--------------------------------------------------------------------------------

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Credit Parties
and their Subsidiaries as of the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year‑end adjustments.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage or
deed of trust in favor of the Collateral Agent, for the benefit of the holders
of the Obligations, and located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender:

(a)with respect to the Issuing Bank, such Defaulting Lender’s Revolving
Commitment Percentage of the outstanding Letter of Credit Obligations with
respect to Letters of Credit issued by the Issuing Bank, other than Letter of
Credit Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof; and

(b)with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Commitment Percentage of outstanding Swingline Loans made by the Swingline
Lender, other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a)all obligations for borrowed money, whether current or long-term (including
the Obligations hereunder), all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;

(b)all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than sixty (60) days), including,
without limitation, any Earn Out Obligations recognized as a liability on the
balance sheet of the Credit Parties and their Subsidiaries in accordance with
GAAP;

(c)all obligations under letters of credit, bankers’ acceptances and similar
instruments (including bank guaranties);

(d)the Attributable Principal Amount of Capital Leases, Synthetic Leases,
Securitization Transactions and Sale and Leaseback Transactions;

(e)all preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments;

17

--------------------------------------------------------------------------------

 

(f)all Funded Debt of others secured by (or for which the holder of such Funded
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on, or payable out of the proceeds of production from, property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed;

(g)all Guarantees in respect of Funded Debt of another Person; and

(h)Funded Debt of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

For purposes hereof, the amount of Funded Debt shall be determined: (x) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b); (y) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c); and (z) based on the amount of Funded Debt that is the subject
of the Guarantees in the case of Guarantees under clause (g).

“Funding Notice” means a notice substantially in the form of Exhibit 2.1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, accounting principles generally accepted in the United States in
effect as of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank
and any group or body charged with setting financial accounting or regulatory
capital rules or standards).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Guarantee” means, as to any Person:

(a)any obligation, contingent or otherwise, of such Person guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect:

(i)to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation,

(ii)to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or other obligation of the
payment or performance of such Indebtedness or other obligation,

(iii)to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or

18

--------------------------------------------------------------------------------

 

(iv)entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); or

(b)any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).

The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 4.1.

“Guarantor Joinder Agreement” means a guarantor joinder agreement substantially
in the form of Exhibit 7.14 delivered by a Domestic Subsidiary of the Borrower
pursuant to Section 7.14.

“Guarantors” means (a) each existing and future direct and indirect Domestic
Subsidiary of the Borrower that is not a Regulated Subsidiary, (b) each Person
identified as a “Guarantor” on the signature pages hereto, (c) each other Person
that joins as a Guarantor pursuant to Section 7.14, (d) with respect to (i)
Secured Swap Obligations, (ii) Secured Treasury Management Obligations, and
(iii) Swap Obligations of a Specified Credit Party (determined before giving
effect to Sections 4.1 and 4.8) under the Guaranty hereunder, the Borrower, and
(e) their successors and permitted assigns.

“Guaranty” means the Guarantee made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Section 4.

“Hazardous Materials” means any hazardous substances defined by the
Comprehensive Environmental Response Compensation and Liability Act, 42 USCA
9601, et seq., as amended (“CERCLA”), including any hazardous waste as defined
under 40 C.F.R. Parts 260–270, gasoline or petroleum (including crude oil or any
fraction thereof), asbestos or polychlorinated biphenyls.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
Applicable Laws relating to any Lender which are currently in effect or, to the
extent allowed under such Applicable Laws, which may hereafter be in effect and
which allow a higher maximum non-usurious interest rate than Applicable Laws now
allow.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all Funded Debt;

(b)net obligations under any Swap Agreement;

(c)all Guarantees in respect of Indebtedness of another Person; and

19

--------------------------------------------------------------------------------

 

(d)all Indebtedness of the types referred to in clauses (a) through (c) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under any Swap Agreement
under clause (b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of, any obligation of any
Credit Party under any Credit Document, and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.2(b).

“Index Rate” means, for any Index Rate Determination Date with respect to any
Base Rate Loans determined by reference to the Index Rate: (a) the rate per
annum (rounded upward to the next whole multiple of one sixteenth of one percent
(1/16 of 1.00%)) equal to the LIBOR, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time),
for deposits with a term equivalent to one (1) month in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two (2) Business Days prior
to such Index Rate Determination Date; or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded upward
to the next whole multiple of one sixteenth of one percent (1/16 of 1.00%))
equal to the rate determined by the Administrative Agent to be the offered rate
on such other page or other service which displays an average settlement rate
for deposits with a term equivalent to one (1) month in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two (2) Business Days prior
to such Index Rate Determination Date. Notwithstanding anything contained herein
to the contrary, the Index Rate shall not be less than zero.

“Index Rate Determination Date” means the Closing Date and the first (1st)
Business Day of each calendar month thereafter; provided, however, that, solely
for purposes of the definition of “Base Rate”, “Index Rate Determination Date”
means the date of determination of the Base Rate.

“Insurance Regulatory Authority” means, with respect to any Regulated
Subsidiary, the insurance department or similar Governmental Authority charged
with regulating insurance companies or insurance holding companies, in its
jurisdiction of domicile and, to the extent that it has regulatory authority
over such Regulated Subsidiary, in each other jurisdiction in which such
Regulated Subsidiary conducts business or is licensed to conduct business.

“Intellectual Property” means all trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises related to intellectual property,
licenses related to intellectual property and other intellectual property
rights.

“Interest Payment Date” means, with respect to (a) any Base Rate Loan and any
Swingline Loan, (i) the last Business Day of each calendar quarter, commencing
on the first such date to occur after the Closing Date, and (ii) the Revolving
Commitment Termination Date, the Term Loan A Maturity Date and the final
maturity date of any additional Term Loan; and (b) any Adjusted LIBOR Rate Loan,
(i) the last day of each Interest Period applicable to such Loan; provided, in
the case of each Interest Period of longer than three (3) months “Interest
Payment Date” shall also include each date that is three (3) months, or an
integral multiple thereof, after the commencement of such Interest Period, and
(ii) the Revolving Commitment Termination Date, the Term Loan A Maturity Date
and the final maturity date of any additional Term Loan.

“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one (1), two (2), three (3) or six (6) months or, upon the
consent of all applicable Lenders, such other period that is

20

--------------------------------------------------------------------------------

 

twelve (12) months or less (in each case, subject to availability), as selected
by the Borrower in the applicable Funding Notice or Conversion/Continuation
Notice, (a) initially, commencing on the Credit Date or Conversion/Continuation
Date thereof, as the case may be, and (b) thereafter, commencing on the day on
which the immediately preceding Interest Period expires; provided,

(i)if an Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day
unless no further Business Day occurs in such month, in which case, such
Interest Period shall expire on the immediately preceding Business Day;

(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clause (iii) of this
definition, end on the last Business Day of a calendar month;

(iii)no Interest Period with respect to any Term Loan shall extend beyond any
principal amortization payment date, except to the extent that the portion of
such Loan comprised of Adjusted LIBOR Rate Loans that is expiring prior to the
applicable principal amortization payment date plus the portion comprised of
Adjusted LIBOR Rate Loans equals or exceeds the principal amortization payment
then due; and

(iv)no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Commitment Termination Date.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of:

(a)the purchase or other acquisition of Equity Interests of another Person;

(b)a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person; or

(c)an Acquisition.

For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“Involuntary Disposition” means the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of its Property.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

21

--------------------------------------------------------------------------------

 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit 2.3.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and the Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means Regions Bank in its capacity as issuer of Letters of Credit
hereunder, together with its permitted successors and assigns in such capacity.

“Leasehold Property” means any leasehold interest of the Borrower or any other
Credit Party as lessee under any lease of real property, or any property right
pursuant to a lease, easement, servitude or similar agreement, however termed,
in each case now held or hereafter acquired.

“Lender” means each financial institution with a Term Loan Commitment or a
Revolving Commitment, together with its successors and permitted assigns. The
initial Lenders are identified on the signature pages hereto and are set forth
on Appendix A.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Borrowing” means any Credit Extension resulting from a drawing
under any Letter of Credit that has not been reimbursed or refinanced as a
Borrowing of Revolving Loans.

“Letter of Credit Fees” has the meaning specified in Section 2.10(b)(i).

“Letter of Credit Obligations” means, at any time, the sum of: (a) the maximum
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein; plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Borrower, including Letter of Credit Borrowings. For all
purposes of this Agreement, (i) amounts available to be drawn under Letters of
Credit will be calculated as provided in Section 1.3(i), and (ii) if a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of: (a) Five Million Dollars ($5,000,000); and (b) the aggregate unused amount
of the Revolving Commitments then in effect.

“LIBOR” means the London Interbank Offered Rate.

“LIBOR Index Rate” means, for any Index Rate Determination Date, the rate per
annum obtained by dividing: (a) the Index Rate; by (b) an amount equal to (i)
one, minus (ii) the Applicable Reserve Requirement.

“LIBOR Index Rate Loan” means Loans bearing interest based on the LIBOR Index
Rate.

“LIBOR Loan” means a Loan bearing interest at a rate determined by reference to
the Adjusted LIBOR Rate or LIBOR Index Rate (including a Base Rate Loan
referencing the LIBOR Index Rate), as applicable.

“LIBOR Replacement Rate” has the meaning specified in Section 3.1(h).

“LIBOR Scheduled Unavailability Date” has the meaning specified in Section
3.1(h).

22

--------------------------------------------------------------------------------

 

“Lien” means: (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing;
and (b) in the case of Securities, any purchase option, call or similar right of
a third party with respect to such Securities.

“Liquidity” means the available and unencumbered (other than by Liens in favor
of the Collateral Agent under the Credit Documents and Liens (including the
right of set-off) in favor of a bank or other depository institution arising as
a matter of law encumbering deposits) cash of the Credit Parties, plus the
aggregate amount actually available to be drawn by the Borrower under the
Aggregate Revolving Commitments.

“Loan” means any Revolving Loan, Swingline Loan or Term Loan, and the Base Rate
Loans and Adjusted LIBOR Rate Loans comprising such Loans.

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.

“Master Agreement” has the meaning specified in the definition of “Swap
Agreement”.

“Material Adverse Effect” means any effect, event, condition, action, omission,
change or state of facts that, individually or in the aggregate, has resulted
in, or could reasonably be expected to result in, a material adverse effect with
respect to:

(a)the business operations, properties, assets, or financial condition of the
Credit Parties and their Subsidiaries taken as a whole;

(b)the ability of the Credit Parties, taken as a whole, to fully and timely
perform the Obligations;

(c)the legality, validity, binding effect, or enforceability against a Credit
Party of any Credit Document to which it is a party;

(d)the value of the whole or any material part of the Collateral, or the
priority of Liens in the whole or any material part of the Collateral in favor
of the Collateral Agent for the holders of the Obligations; or

(e)the rights, remedies and benefits available to, or conferred upon, the
Administrative Agent and any Lender or any holder of Obligations under any
Credit Document.

“Material Contract” means (a) any managing general agent or service company
agreement entered into by any Credit Party or any Subsidiary of any Credit
Party, and (b) any Contractual Obligation to which any Credit Party or any of
their Subsidiaries, or any of their respective assets, are bound (other than
those evidenced by the Credit Documents) pursuant to which (i) any Credit Party
or any of its Subsidiaries are obligated to make payments in any twelve (12)
month period of $5,000,000 or more, (ii) any Credit Party or any of its
Subsidiaries expects to receive revenue in any twelve (12) month period of
$5,000,000 or more or (iii) a default, breach or termination thereof could
reasonably be expected to result in a Material Adverse Effect.

“Moody’s” means Moody’s Investor Services, Inc., together with its successors.

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Collateral Agent, for the benefit of the holders of the
Obligations, a security interest in the real property interest (including with
respect to any improvements and fixtures) of the Borrower or any other Credit
Party in real property.

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party or any of its

23

--------------------------------------------------------------------------------

 

ERISA Affiliates, or with respect to which any Credit Party or any of its ERISA
Affiliates previously sponsored, maintained or contributed to or was required to
contributed to, and still has liability.

“NAIC” has the meaning set forth in the definition of “Qualifying Reinsurer”.

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by the Borrower or any of its Subsidiaries in connection
with any Asset Sale, Debt Transaction, Equity Transaction or Securitization
Transaction, net of: (a) direct costs incurred or estimated costs for which
reserves are maintained, in connection therewith (including legal, accounting
and investment banking fees and expenses, sales commissions and underwriting
discounts); (b) estimated taxes paid or payable (including sales, use or other
transactional taxes and any net marginal increase in income taxes) as a result
thereof; (c) the amount required to retire any Indebtedness secured by a Lien on
the related property; and (d) reasonable reserves in accordance with GAAP for
any liabilities or indemnification payments (fixed or contingent) attributable
to seller’s indemnities and representations and warranties to purchasers and
other retained liabilities in respect of such Asset Sale undertaken by the
Borrower or any Subsidiary in connection with such Asset Sale; provided that, to
the extent that any such amount ceases to be so reserved (other than any
reduction in such reserve to make a payment in respect of such liability or
indemnification obligations), the amount thereof shall be deemed to be Net Cash
Proceeds of such Asset Sale at such time. For purposes hereof, “Net Cash
Proceeds” includes any cash or Cash Equivalents received upon the disposition of
any non-cash consideration received by the Borrower or any of its Subsidiaries
in any Asset Sale, Debt Transaction, Equity Transaction or Securitization
Transaction.

“Non-Consenting Lender” has the meaning specified in Section 2.17.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Qualifying Reinsurer” means any reinsurer that is not a Qualifying
Reinsurer.

“Note” means a Revolving Loan Note, a Swingline Note or a Term Loan Note.

“Notice” means a Funding Notice, an Issuance Notice or a Conversion/Continuation
Notice.

“Obligations” means all obligations, indebtedness and other liabilities of every
nature of: (a) each Credit Party from time to time owed to the Agents (including
any former Agents), the Issuing Bank, the Lenders (including former Lenders in
their capacity as such) or any of them, the Qualifying Swap Providers and the
Qualifying Treasury Management Banks, under any Credit Document, Secured Swap
Agreement or Secured Treasury Management Agreement; and (b) each Subsidiary of
any Credit Party from time to time owed to the Qualifying Swap Providers and the
Qualifying Treasury Management Banks under any Secured Swap Agreement or Secured
Treasury Management Agreement, in each case, together with all renewals,
extensions, modifications or refinancings of any of the foregoing, whether for
principal, interest (including fees and interest which, but for the filing of a
petition in bankruptcy with respect to such Credit Party or such Subsidiary of a
Credit Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Credit Party or such Subsidiary of a Credit Party for such
interest or fees in the related bankruptcy proceeding), reimbursement of amounts
drawn under Letters of Credit, payments for early termination of Swap
Agreements, fees, expenses, indemnification or otherwise; provided, however,
that the “Obligations” of a Credit Party shall exclude any Excluded Swap
Obligations with respect to such Credit Party. Notwithstanding anything to the
contrary contained herein or under any of the other Credit Documents, the
obligations of any Credit Party or any Subsidiary of a Credit Party under any
Secured Swap Agreement or any Secured Treasury Management Agreement shall be
secured and guaranteed pursuant to the Credit Documents only to the extent that,
and for so long as, the Obligations (other than any Obligations with respect to
Secured Swap Agreements and Secured Treasury Management Agreements) are so
secured and guaranteed.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

24

--------------------------------------------------------------------------------

 

“Organizational Documents” means: (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended; (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended; (c) with respect to any general partnership, its partnership
agreement, as amended; and (d) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

“Outstanding Amount” means:

(a)with respect to Revolving Loans and Swingline Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of Revolving Loans and Swingline Loans,
as the case may be, occurring on such date;

(b)with respect to any Letter of Credit Obligations on any date, the aggregate
outstanding amount of such Letter of Credit Obligations on such date after
giving effect to any Credit Extension of a Letter of Credit occurring on such
date and any other changes in the amount of the Letter of Credit Obligations as
of such date, including as a result of any reimbursements by the Borrower of any
drawing under any Letter of Credit; and

(c)with respect to any Term Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any prepayments or repayments of
such Term Loan on such date.

“Participant” has the meaning specified in Section 11.5(d).

“Participant Register” has the meaning specified in Section 11.5(d).

“Patriot Act” has the meaning specified in Section 6.15(f).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any “employee pension benefit plan” as defined in Section
3(2) of ERISA other than a Multiemployer Plan, which is subject to Section 412
of the Internal Revenue Code or Section 302 of ERISA and which is sponsored,
maintained or contributed to by, or required to be contributed to by, any Credit
Party or with respect to which any Credit Party previously sponsored, maintained
or contributed to, or was required to contribute to, and still has liability.

“Permitted Acquisition” means any portfolio investment made by any Regulated
Subsidiary in the ordinary course of business, as well as any Acquisition that
satisfies the following conditions:

25

--------------------------------------------------------------------------------

 

(a)the Property acquired (or the Property of the Person acquired) in such
Acquisition is a business, or is used or useful in a business, permitted under
Section 8.14;

(b)in the case of an Acquisition of the Equity Interests of a Person:

(i)the board of directors (or other comparable governing body) of such other
Person shall have approved the Acquisition; and

(ii)such Person shall be organized and existing under the laws of any state of
the United States or the District of Columbia;

(c)immediately after giving effect to such Acquisition, there shall be at least
$25,000,000 of Liquidity;

(d)the aggregate cash and non-cash consideration (including any assumption of
Indebtedness, deferred purchase price and any Earn Out Obligations and any
equity consideration) paid by the Credit Parties and their Subsidiaries for all
such Acquisitions occurring during the term of this Agreement shall not exceed
$150,000,000; and

(e)

(i)no Default or Event of Default shall exist and be continuing immediately
before or immediately after giving effect thereto;

(ii)the representations and warranties made each of the Credit Parties in each
Credit Document shall be true and correct in all material respects as if made on
the date of such Acquisition (after giving effect thereto) except to the extent
such representations and warranties expressly relate to an earlier date;

(iii)after giving effect thereto on a Pro Forma Basis, the Borrower shall be in
compliance with the financial covenants set forth in clauses (a), (b) and (c) of
Section 8.8; and

(iv)at least five (5) Business Days prior to the consummation of such
Acquisition, an Authorized Officer of the Borrower shall provide a compliance
certificate, in form and detail reasonably satisfactory to the Administrative
Agent, affirming compliance with each of the items set forth in clauses (a)
through (c) hereof.

“Permitted Debt Forgiveness” means the forgiveness or cancellation by a Credit
Party of any loan made by such Credit Party to a Regulated Subsidiary.

“Permitted Liens” means each of the Liens permitted pursuant to Section 8.2.

“Permitted Refinancing” means any extension, renewal or replacement of any
existing Indebtedness so long as any such renewal, refinancing and extension of
such Indebtedness:

(a)has market terms and conditions;

(b)has an average life to maturity that is greater than that of the Indebtedness
being extended, renewed or refinanced;

(c)does not include an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or refinanced (unless such obligor is also
a Guarantor with respect to Obligations);

26

--------------------------------------------------------------------------------

 

(d)remains subordinated, if the Indebtedness being refinanced or extended was
subordinated to the prior payment of the Obligations;

(e)does not exceed in a principal amount the Indebtedness being renewed,
extended or refinanced plus reasonable fees and expenses, premiums and penalties
incurred in connection therewith; and

(f)is not incurred, created or assumed, if any Default or Event of Default then
exists or would arise therefrom.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning specified in Section 11.1(d).

“Pledge and Security Agreement” means the security and pledge agreement dated as
of the Closing Date given by the Credit Parties, as pledgors, to the Collateral
Agent for the benefit of the holders of the Obligations (as defined therein),
and any other pledge agreements or security agreements that may be given by any
Person pursuant to the terms hereof, in each case, as the same may be amended
and modified from time to time.

“Prime Rate” means the per annum rate which the Administrative Agent publicly
announces from time to time to be its prime lending rate, as in effect from time
to time. The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate charged to customers.

“Principal Office” means, for the Administrative Agent, the Swingline Lender and
the Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office as it may from time to time designate in writing to the
Borrower and each Lender.

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.8 (including for purposes of determining the Applicable
Margin), that any Asset Sale, Involuntary Disposition, Acquisition, increase in
the Aggregate Revolving Commitments or establishment of an additional Term Loan
pursuant to Section 2.1(d)(iii), or Restricted Payment shall be deemed to have
occurred as of the first (1st) day of the most recent four (4) Fiscal Quarter
period preceding the date of such transaction for which the Borrower was
required to deliver financial statements pursuant to clauses (a) or (b) of
Section 7.1. In connection with the foregoing:

(a)

(i)with respect to any Asset Sale or Involuntary Disposition, income statement
and cash flow statement items (whether positive or negative) attributable to the
property disposed of shall be excluded to the extent relating to any period
occurring prior to the date of such transaction; and

(ii)with respect to any Acquisition, income statement items attributable to the
Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent:

(A)such items are not otherwise included in such income statement items for the
Borrower and its Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.1; and

(B)such items are supported by financial statements or other information
satisfactory to the Administrative Agent; and

(b)any Indebtedness incurred or assumed by the Borrower or any Subsidiary
(including the Person or property acquired) in connection with such transaction:

27

--------------------------------------------------------------------------------

 

(i)shall be deemed to have been incurred as of the first (1st) day of the
applicable period; and

(ii)if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate that is, or would be, in effect with respect to
such Indebtedness as of the relevant date of determination.

“Probable Maximum Loss” has the meaning specified and as used by each applicable
Insurance Regulatory Authority.

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that, at the time the Guaranty (or grant of security interest, as
applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding Ten Million Dollars ($10,000,000) or such
other Credit Party as constitutes an “eligible contract participant” under the
Commodity Exchange Act and which may cause another Person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Qualifying Reinsurer” means (a) the Florida Hurricane Catastrophe Fund, (b) any
Person (which may include Affiliates of any Credit Party) providing reinsurance
services with at least an “A–” financial strength rating from A.M. Best Company
(or any successor in interest thereto), or (c) any Person (which may include
Affiliates of any Credit Party) providing reinsurance services that has
collateralized its obligations to the Regulated Subsidiaries at a level
consistent with the National Association of Insurance Commissioners’ (“NAIC”)
requirements for credit on Schedule F of the statutory financial statements of
the Regulated Subsidiaries.

“Qualifying Swap Provider” means: (a) any of Regions Bank and its Affiliates;
and (b) any Person that (i) at the time it enters into a Swap Agreement with any
Credit Party or any Subsidiary of a Credit Party, is a Lender or an Affiliate of
a Lender, or (ii) in the case of a Swap Agreement with any Credit Party or any
Subsidiary of a Credit Party in effect on or prior to the Closing Date, is, as
of the Closing Date or within thirty (30) days thereafter, a Lender or an
Affiliate of a Lender, and, in each such case under this clause (b), shall have
provided a Secured Party Designation Notice to the Administrative Agent. For
purposes hereof, the term “Lender” shall be deemed to include the Administrative
Agent.

“Qualifying Treasury Management Bank” means: (a) any of Regions Bank and its
Affiliates; and (b) any Person that (A) at the time it enters into a Treasury
Management Agreement, is a Lender or an Affiliate of a Lender, or (B) in the
case of a Treasury Management Agreement in effect on or prior to the Closing
Date, is, as of the Closing Date or within thirty (30) days thereafter, a Lender
or an Affiliate of a Lender, and, in each such case under this clause (b), shall
have provided a Secured Party Designation Notice to the Administrative
Agent.  For purposes hereof, the term “Lender” shall be deemed to include the
Administrative Agent.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by the Borrower or any of its Subsidiaries in
any real property.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Refunded Swingline Loans” has the meaning specified in Section 2.2(b)(iii).

“Register” has the meaning specified in Section 11.5(c).

28

--------------------------------------------------------------------------------

 

“Regulated Subsidiary” means each of: (a) Pawtucket Insurance Company,
Narragansett Bay Insurance Company, Heritage Property & Casualty Insurance
Company, Zephyr Insurance Company, Inc. and Osprey Re Ltd.; and (b) any other
Domestic Subsidiary of a Credit Party (i) that is a risk retention entity
subject to regulation by a Governmental Authority and/or required by Applicable
Laws to utilize statutory accounting principles and submit them to a
Governmental Authority, and (ii) with respect to which the Administrative Agent
has received prior written notification that such Domestic Subsidiary
constitutes a Regulated Subsidiary.

“Reimbursement Date” has the meaning specified in Section 2.3(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Removal Effective Date” has the meaning specified in Section 10.6(b).

“Required Lenders” means, as of any date of determination, at least two (2)
Lenders (unless there is only one (1) Lender, in which case, such Lender) having
Total Credit Exposure representing more than fifty percent (50.0%) of the Total
Credit Exposures of all Lenders; provided that the Total Credit Exposure of any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Resignation Effective Date” has the meaning specified in Section 10.6(a).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests, or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.

“Revolving Commitment” means the commitment of a Lender to make, or otherwise
fund, any Revolving Loan, and to acquire participations in Letters of Credit and
Swingline Loans hereunder, and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A, or in the applicable Assignment Agreement or
other agreement pursuant to which it becomes a party hereto, subject to any
increase, adjustment or reduction pursuant to the terms and conditions hereof.
The aggregate amount of the Revolving Commitments as of the Closing Date is
Fifty Million Dollars ($50,000,000).

“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving Commitment and the denominator of which is the Aggregate
Revolving Commitments. The initial Revolving Commitment Percentages are set
forth on Appendix A.

“Revolving Commitment Period” means the period from, and including, the Closing
Date to the earlier of: (a) (i) in the case of Revolving Loans and Swingline
Loans, the Revolving Commitment Termination Date, or (ii) in the case of the
Letters of Credit, the expiration date thereof; or (b) in each case, the date on
which the Revolving Commitments shall have been terminated as provided herein.

29

--------------------------------------------------------------------------------

 

“Revolving Commitment Termination Date” means the earliest to occur of:
(a) December 14, 2023; (b) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.11(b); and (c) the date of the termination
of the Revolving Commitments pursuant to Section 9.2.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Obligations and Swingline Loans at
such time.

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.1(a).

“Revolving Loan Note” means a promissory note in the form of Exhibit 2.5–1, as
it may be amended, supplemented or otherwise modified from time to time.

“Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swingline Loans.

“Rhode Island Real Estate” means those certain parcels of real estate comprising
25 Maple Street, Pawtucket, Rhode Island 02862.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., together with its successors.

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Credit Party) whereby the Borrower or such Subsidiary shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.

“Sanctioned Country” means: (a) a country, territory or a government of a
country or territory; (b) an agency of the government of a country or territory;
or (c) an organization directly or indirectly owned or controlled by a country,
territory or its government, that is subject to Sanctions.

“Sanctioned Person” means: (a) a Person named on the list of “Specially
Designated Nationals” or any other Sanctions related list of designated Persons
maintained by OFAC, the U.S. Department of State, the United Nations Security
Council, the European Union or any European Union member state; (b) any Person
operating, organized or resident in a Sanctioned Country; or (c) any Person
owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by: (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State; (b) the
United Nations Security Council; (c) the European Union; (d) any European Union
member state; (e) Her Majesty’s Treasury of the United Kingdom; or (f) any other
relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission.

“Secured Party Designation Notice” means a notice in the form of Exhibit 1.1 (or
other writing in form and substance satisfactory to the Administrative Agent)
from a Qualifying Swap Provider or a Qualifying Treasury Management Bank to the
Administrative Agent that it holds Obligations entitled to share in the
guaranties and collateral interests provided herein in respect of a Secured Swap
Agreement or Secured Treasury Management Agreement, as appropriate.

“Secured Swap Agreement” means any Swap Agreement between any Credit Party or
any Subsidiary of a Credit Party, on the one hand, and a Qualifying Swap
Provider, on the other hand. For the avoidance of doubt,

30

--------------------------------------------------------------------------------

 

a holder of Obligations in respect of a Secured Swap Agreement shall be subject
to the provisions of Sections 9.3 and 10.10.

“Secured Swap Obligations” means all obligations owing to a Qualifying Swap
Provider in connection with any Secured Swap Agreement including any and all
cancellations, buy backs, reversals, terminations or assignments of any Secured
Swap Agreement, any and all renewals, extensions and modifications of any
Secured Swap Agreement and any and all substitutions for any Secured Swap
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Credit Party or any Subsidiary of a Credit Party, on the one hand,
and a Qualifying Treasury Management Bank, on the other hand. For the avoidance
of doubt, a holder of Obligations in respect of a Secured Treasury Management
Agreement shall be subject to the provisions of Sections 9.3 and 10.10.

“Secured Treasury Management Obligations” means all obligations owing to a
Qualifying Treasury Management Bank under a Secured Treasury Management
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.

“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit‑sharing agreement or arrangement (e.g., stock
appreciation rights), options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by the Borrower or any of
its Subsidiaries pursuant to which the Borrower or such Subsidiary may sell,
convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.

“Senior Secured Notes” means those certain Senior Secured Notes Due 2023 issued
by Heritage Insurance Holdings, Inc. pursuant to the terms of that certain
Indenture dated as of December 15, 2016, in the aggregate principal amount of
Seventy-Nine Million Five-Hundred Thousand Dollars ($79,500,000).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries (including, for the
avoidance of doubt, Regulated Subsidiaries) as of such date, determined in
accordance with GAAP.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date:

(a)such Person is able to pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business;

(b)such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature in their ordinary course;

31

--------------------------------------------------------------------------------

 

(c)such Person is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage;

(d)the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person; and

(e)the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured.

In computing the amount of contingent liabilities at any time, it is intended
that such liabilities will be computed at the amount which, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Specified Credit Party” means, any Credit Party that is, at the time on which
the Guaranty (or grant of security interest, as applicable) becomes effective
with respect to a Swap Obligation, a corporation, partnership, proprietorship,
organization, trust or other entity that would not be an “eligible contract
participant” under the Commodity Exchange Act at such time but for the effect of
Section 4.8.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50.0%) of the Voting Stock is at the time
owned or controlled, directly or indirectly, by that Person, or the accounts of
which would be consolidated with those of such Person in its consolidated
financial statements in accordance with GAAP, if such statements were prepared
as of such date, or one or more of the other Subsidiaries of that Person or a
combination thereof; provided, in determining the percentage of ownership
interests of any Person controlled by another Person, no ownership interest in
the nature of a “qualifying share” of the former Person shall be deemed to be
outstanding.  Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Borrower or other Credit Party, as the context requires.

“Swap Agreement” means:

(a)any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, cap transactions, floor transactions, collar
transactions, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options or warrants to enter
into any of the foregoing), whether or not any such transaction is governed by,
or otherwise subject to, any master agreement or any netting agreement; and

(b)any and all transactions or arrangements of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement (or similar documentation) published from time to
time by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such agreement or documentation, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements:

32

--------------------------------------------------------------------------------

 

(a)for any date on or after the date such Swap Agreements have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s); and

(b)for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include a Lender or any Affiliate of a Lender).

“Swingline Lender” means Regions Bank in its capacity as Swingline Lender
hereunder, together with its permitted successors and assigns in such capacity.

“Swingline Loan” means a Loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.

“Swingline Note” means a promissory note in the form of Exhibit 2.5–2, as it may
be amended, supplemented or otherwise modified from time to time.

“Swingline Rate” means the Base Rate plus the Applicable Margin applicable to
Base Rate Loans (or, with respect to any Swingline Loan advanced pursuant to an
Auto Borrow Agreement, such other rate as separately agreed in writing between
the Borrower and the Swingline Lender).

“Swingline Sublimit” means, at any time of determination, the lesser of: (a) Ten
Million Dollars ($10,000,000); and (b) the aggregate unused amount of Revolving
Commitments then in effect.

“Synthetic Lease” means a lease transaction under which the parties intend that:
(a) the lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended; and (b) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means the Term Loan A and any additional term loan established under
Section 2.1(d)(iii).

“Term Loan A” has the meaning specified in Section 2.1(b).

“Term Loan A Commitment” means, for each Lender, the commitment of such Lender
to make a portion of the Term Loan A hereunder. The Term Loan A Commitment of
each Lender as of the Closing Date is set forth on Appendix A. The aggregate
principal amount of the Term Loan A Commitments of all of the Lenders as in
effect on the Closing Date is Seventy Five Million Dollars ($75,000,000).

“Term Loan A Commitment Percentage” means, for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place): (a) the
numerator of which is the outstanding principal amount of such Lender’s portion
of the Term Loan A; and (b) the denominator of which is the aggregate
outstanding principal amount of the Term Loan A. The initial Term Loan A
Commitment Percentage of each Lender as of the Closing Date is set forth on
Appendix A.

“Term Loan A Maturity Date” means December 14, 2023.

“Term Loan A Note” means a promissory note in the form of Exhibit 2.5–3, as it
may be amended, supplemented or otherwise modified from time to time.

33

--------------------------------------------------------------------------------

 

“Term Loan Commitment Percentage” means, for each Lender providing a portion of
a Term Loan, a fraction (expressed as a percentage carried to the ninth decimal
place): (a) the numerator of which is the outstanding principal amount of such
Lender’s portion of such Term Loan; and (b) the denominator of which is the
aggregate outstanding principal amount of such Term Loan.

“Term Loan Commitments” means: (a) for each Lender, such Lender’s Term Loan A
Commitment; and (b) for each Lender providing an additional Term Loan pursuant
to Section 2.1(d)(iii), the commitment of such Lender to make such additional
Term Loan as set forth in the document(s) executed by the Borrower establishing
such additional Term Loan.

“Term Loan Notes” means the Term Loan A Note and any other promissory notes
given to evidence Term Loans hereunder.

“Title Policy” has the meaning specified in Section 7.11(b)(iii).

“Total Credit Exposure” means, as to any Lender at any time: (a) the Outstanding
Amount of the Term Loans of such Lender at such time; plus (b) the unused
Revolving Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all Letter of Credit Obligations.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.

“Type of Loan” means a Base Rate Loan or a LIBOR Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require).

“United States” or “U.S.” means the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.3(f).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2Accounting Terms.

34

--------------------------------------------------------------------------------

 

(a)Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to the Lenders pursuant to clauses (a), (b), (c) and (d) of
Section 7.1 shall be prepared in accordance with GAAP as in effect at the time
of such preparation (and delivered together with the reconciliation statements
provided for in Section 7.1(g), if applicable). If at any time any change in
GAAP or in the consistent application thereof would affect the computation of
any financial covenant or requirement set forth in any Credit Document, and
either the Borrower or the Required Lenders shall object in writing to
determining compliance based on such change, then the Lenders and Borrower shall
negotiate in good faith to amend such financial covenant, requirement or
applicable defined terms to preserve the original intent thereof in light of
such change to GAAP, provided that, until so amended such computations shall
continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to clauses (a), (b), (c) and (d) of Section 7.1 as
to which no such objection has been made.

(b)Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in Section 8.8, including for purposes
of determining the Applicable Margin, shall be made on a Pro Forma Basis.

(c)Notwithstanding the above, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Credit Parties and their Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470–20 on financial liabilities shall be disregarded.

Section 1.3Rules of Interpretation.

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “, without limitation,”. The word “will” shall be construed to have the
same meaning and effect as the word “shall”. Unless the context requires
otherwise:

(i)any definition of or reference to any agreement, instrument or other document
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Credit Document);

(ii)any reference herein to any Person shall be construed to include such
Person’s successors and assigns;

(iii)the words “hereto”, “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision hereof
or thereof;

(iv)all references in a Credit Document to Sections, Exhibits, Appendices and
Schedules shall be construed to refer to Sections of, and Exhibits, Appendices
and Schedules to, the Credit Document in which such references appear;

(v)any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any references to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and

(vi)the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

35

--------------------------------------------------------------------------------

 

(b)The terms lease and license shall include sub-lease and sub-license.

(c)All terms not specifically defined herein or by GAAP, which terms are defined
in the UCC, shall have the meanings assigned to them in the UCC of the relevant
jurisdiction, with the term “instrument” being that defined under Article 9 of
the UCC of such jurisdiction.

(d)Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from,
and including,”, the words “to” and “until” each mean “to, but excluding,”, and
the word “through” means “to, and including,”.

(e)To the extent that any of the representations and warranties contained in
Section 6 under this Agreement, or in any of the other Credit Documents, is
qualified by “Material Adverse Effect”, the qualifier “in all material respects”
contained in Section 5.2(c) and the qualifier “in any material respect”
contained in Section 9.1(d) shall not apply.

(f)Whenever the phrase “to the knowledge of” or words of similar import relating
to the knowledge of a Person are used herein or in any other Credit Document,
such phrase shall mean and refer to the actual knowledge of the Authorized
Officers of such Person.

(g)This Agreement and the other Credit Documents are the result of negotiation
among, and have been reviewed by counsel to, among others, the Administrative
Agent and the Credit Parties, and are the product of discussions and
negotiations among all parties. Accordingly, this Agreement and the other Credit
Documents are not intended to be construed against the Administrative Agent or
any of the Lenders merely on account of the Administrative Agent’s or any
Lender’s involvement in the preparation of such documents.

(h)Unless otherwise indicated, all references to a specific time shall be
construed to Eastern Standard Time or Eastern Daylight Savings Time, as the case
may be. Unless otherwise expressly provided herein, all references to dollar
amounts and “$” shall mean Dollars.

(i)Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time (after giving effect to any permanent reduction in the stated
amount of such Letter of Credit pursuant to the terms of such Letter of Credit);
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

(j)Any reference herein or in any other Credit Document to a merger, transfer,
consolidation, amalgamation, assignment, sale or disposition, or similar term,
shall be deemed to apply to a division of or by a limited liability company, or
an allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, assignment, sale or disposition, or similar term,
as applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder and under each
other Credit Document (and each division of any limited liability company that
is a Subsidiary, joint venture or any other like term shall also constitute such
a Person or entity).

Section 1.4Rules of Interpretation with Respect to Regulated Subsidiaries.
Should an applicable Governmental Authority notify any Credit Party of a
potentially actionable issue or concern related to control of a Regulated
Subsidiary or determine that all or any of the Lenders, the Administrative Agent
and/or the Collateral Agent is or are acting as control persons, as defined or
used under the Florida Insurance Code, the Hawaii Insurance Code, Title 27 of
the Rhode Island General Laws, or other Applicable Laws, of any Regulated
Subsidiary due to one or more provisions of this Agreement, the parties agree to
promptly further negotiate in good faith to modify this Agreement such that none
of the Lenders, the Administrative Agent and the Collateral

36

--------------------------------------------------------------------------------

 

Agent are considered by such Governmental Authority to be control persons of the
Regulated Subsidiaries and to effect the original intent of the parties as
closely as possible in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

Article 2

LOANS AND LETTERS OF CREDIT

Section 2.1Revolving Loans and Term Loan A.

(a)Revolving Loans. During the Revolving Commitment Period, subject to the terms
and conditions hereof, each Lender severally agrees to make revolving loans
(each such loan, a “Revolving Loan”) to the Borrower in an aggregate amount up
to but not exceeding such Lender’s Revolving Commitment; provided, that after
giving effect to the making of any Revolving Loan: (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments; and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Amounts borrowed pursuant to this Section 2.1(a) may be repaid and
reborrowed without premium or penalty (subject to Section 3.1(c)) during the
Revolving Commitment Period. The Revolving Loans may consist of Base Rate Loans,
Adjusted LIBOR Rate Loans, or a combination thereof, as the Borrower may
request. Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.

(b)Term Loan A. Subject to the terms and conditions set forth herein, the
Lenders will make advances of their respective Term Loan A Commitment
Percentages of a term loan (the “Term Loan A”) in an amount not to exceed the
Term Loan A Commitment, which Term Loan A will be disbursed to the Borrower in
Dollars in a single advance on the Closing Date. The Term Loan A may consist of
Base Rate Loans, Adjusted LIBOR Rate Loans, or a combination thereof, as the
Borrower may request. Amounts repaid on the Term Loan A may not be reborrowed.

(c)Mechanics for Revolving Loans and Term Loans.

(i)All Term Loans and, except pursuant to Section 2.2(b)(iii), all Revolving
Loans shall be made in an aggregate minimum amount of Five Hundred Thousand
Dollars ($500,000) and integral multiples of One Hundred Thousand Dollars
($100,000) in excess thereof.

(ii)Whenever the Borrower desires that the Lenders make a Term Loan or a
Revolving Loan, the Borrower shall deliver to the Administrative Agent a fully
executed Funding Notice no later than: (x) 1:00 p.m. at least three (3) Business
Days in advance of the proposed Credit Date in the case of an Adjusted LIBOR
Rate Loan; and (y) 1:00 p.m. at least one (1) Business Day in advance of the
proposed Credit Date in the case of a Loan that is a Base Rate Loan. Except as
otherwise provided herein, any Funding Notice for any Loans that are Adjusted
LIBOR Rate Loans shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to make a borrowing in
accordance therewith.

(iii)Notice of receipt of each Funding Notice in respect of each Revolving Loan
or Term Loan, together with the amount of each Lender’s Revolving Commitment
Percentage or Term Loan Commitment Percentage thereof, respectively, if any,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by telefacsimile with reasonable
promptness, but (provided the Administrative Agent shall have received such
notice by 1:00 p.m.) not later than 4:00 p.m. on the same day as the
Administrative Agent’s receipt of such notice from the Borrower.

37

--------------------------------------------------------------------------------

 

(iv)Each Lender shall make its Revolving Commitment Percentage of the requested
Revolving Loan or its Term Loan Commitment Percentage of the requested Term Loan
available to the Administrative Agent not later than 11:00 a.m. on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the applicable conditions precedent specified herein,
the Administrative Agent shall make the proceeds of such Credit Extension
available to the Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all Loans received by the
Administrative Agent in connection with the Credit Extension from the Lenders to
be credited to the account of the Borrower at the Administrative Agent’s
Principal Office or such other account as may be designated in writing to the
Administrative Agent by the Borrower.

(d)Increase in Revolving Commitments and Establishment of Additional Term Loans.
The Borrower may, at any time and from time to time, upon prior written notice
by the Borrower to the Administrative Agent, increase the Revolving Commitments
(but not the Letter of Credit Sublimit or the Swingline Sublimit) and/or
establish one or more additional Term Loans, subject to the following:

(i)the sum of (A) the aggregate principal amount of any increases in the
Revolving Commitments pursuant to this Section 2.1(d), plus (B) the aggregate
principal amount of any additional Term Loans pursuant to this Section 2.1(d),
shall not exceed Fifty Million Dollars ($50,000,000), provided that,
notwithstanding the foregoing, the aggregate principal amount of any increases
in the Revolving Commitments pursuant to this Section 2.1(d) shall not exceed
Twenty Five Million Dollars ($25,000,000); and

(ii)The Borrower may, at any time and from time to time, upon prior written
notice by the Borrower to the Administrative Agent, increase the Aggregate
Revolving Commitments (but not the Letter of Credit Sublimit or the Swingline
Sublimit) with additional Revolving Commitments from any existing Lender with a
Revolving Commitment or with new Revolving Commitments from any other Person
that would qualify as Eligible Assignees selected by the Borrower and reasonably
acceptable to the Administrative Agent and the Issuing Bank; provided that:

(A)any such increase shall be in a minimum principal amount of Ten Million
Dollars ($10,000,000) and in integral multiples of Five Million Dollars
($5,000,000) in excess thereof;

(B)no Default or Event of Default shall exist before, and immediately after
giving effect to, such increase;

(C)

(I)no existing Lender shall be under any obligation to increase its Revolving
Commitment, and any such decision whether to increase its Revolving  Commitment
shall be in such Lender’s sole and absolute discretion; and

(II)the Arrangers shall have no obligation to arrange any such increase without
their written agreement to undertake such arrangement;

(D)

(I)any new Lender providing a Revolving Commitment in connection with any
increase in Aggregate Revolving Commitments shall join this Agreement by
executing such joinder documents reasonably required by the Administrative
Agent; and

38

--------------------------------------------------------------------------------

 

(II)any existing Lender electing to increase its Revolving Commitment shall have
executed a commitment agreement reasonably satisfactory to the Administrative
Agent;

(E)the Borrower shall have paid any applicable upfront and/or arrangement fees
with respect to such increase;

(F)any such increase in the Revolving Commitments shall be subject to receipt by
the Administrative Agent of a certificate of the Borrower, dated as of the date
of such increase, signed by an Authorized Officer of the Borrower (x) certifying
and attaching the resolutions adopted by the Borrower and each Guarantor
approving or consenting to such increase, and (y) certifying that, before and
after giving effect to such increase:

(I)the Borrower shall be in compliance, on a Pro Forma Basis after giving effect
to the incurrence of any such increase in the Revolving Commitments (assuming,
for purposes of such calculation, that the Revolving Commitments as increased
are fully drawn), with the financial covenants set forth in clauses (a) and (b)
of Section 8.8, recomputed as of the last day of the most recently ended Fiscal
Quarter of the Borrower for which financial statements have been delivered
pursuant to Section 7.1; and

(II)the representations and warranties contained in Section 6 and the other
Credit Documents are true and correct in all material respects on, and as of,
the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case, they are true
and correct in all material respects as of such earlier date, and except that,
for purposes of this Section 2.1(d), the representations and warranties
contained in Section 6.7 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b) of Section 7.1;

(III)no Default or Event of Default exists;

(G)any increase in the Revolving Commitments shall have the same terms as the
Revolving Commitments in existence prior to giving effect to such increase; and

(H)the Administrative Agent shall have received all documents (including
secretary’s certificates, resolutions of the board of directors of the Credit
Parties and customary opinions of counsel to the Credit Parties, if required to
be provided by the Administrative Agent or the Lenders providing such increased
Revolving Commitments) relating to the corporate or other necessary authority
for such increase in the Aggregate Revolving Commitments and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent.

The Borrower shall prepay any Revolving Loans owing under this Agreement on the
date of any such increase in the Revolving Commitments to the extent necessary
to keep the outstanding Revolving Loans ratable with any revised Revolving
Commitments arising from any non-ratable increase in the Revolving Commitments
under this Section.

(iii)The Borrower may, at any time and from time to time, upon prior written
notice to the Administrative Agent, request the establishment of one or more
additional Term Loans from existing Lenders or other Persons that would qualify
as Eligible Assignees selected by the Borrower (other than the Borrower or any
Affiliate or Subsidiary of the Borrower) and reasonably acceptable to the
Administrative Agent; provided that:

39

--------------------------------------------------------------------------------

 

(A)any such increase shall be in a minimum aggregate principal amount of Ten
Million Dollars ($10,000,000) and integral multiples of Five Million Dollars
($5,000,000) in excess thereof;

(B)no Default or Event of Default shall exist before, and immediately after
giving effect to, such additional Term Loan;

(C)

(I)no existing Lender shall be under any obligation to provide a portion of any
additional Term Loan, and any such decision whether to provide a portion of any
additional Term Loan shall be in such Lender’s sole and absolute discretion; and

(II)the Arrangers shall have no obligation to Arrange any such increase without
their written agreement to undertake such arrangement;

(D)

(I)any new Lender shall join this Agreement by executing such joinder documents
reasonably required by the Administrative Agent; and/or

(II)any existing Lender electing to provide a Term Loan Commitment with respect
to such additional Term Loan shall have executed a commitment or joinder
agreement reasonably satisfactory to the Administrative Agent;

(E)the Borrower shall have paid any applicable upfront and/or arrangement fees
with respect to such increase;

(F)the establishment of any additional Term Loan shall be subject to receipt by
the Administrative Agent of a certificate of the Borrower dated as of the date
of the establishment of such additional Term Loan signed by an Authorized
Officer of the Borrower (x) certifying and attaching the resolutions adopted by
the Borrower and each Guarantor approving or consenting to such increase, and
(y) certifying that, before and after giving effect to such increase:

(I)the representations and warranties contained in Section 6 and the other
Credit Documents are true and correct in all material respects on, and as of,
the date of such additional Term Loan, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case, they are true and correct in all material respects as of such earlier
date, and, except that for purposes of this Section 2.1(d), the representations
and warranties contained in Section 6.7 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b) of Section 7.1;

(II)no Default or Event of Default exists; and

(III)the Borrower shall be in compliance, on a Pro Forma Basis after giving
effect to the incurrence of any additional Term Loan (and after giving effect,
on a Pro Forma Basis, to any Permitted Acquisition consummated simultaneously
therewith and assuming, for purposes of such calculation, that the Revolving
Commitments are fully drawn), with the financial covenants set forth in clauses
(a) and  (b) of Section 7.8, recomputed as of the last day of the most recently
ended Fiscal Quarter of the Borrower for which financial statements have been
delivered pursuant to Section 7.1;

40

--------------------------------------------------------------------------------

 

(G)the Applicable Margin of any additional Term Loan shall be as set forth in
the commitment or joinder agreement executed by the Borrower in connection
therewith; provided that the all-in yield (including interest rate margins, any
interest rate floors, original issue discount and upfront fees (based on the
lesser of a four-year average life to maturity or the remaining life to
maturity), but excluding arrangement, structuring and underwriting fees paid or
payable to the Arrangers or their Affiliates) applicable to such additional Term
Loan shall not be more than fifty hundredths of a percent (0.50%) higher than
the corresponding all-in yield (determined on the same basis) applicable to the
Term Loan A or any then outstanding additional Term Loan (it being understood
that interest on the Term Loan A and any existing additional Term Loan may be
increased to the extent necessary to satisfy this requirement);

(H)the maturity date for any additional Term Loan shall be as set forth in the
commitment or joinder agreement executed by the Borrower in connection
therewith, provided that such date shall not be earlier than the Term Loan A
Maturity Date or the maturity date of any other then existing Term Loan;

(I)the scheduled principal amortization payments under any additional Term Loan
shall be as set forth in the commitment or joinder agreement executed by the
Borrower in connection therewith, provided that the weighted average life to
maturity (as calculated by the Administrative Agent) of any such additional Term
Loan shall not be less than the weighted life to maturity of the Term Loan A and
any other then existing Term Loan; and

(J)the Administrative Agent shall have received all documents (including
secretary’s certificates, resolutions of the board of directors of the Credit
Parties and customary opinions of counsel to the Credit Parties, if required to
be provided by the Administrative Agent or the Lenders providing such additional
Term Loan) relating to the corporate or other necessary authority for such
additional Term Loan and any other matters relevant thereto, all in form and
substance reasonably satisfactory to the Administrative Agent.

Section 2.2Swingline Loans.

(a)Swingline Loans Commitments. During the Revolving Commitment Period, subject
to the terms and conditions hereof, the Swingline Lender may, in its sole
discretion, make Swingline Loans to the Borrower in the aggregate amount up to
but not exceeding the Swingline Sublimit; provided that, after giving effect to
the making of any Swingline Loan, in no event shall (i) the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments, and (ii) the Revolving
Credit Exposure of any Lender exceed such Lender’s Revolving Commitment. Amounts
borrowed pursuant to this Section 2.2 may be repaid and reborrowed during the
Revolving Commitment Period. The Swingline Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Swingline Loans and
all other amounts owed hereunder with respect to the Swingline Loans and the
Revolving Commitments shall be paid in full no later than such date.

(b)Borrowing Mechanics for Swingline Loans.

(i)Subject to clause (vi) below, whenever the Borrower desires that the
Swingline Lender make a Swingline Loan, the Borrower shall deliver to the
Administrative Agent a Funding Notice no later than 11:00 a.m. on the proposed
Credit Date.

(ii)The Swingline Lender shall make the amount of its Swingline Loan available
to the Administrative Agent not later than 3:00 p.m. on the applicable Credit
Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office. Except as provided herein, upon satisfaction or waiver
of the conditions precedent specified herein, the Administrative Agent shall
make the proceeds of such Swingline Loans available to the Borrower on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Swingline Loans

41

--------------------------------------------------------------------------------

 

received by the Administrative Agent from the Swingline Lender to be credited to
the account of the Borrower at the Administrative Agent’s Principal Office, or
to such other account as may be designated in writing to the Administrative
Agent by the Borrower.

(iii)With respect to any Swingline Loans which have not been voluntarily prepaid
by the Borrower pursuant to Section 2.11, the Swingline Lender may at any time
in its sole and absolute discretion, deliver to the Administrative Agent (with a
copy to the Borrower), no later than 11:00 a.m. on the day of the proposed
Credit Date, a notice (which shall be deemed to be a Funding Notice given by the
Borrower) requesting that each Lender holding a Revolving Commitment make
Revolving Loans that are Base Rate Loans to the Borrower on such Credit Date in
an amount equal to the amount of such Swingline Loans (the “Refunded Swingline
Loans”) outstanding on the date such notice is given which the Swingline Lender
requests Lenders to prepay. Anything contained in this Agreement to the contrary
notwithstanding: (1) the proceeds of such Revolving Loans made by the Lenders
other than the Swingline Lender shall be immediately delivered by the
Administrative Agent to the Swingline Lender (and not to the Borrower) and
applied to repay a corresponding portion of the Refunded Swingline Loans; and
(2) on the day such Revolving Loans are made, the Swingline Lender’s Revolving
Commitment Percentage of the Refunded Swingline Loans shall be deemed to be paid
with the proceeds of a Revolving Loan made by the Swingline Lender to the
Borrower, and such portion of the Swingline Loans deemed to be so paid shall no
longer be outstanding as Swingline Loans and shall no longer be due under the
Swingline Note of the Swingline Lender but shall instead constitute part of the
Swingline Lender’s outstanding Revolving Loans to the Borrower and shall be due
under the Revolving Loan Note issued by the Borrower to the Swingline Lender.
The Borrower hereby authorizes the Administrative Agent and the Swingline Lender
to charge the Borrower’s accounts with the Administrative Agent and the
Swingline Lender (up to the amount available in each such account) in order to
immediately pay the Swingline Lender the amount of the Refunded Swingline Loans
to the extent the proceeds of such Revolving Loans made by the Lenders,
including the Revolving Loans deemed to be made by the Swingline Lender, are
insufficient to repay in full the Refunded Swingline Loans. If any portion of
any such amount paid (or deemed to be paid) to the Swingline Lender should be
recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.14.

(iv)If for any reason Revolving Loans are not made pursuant to
Section 2.2(b)(iii) in an amount sufficient to repay any amounts owed to the
Swingline Lender in respect of any outstanding Swingline Loans on or before the
third (3rd) Business Day after demand for payment thereof by the Swingline
Lender, each Lender holding a Revolving Commitment shall be deemed to, and
hereby agrees to, have purchased a participation in such outstanding Swingline
Loans, and in an amount equal to its Revolving Commitment Percentage of the
applicable unpaid amount together with accrued interest thereon; provided that
any such participation purchased by a Lender shall be limited to an amount that
would not cause the Revolving Credit Exposure of such Lender (after giving
effect to such participation) to exceed such Lender’s Revolving Commitment. On
the Business Day that notice is provided by the Swingline Lender (or by the
11:00 a.m. on the following Business Day if such notice is provided after 2:00
p.m.), each Lender holding a Revolving Commitment shall deliver to the Swingline
Lender an amount equal to its respective participation in the applicable unpaid
amount in same day funds at the Principal Office of the Swingline Lender. In
order to evidence such participation each Lender holding a Revolving Commitment
agrees to enter into a participation agreement at the request of the Swingline
Lender in form and substance reasonably satisfactory to the Swingline Lender. In
the event any Lender holding a Revolving Commitment fails to make available to
the Swingline Lender the amount of such Lender’s participation as provided in
this paragraph, the Swingline Lender shall be entitled to recover such amount on
demand from such Lender together with interest thereon for three (3) Business
Days at the rate customarily used by the Swingline Lender for the correction of
errors among banks and thereafter at the Base Rate, as applicable.

42

--------------------------------------------------------------------------------

 

(v)Notwithstanding anything contained herein to the contrary,

(A)each Lender’s obligation to make Revolving Loans for the purpose of repaying
any Refunded Swingline Loans pursuant to clause (iii) above, and each Lender’s
obligation to purchase a participation in any unpaid Swingline Loans pursuant to
the immediately preceding paragraph, shall be absolute and unconditional and
shall not be affected by any circumstance, including:

(I)any set‑off, counterclaim, recoupment, defense or other right which such
Lender may have against the Swingline Lender, any Credit Party or any other
Person for any reason whatsoever;

(II)the occurrence or continuation of a Default or Event of Default;

(III)any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party;

(IV)any breach of this Agreement or any other Credit Document by any party
thereto; or

(V)any other circumstance, happening or event whatsoever, whether or not similar
to any of the foregoing;

provided that such obligations of each Lender are subject to the condition that
the Swingline Lender had not received prior notice from the Borrower or the
Required Lenders that any of the conditions under Section 5.2 to the making of
the applicable Refunded Swingline Loans or other unpaid Swingline Loans were not
satisfied at the time such Refunded Swingline Loans or other unpaid Swingline
Loans were made; and

(B)the Swingline Lender shall not be obligated to make any Swingline Loans:

(I)if it has elected not to do so after the occurrence, and during the
continuation, of a Default or Event of Default;

(II)it does not in good faith believe that all conditions under Section 5.2 to
the making of such Swingline Loan have been satisfied or waived by the Required
Lenders; or

(III)at a time when a Defaulting Lender exists, unless the Swingline Lender has
entered into arrangements satisfactory to it and the Borrower to eliminate the
Swingline Lender’s risk with respect to the Defaulting Lender’s participation in
such Swingline Loan, including by Cash Collateralizing such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Swingline Loans in a manner
reasonably satisfactory to the Swingline Lender and the Administrative Agent.

(vi)In order to facilitate the borrowing of Swingline Loans, the Borrower and
the Swingline Lender may mutually agree to, and are hereby authorized to, enter
into an auto borrow agreement in form and substance satisfactory to the
Swingline Lender and the Administrative Agent (the “Auto Borrow Agreement”)
providing for the automatic advance by the Swingline Lender of Swingline Loans
under the conditions set forth in the Auto Borrow Agreement, subject to the
conditions set forth herein. At any time an Auto Borrow Agreement is in effect,
advances under the Auto Borrow Agreement shall be deemed Swingline Loans for all
purposes hereof, except that Borrowings of Swingline Loans under the Auto Borrow
Agreement shall be made in accordance with the Auto Borrow Agreement. For
purposes of determining the Total Revolving Outstandings at any time during
which an

43

--------------------------------------------------------------------------------

 

Auto Borrow Agreement is in effect, the Outstanding Amount of all Swingline
Loans shall be deemed to be the sum of the Outstanding Amount of Swingline Loans
at such time plus the maximum amount available to be borrowed under such Auto
Borrow Agreement at such time.

Section 2.3Issuances of Letters of Credit and Purchase of Participations
Therein.

(a)Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, the Issuing Bank agrees to issue Letters of Credit
for the account of the Borrower or any of its Subsidiaries in the aggregate
amount up to, but not exceeding, the Letter of Credit Sublimit, provided:

(i)each Letter of Credit shall be denominated in Dollars;

(ii)the stated amount of each Letter of Credit shall not be less than Fifty
Thousand Dollars ($50,000) or such lesser amount as is acceptable to the Issuing
Bank;

(iii)after giving effect to such issuance, in no event shall: (A) the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments; (B) the
Revolving Credit Exposure of any Lender exceed such Lender’s Revolving
Commitment; and (C) the Outstanding Amount of Letter of Credit Obligations
exceed the Letter of Credit Sublimit; and

(iv)in no event shall any Letter of Credit have an expiration date later than
the earlier of: (A) seven (7) days prior to the Revolving Commitment Termination
Date; and (B) the date which is one (1) year from the date of issuance of such
Letter of Credit.

Subject to the foregoing (other than clause (iv)) the Issuing Bank may agree
that a Letter of Credit will automatically be extended for one or more
successive periods not to exceed one (1) year each, unless the Issuing Bank
elects not to extend for any such additional period; provided, the Issuing Bank
shall not extend any such Letter of Credit if it has received written notice
that an Event of Default has occurred and is continuing at the time the Issuing
Bank must elect to allow such extension; provided, further, in the event that
any Lender is at such time a Defaulting Lender, unless the Issuing Bank has
entered into arrangements satisfactory to the Issuing Bank (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Bank’s Fronting Exposure with respect to such Lender (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender),
including by Cash Collateralizing such Defaulting Lender’s Revolving Commitment
Percentage of the Outstanding Amount of the Letter of Credit Obligations in a
manner reasonably satisfactory to Agents, the Issuing Bank shall not be
obligated to issue or extend any Letter of Credit hereunder. The Issuing Bank
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

(b)Notice of Issuance. Whenever the Borrower desires the issuance of a Letter of
Credit, the Borrower shall deliver to the Administrative Agent an Issuance
Notice no later than 1:00 p.m. at least three (3) Business Days or such shorter
period as may be agreed to by the Issuing Bank in any particular instance, in
advance of the proposed date of issuance. Upon satisfaction or waiver of the
conditions set forth in Section 5.2, the Issuing Bank shall issue the requested
Letter of Credit only in accordance the Issuing Bank’s standard operating
procedures (including, without limitation, the delivery by the Borrower of such
executed documents and information pertaining to such requested Letter of
Credit, including any Issuer Documents, as the Issuing Bank or the
Administrative Agent may require). Upon the issuance of any Letter of Credit or
amendment or modification to a Letter of Credit, the Issuing Bank shall promptly
notify the Administrative Agent and each Lender of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.3(e).

44

--------------------------------------------------------------------------------

 

(c)Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between the Borrower and
the Issuing Bank, the Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit issued by the Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Bank shall not be responsible for:

(i)the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;

(ii)the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason;

(iii)failure of the beneficiary of any such Letter of Credit to comply fully
with any conditions required in order to draw upon such Letter of Credit;

(iv)errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher;

(v)errors in interpretation of technical terms;

(vi)any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof;

(vii)the misapplication by the beneficiary of any such Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or

(viii)any consequences arising from causes beyond the control of the Issuing
Bank, including any Governmental Acts; none of the above shall affect or impair,
or prevent the vesting of, the Issuing Bank’s rights or powers hereunder.

Without limiting the foregoing and in furtherance thereof, any action taken or
omitted by the Issuing Bank under or in connection with the Letters of Credit or
any documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not give rise to any liability on the part of the Issuing Bank to
any Credit Party. Notwithstanding anything to the contrary contained in this
Section 2.3(c), the Borrower shall retain any and all rights it may have against
the Issuing Bank for any liability arising solely out of the gross negligence or
willful misconduct of the Issuing Bank, as determined by a court of competent
jurisdiction in a final, non-appealable order.

(d)Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters of
Credit. In the event the Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the Borrower and the
Administrative Agent, and the Borrower shall reimburse the Issuing Bank on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided, anything contained herein
to the contrary notwithstanding, (i) unless the Borrower shall have notified the
Administrative Agent and the Issuing Bank prior to 11:00 a.m. on the date such
drawing is honored that the Borrower intends to reimburse the Issuing Bank for
the amount of such honored drawing with funds other than the proceeds of
Revolving Loans, the Borrower shall be deemed to have given a timely Funding
Notice to the Administrative Agent requesting the Lenders to make Revolving
Loans that are Base Rate Loans on the

45

--------------------------------------------------------------------------------

 

Reimbursement Date in an amount in Dollars equal to the amount of such honored
drawing, and (ii) subject to satisfaction or waiver of the conditions specified
in Section 5.2, the Lenders shall, on the Reimbursement Date, make Revolving
Loans that are Base Rate Loans in the amount of such honored drawing, the
proceeds of which shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for the amount of such honored drawing; and provided,
further, if for any reason proceeds of Revolving Loans are not received by the
Issuing Bank on the Reimbursement Date in an amount equal to the amount of such
honored drawing, the Borrower shall reimburse the Issuing Bank, on demand, in an
amount in same day funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such Revolving Loans, if any, which are so
received. Nothing in this Section 2.3(d) shall be deemed to relieve any Lender
from its obligation to make Revolving Loans on the terms and conditions set
forth herein, and the Borrower shall retain any and all rights it may have
against any Lender resulting from the failure of such Lender to make such
Revolving Loans under this Section 2.3(d).

(e)Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from the Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Revolving Commitment
Percentage (with respect to the Revolving Commitments) of the maximum amount
which is or at any time may become available to be drawn thereunder; provided
that any such participation purchased by a Lender shall be limited to an amount
that would not cause the Revolving Credit Exposure of such Lender (after giving
effect to such participation) to exceed such Lender’s Revolving Commitment. In
the event that the Borrower shall fail for any reason to reimburse the Issuing
Bank as provided in clause (d) above, the Issuing Bank shall promptly notify
each Lender of the unreimbursed amount of such honored drawing and of such
Lender’s respective participation therein based on such Lender’s Revolving
Commitment Percentage. Each Lender shall make available to the Issuing Bank an
amount equal to its respective participation, in Dollars and in same day funds,
at the office of the Issuing Bank specified in such notice, not later than
12:00 p.m. on the first Business Day (under the laws of the jurisdiction in
which such office of the Issuing Bank is located) after the date notified by the
Issuing Bank. In the event that any Lender fails to make available to the
Issuing Bank on such Business Day the amount of such Lender’s participation in
such Letter of Credit as provided in this clause (e), the Issuing Bank shall be
entitled to recover such amount on demand from such Lender together with
interest thereon for three (3) Business Days at the rate customarily used by the
Issuing Bank for the correction of errors among banks and thereafter at the Base
Rate. Nothing in this clause (e) shall be deemed to prejudice the right of any
Lender to recover from the Issuing Bank any amounts made available by such
Lender to the Issuing Bank pursuant to this Section in the event that it is
determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of the Issuing Bank, as determined by a court of
competent jurisdiction in a final, non-appealable order.  In the event the
Issuing Bank shall have been reimbursed by other Lenders pursuant to this clause
(e) for all or any portion of any drawing honored by the Issuing Bank under a
Letter of Credit, the Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under this clause (e) with respect to such
honored drawing such Lender’s Revolving Commitment Percentage of all payments
subsequently received by the Issuing Bank from the Borrower in reimbursement of
such honored drawing when such payments are received. Any such distribution
shall be made to a Lender at its primary address set forth below its name on
Appendix B or at such other address as such Lender may request.

(f)Obligations Absolute. The obligation of the Borrower to reimburse the Issuing
Bank for drawings honored under the Letters of Credit issued by it and to repay
any Revolving Loans made by the Lenders pursuant to clause (d) above and the
obligations of the Lenders under clause (e) above shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances:

(i)any lack of validity or enforceability of any Letter of Credit;

46

--------------------------------------------------------------------------------

 

(ii)the existence of any claim, set‑off, defense (other than that such drawing
has been repaid) or other right which the Borrower or any Lender may have at any
time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), the Issuing Bank, a Lender
or any other Person or, in the case of a Lender, against the Borrower, whether
in connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between the Borrower or any of
its Subsidiaries and the beneficiary for which any Letter of Credit was
procured);

(iii)any draft or other document presented under any Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(iv)payment by the Issuing Bank under any Letter of Credit against presentation
of a draft or other document which does not substantially comply with the terms
of such Letter of Credit;

(v)any adverse change in the business, operations, properties, assets, or
financial condition of the Borrower or any of its Subsidiaries;

(vi)any breach hereof or any other Credit Document by any party thereto;

(vii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or

(viii)the fact that an Event of Default or a Default shall have occurred and be
continuing;

provided, in each case, that payment by the Issuing Bank under the applicable
Letter of Credit shall not have constituted gross negligence or willful
misconduct of the Issuing Bank under the circumstances in question, as
determined by a court of competent jurisdiction in a final, non-appealable
order.

(g)Indemnification. Without duplication of any obligation of the Credit Parties
under Section 11.2, in addition to amounts payable as provided herein, each of
the Credit Parties hereby agrees, on a joint and several basis, to protect,
indemnify, pay and save harmless the Issuing Bank from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable out-of-pocket fees, expenses and disbursements of counsel)
which the Issuing Bank may incur or be subject to as a consequence, direct or
indirect, of:

(i)the issuance of any Letter of Credit by the Issuing Bank, other than as a
result of:

(A)the gross negligence or willful misconduct of the Issuing Bank, as determined
by a court of competent jurisdiction in a final, non-appealable order; or

(B)the wrongful dishonor by the Issuing Bank of a proper demand for payment made
under any Letter of Credit issued by it; or

(ii)the failure of the Issuing Bank to honor a drawing under any such Letter of
Credit as a result of any Governmental Act.

(h)Applicability of ISP. Unless otherwise expressly agreed by the Issuing Bank
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.

(i)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the

47

--------------------------------------------------------------------------------

 

account of the Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

Section 2.4Pro Rata Shares; Availability of Funds.

(a)Pro Rata Shares. All Loans shall be made, and all participations purchased,
by the Lenders simultaneously and proportionately to their respective pro rata
shares of the Loans, it being understood that no Lender shall be responsible for
any default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Revolving Commitment or any Term Loan Commitment, or the portion of the
aggregate outstanding principal amount of the Revolving Loans or the Term Loans,
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.

(b)Availability of Funds.

(i)Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing (or, in the case of any Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.1(c) or, in the case
of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with, and at the time required by, Section 2.1(c) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at: (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation; and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans, plus, in either case, any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection therewith. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the

48

--------------------------------------------------------------------------------

 

date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

Notices given by the Administrative Agent under this clause (b) shall be
conclusive absent manifest error.

Section 2.5Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a)Lenders’ Evidence of Debt. Each Lender shall maintain on its internal records
an account or accounts evidencing the Obligations of the Borrower and each other
Credit Party to such Lender, including the amounts of the Loans made by it and
each repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on the Borrower, absent manifest error; provided, that
the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Commitment or the Borrower’s obligations in
respect of any applicable Loans; and provided, further, in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern in the absence of demonstrable error therein.

(b)Notes. The Borrower shall execute and deliver to each (i) Lender on the
Closing Date, (ii) Person who is a permitted assignee of such Lender pursuant to
Section 11.5, and (iii) Person who becomes a Lender in accordance with Section
2.1(d), in each case, to the extent requested by such Person, a Note or Notes to
evidence such Person’s portion of the Revolving Loans, Swingline Loans or Term
Loans, as applicable.

Section 2.6Scheduled Principal Payments.

(a)Revolving Loans. The principal amount of Revolving Loans is due and payable
in full on the Revolving Commitment Termination Date.

(b)Swingline Loans. The principal amount of the Swingline Loans is due and
payable in full on the earlier to occur of: (i) the date of demand by the
Swingline Lender; and (ii) the Revolving Commitment Termination Date.

(c)Term Loan A. The principal amount of the Term Loan A shall be repaid in equal
quarterly installments, beginning with the close of the Fiscal Quarter ending
March 31, 2019, in the amount of One Million Eight-Hundred and Seventy-Five
Thousand Dollars ($1,875,000) (as such installments may hereafter be adjusted as
a result of prepayments made pursuant to Section 2.11), unless accelerated
sooner pursuant to Section 9.

(d)Additional Term Loans. The principal amount of any Term Loan established
after the Closing Date pursuant to Section 2.1(d)(iii) shall be repaid in
installments on the date and in the amounts set forth in the documents executed
and delivered by the Borrower pursuant to which such additional Term Loan is
established.

Section 2.7Interest on Loans.

(a)Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i)in the case of Revolving Loans or the Term Loan A:

(A)if a Base Rate Loan (including a Base Rate Loan referencing the LIBOR Index
Rate), the Base Rate plus the Applicable Margin; or

49

--------------------------------------------------------------------------------

 

(B)if an Adjusted LIBOR Rate Loan, the Adjusted LIBOR Rate plus the Applicable
Margin; and

(ii)in the case of Swingline Loans, at the Swingline Rate (or with respect to
any Swingline Loan advanced pursuant to an Auto Borrow Agreement, such other
rate as separately agreed in writing between the Borrower and the Swingline
Lender);

(iii)in the case of any Term Loan established pursuant to Section 2.1(d)(iii),
at the percentages per annum specified in the lender joinder agreement(s) and/or
the commitment agreement(s) whereby such Term Loan is established.

(b)The basis for determining the rate of interest with respect to any Loan
(except a Swingline Loan, which may only be made and maintained at the Swingline
Rate (unless and until converted into a Revolving Loan pursuant to the terms and
conditions hereof), and the Interest Period with respect to any Adjusted LIBOR
Rate Loan, shall be selected by the Borrower and notified to the Administrative
Agent and the Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be. If, on any day, a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to the Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day: (i) if such Loan is an Adjusted LIBOR Rate Loan,
such Loan shall become a Base Rate Loan; and (ii) if such Loan is a Base Rate
Loan, such Loan shall remain a Base Rate Loan.

(c)In connection with Adjusted LIBOR Rate Loans, there shall be no more than
eight (8) Interest Periods outstanding at any time. In the event the Borrower
fails to specify between a Base Rate Loan or an Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan: (i) if
outstanding as an Adjusted LIBOR Rate Loan, will be automatically converted into
a Base Rate Loan on the last day of the then‑current Interest Period for such
Loan; and (ii) if outstanding as a Base Rate Loan will remain as, or (if not
then outstanding) will be made as, a Base Rate Loan. In the event the Borrower
fails to specify an Interest Period for any Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, the Borrower shall
be deemed to have selected an Interest Period of one (1) month. As soon as
practicable after 10:00 a.m. on each Interest Rate Determination Date and each
Index Rate Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to each of the LIBOR Loans
for which an interest rate is then being determined (and for the applicable
Interest Period in the case of Adjusted LIBOR Rate Loans) and shall promptly
give notice thereof (in writing or by telephone confirmed in writing) to the
Borrower and each Lender.

(d)Interest payable pursuant to this Section 2.7 shall be computed on the basis
of: (i) for interest at the Base Rate (including Base Rate Loans determined by
reference to the LIBOR Index Rate), year of three hundred sixty-five (365) or
three hundred sixty-six (366) days, as the case may be; and (ii) for all other
computations of fees and interest, a year of three hundred sixty (360) days, in
each case, for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan,
or the first (1st) day of an Interest Period applicable to such Loan, or, with
respect to a Base Rate Loan being converted from an Adjusted LIBOR Rate Loan,
the date of conversion of such Adjusted LIBOR Rate Loan to such Base Rate Loan,
as the case may be, shall be included, and the date of payment of such Loan or
the expiration date of an Interest Period applicable to such Loan or, with
respect to a Base Rate Loan being converted to an Adjusted LIBOR Rate Loan, the
date of conversion of such Base Rate Loan to such Adjusted LIBOR Rate Loan, as
the case may be, shall be excluded; provided, if a Loan is repaid on the same
day on which it is made, one (1) day’s interest shall be paid on that Loan.

(e)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate, and (ii) a proper calculation of the

50

--------------------------------------------------------------------------------

 

Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the Lenders promptly on demand (and
in any event not greater than 10 days after such demand) by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code or other Debtor
Relief Law, automatically and without further action by the Administrative Agent
or any Lender), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period. This clause (e) shall not limit the rights of the
Administrative Agent or any Lender, as the case may be, under any other
provision of this Agreement. The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations.

(f)Except as otherwise set forth herein, interest on each Loan shall accrue on a
daily basis and shall be payable in arrears on and to: (i) each Interest Payment
Date applicable to that Loan; (ii) upon any prepayment of that Loan (other than
a voluntary prepayment of a Revolving Loan or Term Loan which interest shall be
payable in accordance with clause (i) above), to the extent accrued on the
amount being prepaid; and (iii) at maturity, including final maturity.

(g)The Borrower agrees to pay to the Issuing Bank, with respect to drawings
honored under any Letter of Credit issued by the Issuing Bank, interest on the
amount paid by the Issuing Bank in respect of each such honored drawing from the
date such drawing is honored to but excluding the date such amount is reimbursed
by or on behalf of the Borrower at a rate equal to:

(i)for the period from the date such drawing is honored to but excluding the
applicable Reimbursement Date, the rate of interest otherwise payable hereunder
with respect to Revolving Loans that are Base Rate Loans; and

(ii)thereafter, a rate which is the lesser of: (y) two percent (2.0%) per annum
in excess of the rate of interest otherwise payable hereunder with respect to
Revolving Loans that are Base Rate Loans; and (z) the Highest Lawful Rate.

(h)Interest payable pursuant to Section 2.7(g) shall be computed on the basis of
a year of three hundred sixty-five (365) or three hundred sixty-six (366) days,
as the case may be, for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by the Issuing Bank of any payment of interest
pursuant to Section 2.7(g), the Issuing Bank shall distribute to each Lender,
out of the interest received by the Issuing Bank in respect of the period from
the date such drawing is honored to, but excluding, the date on which the
Issuing Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit. In the event
the Issuing Bank shall have been reimbursed by the Lenders for all or any
portion of such honored drawing, the Issuing Bank shall distribute to each
Lender which has paid all amounts payable by it under Section 2.3(e) with
respect to such honored drawing such Lender’s Revolving Commitment Percentage of
any interest received by the Issuing Bank in respect of that portion of such
honored drawing so reimbursed by the Lenders for the period from the date on
which the Issuing Bank was so reimbursed by the Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by the
Borrower.

Section 2.8Conversion/Continuation.

(a)So long as no Default or Event of Default shall have occurred and then be
continuing or would result therefrom, the Borrower shall have the option:

51

--------------------------------------------------------------------------------

 

(i)to convert at any time all, or any part, of any Loan equal to One Hundred
Thousand Dollars ($100,000) and integral multiples of Fifty Thousand Dollars
($50,000) in excess thereof from one Type of Loan to another Type of Loan;
provided, an Adjusted LIBOR Rate Loan may only be converted on the expiration of
the Interest Period applicable to such Adjusted LIBOR Rate Loan unless the
Borrower shall pay all amounts due under Section 3.1(c) in connection with any
such conversion; or

(ii)upon the expiration of any Interest Period applicable to any Adjusted LIBOR
Rate Loan, to continue all or any portion of such Loan as an Adjusted LIBOR Rate
Loan.

(b)The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 1:00 p.m. at least three (3) Business Days in
advance of the proposed Conversion/Continuation Date. Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any Adjusted LIBOR Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to effect a conversion or
continuation in accordance therewith.

Section 2.9Default Rate of Interest.

(a)If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.

(b)If any amount (other than principal of any Loan) payable by the Borrower
under any Credit Document is not paid when due (after the expiration of any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then, at the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.

(c)During the continuance of an Event of Default under clauses (f) or (g) of
Section 9.1, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.

(d)During the continuance of an Event of Default other than an Event of Default
under clauses (f) or (g) of Section 9.1, the Borrower shall, at the request of
the Required Lenders, pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.

(e)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(f)In the case of any Adjusted LIBOR Rate Loan, upon the expiration of the
Interest Period in effect at the time the Default Rate of interest is effective,
each such Adjusted LIBOR Rate Loan shall thereupon become a Base Rate Loan and
shall thereafter bear interest at the Default Rate then in effect for Base Rate
Loans.  Payment or acceptance of the increased rates of interest provided for in
this Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.

Section 2.10Fees.

(a)Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Revolving Commitment Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Margin of the
actual daily amount by which the Aggregate Revolving Commitments exceeds the
Total Revolving Outstandings, subject to adjustments as provided in Section
2.16. The Commitment Fee shall accrue at all times during the Revolving
Commitment Period, including at any time during which one

52

--------------------------------------------------------------------------------

 

or more of the conditions in Section 5 is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Revolving Commitment Termination Date; provided that (1) no
Commitment Fee shall accrue on any of the Revolving Commitment of a Defaulting
Lender, so long as such Lender shall be a Defaulting Lender, and (2) any
Commitment Fee accrued with respect to the Revolving Commitment of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower, so long as
such Lender shall be a Defaulting Lender. The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Margin during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. For purposes hereof, Swingline Loans shall not
be counted toward or be considered as usage of the Aggregate Revolving
Commitments.

(b)Letter of Credit Fees.

(i)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Lender, in accordance with its Revolving Commitment
Percentage: a Letter of Credit fee for each Letter of Credit equal to the
Applicable Margin multiplied by the daily maximum amount available to be drawn
under such Letter of Credit (collectively, the “Letter of Credit Fees”). For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.3(i). The Letter of Credit Fees shall be computed on a quarterly
basis in arrears, and shall be due and payable on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the expiration date
thereof and thereafter on demand; provided that (1) no Letter of Credit Fees
shall accrue in favor of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender, and (2) any Letter of Credit Fees accrued in favor of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender. If there is any change in
the Applicable Margin during any quarter, the daily maximum amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, during the continuance of an Event of Default under clauses
(f) and (g) of Sections 9.1, all Letter of Credit Fees shall accrue at the
Default Rate, and during the continuance of an Event of Default other than an
Event of Default under clauses (f) or (g) of Sections 9.1, then upon the request
of the Required Lenders, all Letter of Credit Fees shall accrue at the Default
Rate.

(ii)Fronting Fee and Documentary and Processing Charges Payable to Issuing Bank.
The Borrower shall pay, directly to the Issuing Bank for its own account, a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the last Business Day of each March, June,
September and December in respect of the most recently‑ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first (1st) such date to occur after the issuance of such Letter of Credit, on
its expiration date and thereafter on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.3(i). In
addition, the Borrower shall pay directly to the Issuing Bank for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Issuing Bank relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are non-refundable.

(c)Other Fees. The Borrower shall pay to Regions Capital Markets, a division of
Regions Bank, and the Administrative Agent for their own respective accounts
fees in the amounts and at the times specified in

53

--------------------------------------------------------------------------------

 

the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever, except to the extent set forth in the Fee
Letter.

Section 2.11Prepayments/Commitment Reductions.

(a)Voluntary Prepayments.

(i)Any time and from time to time, the Loans may be repaid in whole or in part
without premium or penalty (subject to Section 3.1):

(A)with respect to Base Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate), the Borrower may prepay any such Loans on any Business Day,
in whole or in part, in an aggregate minimum amount of Five-Hundred Thousand
Dollars ($500,000) and integral multiples of One-Hundred Thousand Dollars
($100,000) in excess thereof;

(B)with respect to Adjusted LIBOR Rate Loans, the Borrower may prepay any such
Loans on any Business Day, in whole or in part (together with any amounts due
pursuant to Section 3.1(c)), in an aggregate minimum amount of Five-Hundred
Thousand Dollars ($500,000) and integral multiples of One-Hundred Thousand
Dollars ($100,000) in excess thereof; and

(C)with respect to Swingline Loans, the Borrower may prepay any such Loans on
any Business Day, in whole or in part, in any amount;

(ii)All such prepayments shall be made:

(A)upon written or telephonic notice on the date of prepayment in the case of
Base Rate Loans or Swingline Loans; and

(B)upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of Adjusted LIBOR Rate Loans;

in each case, given to the Administrative Agent or the Swingline Lender, as the
case may be, by 11:00 a.m. on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
for a Credit Extension by telefacsimile or telephone to each Lender). Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.12(a).

(b)Voluntary Commitment Reductions.

(i)The Borrower may, from time to time upon not less than three (3) Business
Days’ prior written or telephonic notice confirmed in writing to the
Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time, terminate, in whole
or permanently reduce in part, the Revolving Commitments (ratably among the
Lenders in accordance with their respective commitment percentage thereof),
provided:

(A)any such partial reduction of the Revolving Commitments shall be in an
aggregate minimum amount of Five Million Dollars ($5,000,000) and integral
multiples of One Million Dollars ($1,000,000) in excess thereof;

54

--------------------------------------------------------------------------------

 

(B)the Borrower shall not terminate or reduce the Aggregate Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the aggregate Total Revolving Outstandings exceed the Aggregate
Revolving Commitments; and

(C)if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit and/or the Swingline Sublimit exceed
the amount of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
and/or the Swingline Sublimit, as applicable, shall be automatically reduced by
the amount of such excess.

(ii)The Borrower’s notice to the Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in the Borrower’s notice
and shall reduce the Revolving Commitments of each Lender proportionately to its
Revolving Commitment Percentage thereof.

(c)Mandatory Prepayments.

(i)Revolving Commitments. If, at any time:

(A)the Total Revolving Outstandings shall exceed the Aggregate Revolving
Commitments;

(B)the Outstanding Amount of Letter of Credit Obligations shall exceed the
Letter of Credit Sublimit; or

(C)the Outstanding Amount of Swingline Loans shall exceed the Swingline
Sublimit;

then immediate prepayment will be made on, or in respect of, the Revolving
Obligations in an amount equal to such excess; provided, however, that, except
with respect to clause (B), Letter of Credit Obligations will not be Cash
Collateralized hereunder until the Revolving Loans and Swingline Loans have been
paid in full.

(ii)Asset Sales and Involuntary Dispositions. Prepayment will be made on the
Obligations on the third Business Day following receipt of Net Cash Proceeds in
an amount equal to one hundred percent (100.0%) of the Net Cash Proceeds
received from any Asset Sale or Involuntary Disposition involving any asset of
any Credit Party or any of its Subsidiaries (other than (A) any Asset Sales the
aggregate amount of Net Cash Proceeds of which does not exceed One Million
Dollars ($1,000,000) in any Fiscal Year, and (B) any Involuntary Dispositions
the aggregate amount of Net Cash Proceeds of which does not exceed One Million
Dollars ($1,000,000) in any Fiscal Year, in each case, to the extent such Net
Cash Proceeds are not reinvested in the assets (excluding current assets as
classified by GAAP) of the Credit Parties and their Subsidiaries within one
hundred eighty (180) days of the date of such Asset Sale or Involuntary
Disposition (it being understood that such prepayment shall be due immediately
upon the expiration of such 180-day period); provided that no such reinvestment
shall be made upon the occurrence and during the continuance of any Default or
Event of Default). Notwithstanding anything to the contrary in the foregoing, no
prepayments will be required to be made on the Obligations with respect to the
receipt of Net Cash Proceeds from the sale of any assets by any Regulated
Subsidiary.

(iii)Debt Transactions. Prepayment will be made on the Obligations in an amount
equal to one hundred percent (100.0%) of the Net Cash Proceeds from any Debt
Transactions on the Business Day following receipt thereof.

55

--------------------------------------------------------------------------------

 

(iv)Securitization Transactions. Prepayment will be made on the Obligations in
an amount equal to one hundred percent (100.0%) of the Net Cash Proceeds from
any Securitization Transaction on the Business Day following receipt thereof.

Notwithstanding any other provision of this Section 2.11, with respect to any
amount of Net Cash Proceeds subject to Section 2.11(c)(ii), (iii) or (iv)
attributable to a Foreign Subsidiary, in the event the Borrower determines in
good faith in consultation with the Administrative Agent that the upstreaming of
cash equal to such amount by such Foreign Subsidiary (i) would violate any local
law (e.g., financial assistance, thin capitalization, corporate benefit, or the
fiduciary and statutory duties of the directors of such Foreign Subsidiary) or
any term of any Organizational Document applicable to such Foreign Subsidiary
required by Applicable Law, or (ii) would cause any material adverse tax
consequence to the Borrower and its Subsidiaries, then such amount shall be
excluded from such Net Cash Proceeds; provided, that for one (1) year from the
date on which the obligation to make the applicable prepayment arose, the
Borrower and such Foreign Subsidiary shall use all commercially reasonable
efforts to overcome or eliminate any such restrictions or minimize any such
costs of prepayment and, if successful, shall promptly make the applicable
prepayment, unless the Borrower shall have determined in good faith in
consultation with the Administrative Agent that such actions would require the
expenditure of a material amount of funds.

Section 2.12Application of Prepayments. Within each Loan, prepayments will be
applied first to Base Rate Loans, then to LIBOR Loans in direct order of
Interest Period maturities. In addition:

(a)Voluntary Prepayments. Voluntary prepayments will be applied as specified by
the Borrower, provided that, in the case of prepayments on any of the Term
Loans:

(i)the prepayment will be applied ratably to the Term Loans then outstanding;
and

(ii)with respect to each Term Loan then outstanding, the prepayments will be
applied to remaining principal installments thereunder on a pro rata basis.

(b)Mandatory Prepayments. Mandatory prepayments will be applied as follows:

(i)Mandatory prepayments in respect of the Revolving Commitments under Section
2.11(c)(i) above shall be applied to the respective Revolving Obligations, as
appropriate, but without a permanent reduction thereof.

(ii)Mandatory prepayments in respect of Asset Sales and Involuntary Dispositions
under Section 2.11(c)(ii), Debt Transactions under Section 2.11(c)(iii) and
Securitization Transactions under Section 2.11(c)(iv) shall be applied as
follows: first, ratably to the Term Loans, until paid in full, and then, to the
Revolving Obligations (without a permanent reduction thereof) as follows: first,
to the principal balance of the Swingline Loans, until the same shall have been
paid in full, to the Swingline Lender; second, to the principal balance of the
Revolving Loans, until the same shall have been paid in full, pro rata to the
Lenders based on their respective Revolving Commitments; and third, to Cash
Collateralize the Letters of Credit as of such date plus any accrued and unpaid
fees thereon.

(iii)Mandatory prepayments with respect to each of the Term Loans will be
applied to remaining principal installments thereunder (including the
installment due on the Term Loan A Maturity Date) on a pro rata basis.

(c)Prepayments on the Obligations will be paid by the Administrative Agent to
the Lenders ratably in accordance with their respective interests therein
(except for Defaulting Lenders where their share will be applied as provided in
Section 2.16(a)(ii) hereof).

Section 2.13General Provisions Regarding Payments.

56

--------------------------------------------------------------------------------

 

(a)All payments by the Borrower of principal, interest, fees and other
Obligations hereunder or under any other Credit Document shall be made in
Dollars in immediately available funds, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition. The Administrative Agent
shall, and the Borrower hereby authorizes the Administrative Agent to, debit a
deposit account of the Borrower or any of its Subsidiaries held with the
Administrative Agent or any of its Affiliates and designated for such purpose by
the Borrower or such Subsidiary in order to cause timely payment to be made to
the Administrative Agent of all principal, interest and fees due hereunder or
under any other Credit Document (subject to sufficient funds being available in
its accounts for that purpose).

(b)In the event that the Administrative Agent is unable to debit a deposit
account of the Borrower or any of its Subsidiaries held with the Administrative
Agent or any of its Affiliates in order to cause timely payment to be made to
the Administrative Agent of all principal, interest and fees due hereunder or
any other Credit Document (including because insufficient funds are available in
its accounts for that purpose), payments hereunder and under any other Credit
Document shall be delivered to the Administrative Agent, for the account of the
Lenders, not later than 2:00 p.m. on the date due at the Principal Office of the
Administrative Agent or via wire transfer of immediately available funds to an
account designated by the Administrative Agent (or at such other location as may
be designated in writing by the Administrative Agent from time to time); for
purposes of computing interest and fees, funds received by the Administrative
Agent after that time on such due date shall be deemed to have been paid by the
Borrower on the next Business Day.

(c)All payments in respect of the principal amount of any Loan (other than
voluntary repayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

(d)The Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable pro
rata share of all payments and prepayments of principal and interest due to such
Lender hereunder, together with all other amounts due with respect thereto,
including all fees payable with respect thereto, to the extent received by the
Administrative Agent.

(e)Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its pro rata share of any
Adjusted LIBOR Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(f)Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the Commitment Fee hereunder, but such
payment shall be deemed to have been made on the date therefor for all other
purposes hereunder.

(g)The Administrative Agent may, but shall not be obligated to, deem any payment
by or on behalf of the Borrower hereunder that is not made in same day funds
prior to 2:00 p.m. to be a non‑conforming payment. Any such payment shall not be
deemed to have been received by the Administrative Agent until the later of: (i)
the time such funds become available funds; and (ii) the applicable next
Business Day. The Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (confirmed in writing) if any payment is
non‑conforming. Any non‑conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 9.1(a). Interest shall
continue to accrue on any principal as to which a non‑conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the Default Rate (unless otherwise provided by the Required Lenders) from the
date such amount was due and payable until the date such amount is paid in full.

57

--------------------------------------------------------------------------------

 

Section 2.14Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of such Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)the provisions of this Section shall not be construed to apply to:

(A)any payment made by the Borrower pursuant to, and in accordance with, the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender);

(B)any amounts applied by the Swingline Lender to outstanding Swingline Loans;

(C)any amounts applied to Letter of Credit Obligations by the Issuing Bank or
Swingline Loans by the Swingline Lender, as appropriate, from Cash Collateral
provided under Section 2.15 or 2.16; or

(D)any payment obtained by a Lender as consideration for the assignment of, or
sale of, a participation in any of its Loans, or participations in Letter of
Credit Obligations, Swingline Loans or other obligations hereunder, to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section 2.14 shall apply).

Each of the Credit Parties consents to the foregoing and agrees, to the extent
it may effectively do so under Applicable Laws, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

Section 2.15Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in an amount sufficient to cover
the applicable Fronting Exposure (after giving effect to Section 2.16(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).

(a)Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Bank, and agrees to maintain, a perfected
first priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letter of
Credit Obligations, to be applied pursuant to clause (b) below. If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent and the Issuing Bank
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional

58

--------------------------------------------------------------------------------

 

Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(b)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(c)Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.15
following:

(i)the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender); or

(ii)the determination by the Administrative Agent and the Issuing Bank that
there exists excess Cash Collateral;

provided, however, (x) that Cash Collateral furnished by, or on behalf of, a
Credit Party shall not be released during the continuance of a Default or Event
of Default (and, following application as provided in this Section 2.15, may be
otherwise applied in accordance with Section 9.3) but shall be released upon the
cure, termination or waiver of such Default or Event of Default in accordance
with the terms of this Agreement, and (y) the Person providing Cash Collateral
and the Issuing Bank or Swingline Lender, as applicable, may agree that Cash
Collateral shall not be released, but instead held to support future anticipated
Fronting Exposure or other obligations.

Section 2.16Defaulting Lenders.

(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.4(a)(iii).

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount (other than fees which any Defaulting Lender is not entitled to
receive pursuant to clause (a)(iii) below) received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 9 or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.3), shall be applied at such time or times as may be determined by
the Administrative Agent as follows:

(A)first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder;

(B)second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;

(C)third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.15;

59

--------------------------------------------------------------------------------

 

(D)fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

(E)fifth, if so determined by the Administrative Agent and the Borrower, to be
held in a non-interest bearing deposit account and released in order to: (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15;

(F)sixth, to the payment of any amounts owing to the Lenders, the Issuing Bank
or the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or the Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement;

(G)seventh, so long as no Default or Event of Default exists, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and

(H)eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

provided that, if (x) such payment is a payment of the principal amount of any
Loans or Letter of Credit Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans or Letter of
Credit Borrowings were made at a time when the conditions set forth in Section
5.2 were satisfied or waived, such payment shall be applied solely to the pay
the Loans of, and Letter of Credit Borrowings owed to, all Non-Defaulting
Lenders on a pro rata basis, prior to being applied to the payment of any Loans
of, or Letter of Credit Borrowings owed to, such Defaulting Lender, until such
time as all Loans and funded and unfunded participations in Letter of Credit
Obligations and Swingline Loans are held by the Lenders pro rata in accordance
with their Revolving Commitments without giving effect to clause (a)(iv) below.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this clause (a)(ii) shall be deemed paid to
(and the underlying obligations satisfied to the extent of such payment) and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)Certain Fees.

(A)Such Defaulting Lender shall not be entitled to receive any Commitment Fee,
any fees with respect to Letters of Credit (except as provided in clause (b)
below) or any other fees hereunder for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Commitment Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to Section 2.15.

(C)With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall:

60

--------------------------------------------------------------------------------

 

(I)pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below;

(II)pay to the Issuing Bank and Swingline Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to the Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender; and

(III)not be required to pay the remaining amount of any such fee.

(iv)Reallocation of Participations to Reduce Fronting Exposure. All, or any
part, of such Defaulting Lender’s participation in Letter of Credit Obligations
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment), but only to
the extent that: (x) the conditions set forth in Section 5.2 are satisfied at
the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time);
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
at such time to exceed such Non-Defaulting Lender’s Revolving Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law:

(A)first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure; and

(B)second, Cash Collateralize the Issuing Bank’s Fronting Exposure in accordance
with the procedures set forth in Section 2.15.

(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon, as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving
Commitments (without giving effect to clause (a)(iv) above), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c)New Swingline Loans / Letters of Credit. So long as any Lender is a
Defaulting Lender:

61

--------------------------------------------------------------------------------

 

(i)the Swingline Lender shall not be required to fund Swingline Loans unless it
is satisfied that it will have no Fronting Exposure after giving effect to such
Swingline Loan; and

(ii)the Issuing Bank shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

Section 2.17Removal or Replacement of Lenders. If:

(A)any Lender requests compensation under Section 3.2;

(B)any Credit Party is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
3.3;

(C)any Lender gives notice of an inability to fund LIBOR Loans under Section
3.1(b);

(D)any Lender is a Defaulting Lender; or

(E)any Lender (a “Non-Consenting Lender”) does not consent (including by way of
a failure to respond in writing to a proposed amendment, consent or waiver by
the date and time specified by the Administrative Agent) to a proposed
amendment, consent, change, waiver, discharge or termination hereunder or with
respect to any Credit Document that has been approved by the Required Lenders;

then, the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate
without recourse (in accordance with, and subject to, the restrictions contained
in, and consents required by, Section 11.5), all of its interests, rights (other
than its rights under Section 3.2, 3.3 and 11.2) and obligations under this
Agreement and the related Credit Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(i)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.5(b)(iv);

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Borrowings, as applicable, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Credit Documents (including
any amounts under Section 3.1(c)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 3.2 or payments required to be made pursuant to Section 3.3, such
assignment is reasonably expected to result in a reduction in such compensation
or payments thereafter;

(iv)such assignment does not conflict with Applicable Laws; and

(v)in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed amendment, consent, change, waiver, discharge
or termination, the successor replacement Lender shall have consented to the
proposed amendment, consent, change, waiver, discharge or termination.

Each Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an

62

--------------------------------------------------------------------------------

 

Assignment Agreement in connection therewith, but the replacement and removal
provisions of this Section shall be effective regardless of whether an
Assignment Agreement shall have been given.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Article 3

YIELD PROTECTION

Section 3.1Making or Maintaining LIBOR Loans.

(a)Inability to Determine Applicable Interest Rate. In the event that:

(A)the Administrative Agent shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans, that reasonable and adequate means do not exist for ascertaining
the interest rate applicable to such LIBOR Loans on the basis provided for in
the definition of Adjusted LIBOR Rate or LIBOR Index Rate, as applicable; or

(B)the LIBOR Scheduled Unavailability Date has occurred;

then the Administrative Agent shall give notice (by telefacsimile or by
telephone confirmed in writing) to the Borrower and each Lender of such
determination, whereupon:

(i)no Loans may be made as, or converted to, LIBOR Loans until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist; and

(ii)any Funding Notice or Conversion/Continuation Notice given by the Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by the Borrower, and such Loans shall be automatically
made or continued as, or converted to, as applicable, Base Rate Loans, without
reference to the LIBOR Index Rate component of the Base Rate.

(b)Illegality or Impracticability of LIBOR Loans. In the event that, on any
date, any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto, but shall be made only after
consultation with the Borrower and the Administrative Agent) that the making,
maintaining or continuation of its LIBOR Loans:

(i)has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful); or

(ii)has become impracticable, as a result of contingencies occurring after the
date hereof which materially and adversely affect the London interbank market or
the position of such Lender in that market,

then, and in any such event, such Lender shall be an “Affected Lender” and it
shall, on that day, give notice (by telefacsimile or by telephone confirmed in
writing) to the Borrower and the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each other
Lender). Thereafter:

63

--------------------------------------------------------------------------------

 

(A)the obligation of the Affected Lender to make Loans as, or to convert Loans
to, LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender;

(B)to the extent such determination by the Affected Lender relates to a LIBOR
Loan then being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan without reference to the LIBOR Index Rate component of the Base Rate;

(C)the Affected Lender’s obligation to maintain its outstanding LIBOR Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law; and

(D)the Affected Loans shall automatically convert into Base Rate Loans without
reference to the LIBOR Index Rate component of the Base Rate on the date of such
termination.

Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a LIBOR Loan then being requested by the
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Borrower shall have the option, subject to the provisions of clause (a) above,
to rescind such Funding Notice or Conversion/Continuation Notice as to all
Lenders by giving notice (by telefacsimile or by telephone confirmed in writing)
to the Administrative Agent of such rescission on the date on which the Affected
Lender gives notice of its determination as described above (which notice of
rescission the Administrative Agent shall promptly transmit to each other
Lender). Except as provided in the immediately preceding sentence, nothing in
this clause (b) shall affect the obligation of any Lender other than an Affected
Lender to make or maintain Loans as, or to convert Loans to, LIBOR Loans in
accordance with the terms hereof.

(c)Compensation for Breakage or Non‑Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable out-of-pocket losses, expenses and liabilities (including any
interest paid, or calculated to be due and payable, by such Lender to lenders of
funds borrowed by it to make or carry its Adjusted LIBOR Rate Loans, and any
loss, expense or liability sustained by such Lender in connection with the
liquidation or re‑employment of such funds, but excluding loss of anticipated
profits) which such Lender sustains:

(i)if, for any reason (other than a default by such Lender), a borrowing of any
Adjusted LIBOR Rate Loans does not occur on a date specified therefor in a
Funding Notice or a telephonic request for borrowing, or a conversion to or
continuation of any Adjusted LIBOR Rate Loans does not occur on a date specified
therefor in a Conversion/Continuation Notice or a telephonic request for
conversion or continuation;

(ii)if any prepayment or other principal payment of, or any conversion of, any
of its Adjusted LIBOR Rate Loans occurs on any day other than the last day of an
Interest Period applicable to that Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise), including as a result of an
assignment in connection with the replacement of a Lender pursuant to Section
2.17; or

(iii)if any prepayment of any of its Adjusted LIBOR Rate Loans is not made on
any date specified in a notice of prepayment given by the Borrower.

(d)Booking of LIBOR Loans. Any Lender may make, carry or transfer LIBOR Loans
at, to, or for the account of any of its branch offices or the office of an
Affiliate of such Lender.

64

--------------------------------------------------------------------------------

 

(e)Assumptions Concerning Funding of Adjusted LIBOR Rate Loans. Calculation of
all amounts payable to a Lender under this Section 3.1 and under Section 3.2
shall be made as though such Lender had actually funded each of its relevant
Adjusted LIBOR Rate Loans through the purchase of a LIBOR deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
“Adjusted LIBOR Rate” in an amount equal to the amount of such Adjusted LIBOR
Rate Loans, and having a maturity comparable to the relevant Interest Period,
and through the transfer of such LIBOR deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States; provided,
however, each Lender may fund each of its Adjusted LIBOR Rate Loans in any
manner it sees fit, and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.1 and under
Section 3.2.

(f)Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender, as
specified in clause (c) above and the circumstances giving rise thereto shall be
delivered to the Borrower and shall be conclusive absent manifest error. In the
absence of any such manifest error, the Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

(g)Delay in Requests. The Borrower shall not be required to compensate a Lender
pursuant to this Section for any such amounts incurred more than six (6) months
prior to the date that such Lender delivers to the Borrower the certificate
referenced in clause 3.1(f) above.

(h)LIBOR Replacement Rate. Notwithstanding anything to the contrary contained in
this Agreement or any other Credit Document, but without limiting clauses (a) or
(b) above, if the Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), or the Borrower or Required Lenders notify the Administrative Agent
(with in the case of the Required Lenders, a copy to the Borrower) that the
Borrower or Required Lenders (as applicable) shall have determined (which
determination likewise shall be final and conclusive and binding upon all
parties hereto), that:

(i)the circumstances described in clause (a)(i) above have arisen and that such
circumstances are unlikely to be temporary;

(ii)the relevant administrator of LIBOR or a Governmental Authority having or
purporting to have jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR shall no longer be made
available, or used for determining interest rates for loans in the applicable
currency (such specific date, the “LIBOR Scheduled Unavailability Date”); or

(iii)syndicated credit facilities among national and/or regional banks active in
leading and participating in such facilities currently being executed, or that
include language similar to that contained in this clause (h), are being
executed or amended (as applicable) to incorporate or adopt a new interest rate
to replace LIBOR for determining interest rates for loans in the applicable
currency;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate rate of interest, giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such alternative rates of interest (any such proposed rate, a
“LIBOR Replacement Rate”), and make such other related changes to this Agreement
and the other Credit Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this clause (h)
(provided, that any definition of the LIBOR Replacement Rate shall specify that
in no event shall such LIBOR Replacement Rate be less than zero for purposes of
this Agreement) and any such amendment shall become effective at 5:00 p.m. (New
York time) on the fifth (5th) Business Day after the Administrative Agent shall
have posted such proposed amendment to all Lenders and the Borrower unless,
prior to such time, Lenders comprising the Required Lenders have delivered to
the Administrative Agent written notice that such Required Lenders do not accept
such amendment. The LIBOR Replacement Rate shall be applied in a manner
consistent with market practice; provided that, in each case, to the extent such
market

65

--------------------------------------------------------------------------------

 

practice is not administratively feasible for the Administrative Agent, such
LIBOR Replacement Rate shall be applied as otherwise reasonably determined by
the Administrative Agent (it being understood that any such modification to
application by the Administrative Agent made as so determined shall not require
the consent of, or consultation with, any of the Lenders). For the avoidance of
doubt, the parties hereto agree that, unless and until a LIBOR Replacement Rate
is determined and an amendment to this Credit Agreement is entered into to
effect the provisions of this clause (h), if the circumstances under sub-clauses
(h)(i) and (h)(ii) above exist, the provisions of clause (a) above shall apply.

Section 3.2Increased Costs.

(a)Increased Costs Generally. If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate or the
LIBOR Index Rate) or the Issuing Bank;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes”, and (C) Connection Income Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Bank or other Recipient, the Borrower
will pay to such Lender, Issuing Bank or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, Issuing Bank
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b)Capital and Liquidity Requirements. If any Lender, the Issuing Bank or the
Swingline Lender (for purposes hereof, may be referred to collectively as “the
Lenders” or a “Lender”) determines that any Change in Law affecting such Lender
or any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the commitments of such Lender hereunder or the Loans made by, or participations
in Letters of Credit and Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c)Certificates for Reimbursement. A certificate of a Lender or the Issuing Bank
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or the Issuing Bank or its holding company, as the case may be, as
specified in clauses (a) or (b) above and the circumstances giving rise thereto
shall be delivered to the Borrower and shall be conclusive absent manifest
error. In the absence of any such

66

--------------------------------------------------------------------------------

 

manifest error, the Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

(d)Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or the Issuing Bank, as the case may be, delivers to the Borrower the
certificate referenced in clause (c) above and notifies the Borrower of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

Section 3.3Taxes.

(a)Issuing Bank. For purposes of this Section 3.3, the term “Lender” shall
include the Issuing Bank and the term “Applicable Laws” shall include FATCA.

(b)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
Any and all payments by, or on account of, any obligation of any Credit Party
hereunder or under any other Credit Document shall be made without deduction or
withholding for any Taxes, except as required by Applicable Laws. If any
Applicable Laws (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Laws and, if such Tax is an Indemnified Tax, then the sum
payable by the applicable Credit Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)Payment of Other Taxes by the Credit Parties. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Laws,
or at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(d)Tax Indemnification.

(i)The Credit Parties shall jointly and severally indemnify each Recipient and
shall make payment in respect thereof within ten (10) Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii)Each Lender shall severally indemnify the Administrative Agent, within ten
(10) Business Days after demand therefor, for:

(A)any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so);

67

--------------------------------------------------------------------------------

 

(B)any Taxes attributable to such Lender’s failure to comply with the provisions
of Section 11.5(d) relating to the maintenance of a Participant Register; and

(C)any Excluded Taxes attributable to such Lender;

in each case, that are payable or paid by the Administrative Agent in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (ii).

(e)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of a return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f)Status of Lenders; Tax Documentation.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if, in the Lender’s reasonable judgment, such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed
and executed originals of IRS Form W–9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

68

--------------------------------------------------------------------------------

 

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party: (x) with respect to payments of interest
under any Credit Document, duly completed and executed originals of IRS Form
W–8BEN–E (or W–8BEN as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty; and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W–8BEN–E (or W–8BEN as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II)duly completed and executed originals of IRS Form W–8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871 or 881(c) of the Internal Revenue Code: (x)
a certificate substantially in the form of Exhibit 3.3–1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”); and (y) duly completed and executed
originals of IRS Form W–8BEN–E (or W–8BEN as applicable); or

(IV)to the extent a Foreign Lender is not the beneficial owner, duly completed
and executed originals of IRS Form W–8IMY, accompanied by IRS Form W–8ECI, IRS
Form W–8BEN–E (or W–8BEN as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.3–2 or Exhibit 3.3–3, IRS Form W–9,
and/or other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.3–4 on behalf of each such direct and
indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), duly executed originals of any other form prescribed by Applicable Laws
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Laws to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D)if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Laws (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the

69

--------------------------------------------------------------------------------

 

amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that, if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)Treatment of Certain Refunds. Unless required by Applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any indemnified party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.3 (including by the payment of additional
amounts pursuant to this Section 3.3), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 3.3 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of the indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this clause (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (g) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification, and
giving rise to such refund, had not been deducted, withheld or otherwise
imposed, and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This paragraph shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)Survival. Each party’s obligations under this Section 3.3 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

Section 3.4Mitigation Obligations; Designation of a Different Lending Office. If
any Lender requests compensation under Section 3.2, or requires the Borrower to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.3,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment: (i) would eliminate or reduce amounts payable
pursuant to Section 3.2 or 3.3, as the case may be, in the future; and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

Article 4

Guaranty

Section 4.1The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, the Lenders, the Qualifying Swap Providers, the Qualifying
Treasury Management Banks and the other holders of

70

--------------------------------------------------------------------------------

 

the Obligations as hereinafter provided, as primary obligor and not as surety,
the prompt payment of the Obligations (the “Guaranteed Obligations”) in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that, if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that, in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Notwithstanding any provision to the contrary contained herein, in any other of
the Credit Documents, Swap Agreements, Treasury Management Agreements or other
documents relating to the Obligations:

(a)the obligations of each Guarantor under this Agreement and the other Credit
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law; and

(b)the Guaranteed Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor.

Section 4.2Obligations Unconditional.

The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, Swap Agreements or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by Applicable Laws, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Section 4 until such time as the Obligations have been paid in full and the
Commitments have expired or terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(i)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(ii)any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Secured Swap Agreement between any Credit Party or any Subsidiary
of a Credit Party and any Qualifying Swap Provider, or any Secured Treasury
Management Agreement between any Credit Party or any Subsidiary of a Credit
Party and any Qualifying Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Secured Swap Agreements or
such Secured Treasury Management Agreements shall be done or omitted;

(iii)the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any Secured Swap Agreement between any
Credit Party or any Subsidiary of a Credit Party and any Qualifying Swap
Provider or any Secured Treasury Management Agreement between any Credit Party
or any Subsidiary of a Credit Party and any Qualifying Treasury Management Bank,
or any

71

--------------------------------------------------------------------------------

 

other agreement or instrument referred to in the Credit Documents, such Secured
Swap Agreements or such Secured Treasury Management Agreements shall be waived
or any other guarantee of any of the Obligations or any security therefor shall
be released, impaired or exchanged in whole or in part or otherwise dealt with;

(iv)any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(v)any of the Obligations shall be determined to be void or voidable (including,
without limitation, for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Secured Swap Agreement between any Credit Party or any
Subsidiary of a Credit Party and any Qualifying Swap Provider or any Secured
Treasury Management Agreement between any Credit Party or any Subsidiary of a
Credit Party and any Qualifying Treasury Management Bank, or any other agreement
or instrument referred to in the Credit Documents, such Secured Swap Agreements
or such Secured Treasury Management Agreements, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

Section 4.3Reinstatement.

The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

Section 4.4Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.2 and through the exercise of rights of
contribution pursuant to Section 4.6.

Section 4.5Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.

72

--------------------------------------------------------------------------------

 

Section 4.6Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under Applicable Laws. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.

Section 4.7Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

Section 4.8Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Specified Credit Party to
honor all of such Specified Credit Party’s obligations under the Guaranty and
the Collateral Documents in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 4.8 for the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Article
4, voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section 4.8 shall remain in full force and effect until the Guaranteed
Obligations have been indefeasibly paid and performed in full and the
commitments relating thereto have expired or terminated, or, with respect to any
Guarantor, if earlier, such Guarantor is released from its Guaranteed
Obligations in accordance with Section 10.10(a). Each Qualified ECP Guarantor
intends that this Section 4.8 constitute, and this Section 4.8 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Credit Party for all purposes of section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

Article 5

CONDITIONS PRECEDENT

Section 5.1Conditions Precedent to Initial Credit Extensions. The obligation of
each Lender to make a Credit Extension on the Closing Date is subject to the
satisfaction of the following conditions on or before the Closing Date:

(a)Executed Credit Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Credit Documents, in each case, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders and duly executed by the appropriate parties thereto.

(b)Organizational Documents. Receipt by the Administrative Agent of the
following:

(i)Charter Documents. Copies of articles of incorporation, certificate of
organization or formation, or other like document for each of the Credit Parties
certified as of a recent date by the appropriate Governmental Authority.

(ii)Organizational Documents Certificate.

(A)Copies of bylaws, operating agreement, partnership agreement or like
document;

(B)copies of resolutions approving the transactions contemplated in connection
with the financing and authorizing execution and delivery of the Credit
Documents; and

73

--------------------------------------------------------------------------------

 

(C)incumbency certificates, for each of the Credit Parties, in each case,
certified by an Authorized Officer in form and substance reasonably satisfactory
to the Administrative Agent.

(iii)Good Standing Certificate.  Copies of certificates of good standing,
existence or the like of a recent date for each of the Credit Parties from the
appropriate Governmental Authority of its jurisdiction of formation or
organization.

(c)Closing Certificate. Receipt by the Administrative Agent of a certificate
from an Authorized Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, confirming,
among other things:

(i)all consents, approvals, authorizations, registrations, or filings required
to be made or obtained by the Borrower and the other Credit Parties, if any, in
connection with this Agreement and the other Credit Documents and the
transactions contemplated herein and therein have been obtained and are in full
force and effect, and all waiting periods with respect thereto shall have
expired;

(ii)no investigation or inquiry by any Governmental Authority regarding this
Agreement and the other Credit Documents and the transactions contemplated
herein and therein is ongoing;

(iii)since the date of the most-recent annual audited financial statements for
the Borrower, there has been no event or circumstance which could be reasonably
expected to have a Material Adverse Effect;

(iv)the most-recent annual audited financial statements were prepared in
accordance with GAAP consistently applied, except as noted therein, and fairly
present in all material respects the financial condition and results from
operations of the Credit Parties and their Subsidiaries;

(v)the Borrower, individually, and the Borrower and its Subsidiaries, taken as a
whole, are Solvent after giving effect to the transactions contemplated hereby
and the incurrence of Indebtedness related thereto; and

(vi)the conditions set forth in clauses (c) and (d) of Sections 5.2 have been
met as of the Closing Date.

(d)Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of counsel for each of the Credit Parties, including, among other
things, opinions regarding the due authorization, execution and delivery of the
Credit Documents and the enforceability thereof.

(e)Personal Property Collateral. Receipt by the Collateral Agent of the
following:

(i)UCC Financing Statements. Such UCC financing statements necessary or
appropriate to perfect the security interests in the personal property
collateral, as determined by the Collateral Agent.

(ii)Intellectual Property Filings. Such patent, trademark and copyright notices,
filings and recordations necessary or appropriate to perfect the security
interests in intellectual property and intellectual property rights, as
determined by the Collateral Agent.

(iii)Pledged Equity Interests. Original certificates evidencing any certificated
Equity Interests pledged as collateral, together with undated stock transfer
powers executed in blank.

(iv)Evidence of Insurance. Certificates of insurance for casualty, liability and
any other insurance required by the Credit Documents, identifying the Collateral
Agent as lender’s loss payee

74

--------------------------------------------------------------------------------

 

with respect to the casualty insurance and additional insured with respect to
the liability insurance, as appropriate.

(f)Financial Statements. Receipt and satisfactory review by the Administrative
Agent of copies of:

(i)the internally-prepared quarterly unaudited consolidated financial statements
of the Credit Parties and their Subsidiaries for (A) the Fiscal Quarter ending
June 30, 2018, and (B) to the extent available prior to the Closing Date, the
Fiscal Quarter ending September 30, 2018; and

(ii)the audited consolidated financial statements for the Credit Parties and
their Subsidiaries for the Fiscal Year ending December 31, 2017.

(g)Funding Notice; Funds Disbursement Instructions. The Administrative Agent
shall have received:

(i)a duly executed Funding Notice with respect to the Credit Extension to occur
on the Closing Date; and

(ii)duly executed disbursement instructions (with wiring instructions and
account information) for all disbursements to be made on the Closing Date.

(h)Florida Taxes. The Administrative Agent shall have received either: (i)
execution and delivery affidavits evidencing execution and delivery of this
Agreement and the Notes outside of the State of Florida; or (ii) evidence that
all applicable Florida stamp tax fees have been paid or will be paid
contemporaneously with closing of the transactions contemplated hereby.

(i)Refinancing of Existing Indebtedness. Receipt by the Administrative Agent of
evidence of the payment in full of existing Indebtedness (other than (x)
Indebtedness permitted hereunder and (y) the Senior Secured Notes), and any
releases, terminations or other documents reasonably required by the
Administrative Agent to evidence the payoff of such Indebtedness and release or
termination of liens related thereto.

(j)Fees and Expenses. The Administrative Agent shall have confirmation that all
reasonable out-of-pocket fees and expenses (and all filing and recording fees
and taxes) required to be paid on or before the Closing Date have been paid,
including the reasonable out-of-pocket fees and expenses of counsel for the
Administrative Agent.

(k)Patriot Act; Anti-Money Laundering Laws. The provision by the Credit Parties
of all documentation and other information that the Administrative Agent or any
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, including without limitation the certification regarding
beneficial ownership of legal entity customers (the “Beneficial Ownership
Certification”).

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

The funding of the initial Loans hereunder on the Closing Date shall evidence
the satisfaction of the foregoing conditions.

Section 5.2Conditions to Each Credit Extension. The obligation of each Lender to
fund its Term Loan Commitment Percentage or Revolving Commitment Percentage of
any Credit Extension on any

75

--------------------------------------------------------------------------------

 

Credit Date, including the Closing Date, are subject to the satisfaction, or
waiver in accordance with Section 11.4, of the following conditions precedent:

(a)the Administrative Agent shall have received a fully executed and delivered
Funding Notice, together with the documentation and certifications required
therein with respect to each Credit Extension;

(b)after making the Credit Extension requested on such Credit Date:

(i)the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments then in effect; and

(ii)the aggregate outstanding principal amount of the Term Loans shall not
exceed the respective Term Loan Commitments then in effect;

(c)as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of that Credit Date, to the same extent as though made on and
as of that date, except, to the extent such representations and warranties
specifically relate to an earlier date, in which case, such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date;

(d)after giving effect to the requested Credit Extension on a Pro Forma Basis,
the Credit Parties shall be in compliance with the financial covenants set forth
in Section 8.8; and

(e)as of such Credit Date, no event shall have occurred and be continuing, or
would result from the consummation of the applicable Credit Extension, that
would constitute an Event of Default or a Default.

The Administrative Agent and the Required Lenders shall be entitled, but not
obligated, to request and receive, prior to the making of any Credit Extension,
additional information reasonably satisfactory to the requesting party
confirming the satisfaction of any of the foregoing if, in the reasonable good
faith judgment of such Agent or Required Lenders, such request is warranted
under the circumstances.

Article 6

REPRESENTATIONS AND WARRANTIES

In order to induce the Agents and the Lenders to enter into this Agreement and
to make each Credit Extension to be made thereby, the Borrower and each other
Credit Party represents and warrants to the Administrative Agent and each Lender
as follows:

Section 6.1Organization; Requisite Power and Authority; Qualification. Each
Credit Party and its Subsidiaries:

(a)is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization as identified in Schedule 6.1;

(b)has all requisite power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into the Credit Documents to which it is a party and to carry out the
transactions contemplated thereby; and

(c)is qualified to do business and in good standing in every jurisdiction where
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect.

76

--------------------------------------------------------------------------------

 

Section 6.2Equity Interests and Ownership. Schedule 6.2 correctly sets forth the
ownership interest of each Credit Party in its Subsidiaries as of the Closing
Date. The Equity Interests of each Credit Party and its Subsidiaries have been
duly authorized and validly issued and is fully paid and non‑assessable. Except
as set forth on Schedule 6.2, as of the Closing Date, there is no existing
option, warrant, call, right, commitment, buy-sell, voting trust or other
shareholder agreement or other agreement to which any Subsidiary is a party
requiring, and there is no membership interest or other Equity Interests of any
Subsidiary outstanding which upon conversion or exchange would require, the
issuance by any Subsidiary of any additional membership interests or other
Equity Interests of any Subsidiary or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of any Subsidiary.

Section 6.3Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

Section 6.4No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties, and the consummation
of the transactions contemplated by the Credit Documents, do not and will not:

(a)violate, in any material respect, any provision of any Applicable Laws
relating to any Credit Party, any of the Organizational Documents of any Credit
Party, or any order, judgment or decree of any court or other agency of
government binding on any Credit Party;

(b)except as could not reasonably be expected to have a Material Adverse Effect,
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both), a default under any other Contractual Obligations of any Credit
Party;

(c)result in, or require the creation or imposition of, any Lien upon any of the
properties or assets of any Credit Party (other than any Liens created under any
of the Credit Documents in favor of the Collateral Agent for the benefit of the
holders of the Obligations), whether now owned or hereafter acquired; or

(d)require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of any Credit Party.

Section 6.5Governmental Consents. The execution, delivery and performance by the
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require, as a condition to the effectiveness thereof, any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to the Collateral Agent for filing
and/or recordation, as of the Closing Date and other filings, recordings or
consents which have been obtained or made, as applicable.

Section 6.6Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
Debtor Relief Laws or by equitable principles relating to enforceability.

Section 6.7Financial Statements.

(a)The audited consolidated and consolidating balance sheet of the Borrower and
its Subsidiaries for the most recent Fiscal Year ended, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year, and the summaries/schedules prepared
by management of the Borrower with respect to the Regulated Subsidiaries and the
other Subsidiaries of the Borrower, including the notes thereto:

77

--------------------------------------------------------------------------------

 

(i)were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein;

(ii)fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and

(iii)show all material indebtedness and other liabilities, direct or contingent,
of the Borrower and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(b)The unaudited consolidated and consolidating balance sheet of the Borrower
and its Subsidiaries for the most recent Fiscal Quarter ended, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such Fiscal Quarter, and the summaries/schedules
prepared by management of the Borrower with respect to the Regulated
Subsidiaries and the other Subsidiaries of the Borrower:

(i)were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein;

(ii)fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(b)(i) and (b)(ii), to the absence of footnotes and to normal year‑end audit
adjustments; and

(iii)show all material indebtedness and other liabilities, direct or contingent,
of the Borrower and its Subsidiaries as of the date of such financial
statements, including liabilities for taxes, material commitments and
Indebtedness.

(c)The consolidated and consolidating forecasted balance sheet and statements of
income and cash flows of the Credit Parties and their Subsidiaries delivered
pursuant to Section 7.1(d) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Borrower’s good faith estimate of its future
financial condition and performance based upon assumptions believed to be
reasonable at the time.

Section 6.8No Material Adverse Effect; No Default.

(a)No Material Adverse Effect. Since December 31, 2017, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.

(b)No Default. No Default has occurred and is continuing.

Section 6.9Tax Matters. Each Credit Party and its Subsidiaries have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their respective
properties, assets, income, businesses and franchises otherwise due and payable,
except those being actively contested in good faith and by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. There is no proposed tax assessment against any Credit Party or any
of its Subsidiaries that would, if made, have a Material Adverse Effect.

Section 6.10Properties.

78

--------------------------------------------------------------------------------

 

(a)Title. Each of the Credit Parties and its Subsidiaries has:

(i)good, sufficient and legal title to (in the case of fee interests in real
property),

(ii)valid leasehold interests in (in the case of leasehold interests in real or
personal property), and

(iii)good title to (in the case of all other personal property),

all of their respective properties and assets reflected in their financial
statements and other information referred to in Section 6.7 and in the most
recent financial statements delivered pursuant to Section 7.1, in each case,
except for assets disposed of since the date of such financial statements as
permitted under Section 8.10. All such properties and assets are free and clear
of Liens other than Permitted Liens.

(b)Real Estate. As of the Closing Date, Schedule 6.10(b) contains a true,
accurate and complete list of all Real Estate Assets of the Credit Parties.

(c)Intellectual Property. Each Credit Party and its Subsidiaries owns, or is
validly licensed to use, all Intellectual Property that is necessary for the
present conduct of its business, free and clear of Liens (other than Permitted
Liens), without conflict with the rights of any other Person, unless the failure
to own or benefit from such valid license could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the
knowledge of each Credit Party, no Credit Party nor any of its Subsidiaries is
infringing, misappropriating, diluting, or otherwise violating the Intellectual
Property rights of any other Person unless such infringement, misappropriation,
dilution or violation could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 6.11Environmental Matters.

(a)No Credit Party, nor any of its Subsidiaries nor any of their respective
current Facilities (solely during, and with respect to, such Person’s ownership
thereof) or operations, and to their knowledge, no former Facilities (solely
during, and with respect to, any Credit Party’s or its Subsidiary’s ownership
thereof), are subject to any outstanding order, consent decree or settlement
agreement with any Person relating to any Environmental Law, any Environmental
Claim, or any Hazardous Materials Activity that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;

(b)no Credit Party nor any of its Subsidiaries has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law;

(c)there are and, to each Credit Party’s and its Subsidiaries’ knowledge, have
been, no Hazardous Materials Activities which could reasonably be expected to
form the basis of an Environmental Claim against such Credit Party or any of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; and

(d)no Credit Party nor any of its Subsidiaries has filed any notice under any
Environmental Law indicating past or present treatment of Hazardous Materials at
any Facility (solely during and with respect to such Credit Party’s or its
Subsidiary’s ownership thereof), and no Credit Party’s nor any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260–270
or any equivalent state rule defining hazardous waste, except in compliance with
Environmental Law.

Compliance with all current requirements pursuant to or under Environmental Laws
could not be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

79

--------------------------------------------------------------------------------

 

Section 6.12No Defaults. No Credit Party nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, except,
in each case, where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect.

Section 6.13No Litigation or other Adverse Proceedings. There are no Adverse
Proceedings that: (a) purport to affect or pertain to this Agreement or any
other Credit Document, or any of the transactions contemplated hereby; or (b)
could reasonably be expected to have a Material Adverse Effect. No Credit Party
nor any of its Subsidiaries is subject to, or in default with respect to, any
final judgments, writs, injunctions, decrees, rules or regulations of any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

Section 6.14Information Regarding the Credit Parties and their Subsidiaries. Set
forth on Schedule 6.14 is the jurisdiction of organization, the exact legal name
(and for the prior five (5) years or since the date of its formation has been)
and the true and correct U.S. taxpayer identification number (or foreign
equivalent, if any) of each Credit Party and each of its Subsidiaries as of the
Closing Date.

Section 6.15Governmental Regulation.

(a)No Credit Party or any of its Subsidiaries is subject to regulation under the
Investment Company Act of 1940. No Credit Party or any of its Subsidiaries is an
“investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

(b)

(i)No Credit Party nor any of its Subsidiaries is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended.

(ii)To its knowledge, no Credit Party or any of its Subsidiaries is in violation
of: (A) the Trading with the Enemy Act, as amended; (B) any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto; or (C) the Patriot Act.

(iii)No Credit Party or any of its Subsidiaries: (A) is a blocked person
described in Section 1 of the Anti-Terrorism Order; or (B) to the best of its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.

(c)Each Credit Party, its Subsidiaries and their respective directors, officers
and employees and, to the knowledge of such Credit Party, its agents, are in
compliance with applicable Sanctions and are not engaged in any activity that
would reasonably be expected to result in any Credit Party being designated as a
Sanctioned Person. None of the Credit Parties, their Subsidiaries and their
respective Affiliates is in violation of any of the country or list based
economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.

(d)

(i)None of the Credit Parties and their Subsidiaries, or, to the knowledge of
each Credit Party or its Subsidiaries, any of their respective directors,
officers, employees or Affiliates: (A) is a Sanctioned Person; (B) has any of
its assets located in a Sanctioned Country (unless approved by the Lenders); or
(C) derives any of its operating income from investments in, or transactions
with Sanctioned Persons (unless approved by the Lenders).

80

--------------------------------------------------------------------------------

 

(ii)The proceeds of any Credit Extension or other transaction contemplated by
this Agreement or any other Credit Document have not been used: (A) in violation
of any Sanctions; (B) to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country; or (C) in any other manner that would result in a violation of
Sanctions by any Person (including the Administrative Agent, the Collateral
Agent, the Lenders or any other Person participating in the Credit Extensions,
whether as an underwriter, advisor, investor or otherwise).

(e)Each of the Credit Parties and their Subsidiaries, and, to the knowledge of
each Credit Party and its Subsidiaries, each of their respective directors,
officers, employees and Affiliates, is in material compliance with
Anti-Corruption Laws. None of the Credit Parties or their respective
Subsidiaries has made a payment, offering, or promise to pay, or authorized the
payment of, money or anything of value: (i) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office; (ii) to a foreign official, foreign political party or party official or
any candidate for foreign political office; and (iii) with the intent to induce
the recipient to misuse his or her official position to direct business
wrongfully to such Credit Party or any of its Subsidiaries or to any other
Person, in violation of any Anti-Corruption Law. No part of the proceeds of any
Credit Extension or other transaction contemplated by this Agreement or any
other Credit Document will violate Anti-Corruption Laws.

(f)To the extent applicable, each Credit Party and its Subsidiaries are in
compliance with Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (as
amended from time to time, the “Patriot Act”).

(g)No Credit Party or any Subsidiary of a Credit Party is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock. No part of the proceeds
of any Credit Extension made to such Credit Party will be used:

(i)to purchase or carry any such Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any such Margin Stock or for any purpose
that violates, or is inconsistent with, the provisions of Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System as in effect from time to time; or

(ii)to finance or refinance any: (A) commercial paper issued by such Credit
Party; or (B) any other Indebtedness, except for Indebtedness that such Credit
Party incurred for general corporate or working capital purposes.

(h)No Credit Party is an EEA Financial Institution.

Section 6.16Employee Matters. No Credit Party or any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is:

(i)no unfair labor practice complaint pending against any Credit Party or any of
its Subsidiaries, or to the best knowledge of each Credit Party, threatened in
writing against any of them before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against any Credit Party or any of its
Subsidiaries or to the best knowledge of each Credit Party, threatened in
writing against any of them,

(ii)no strike or work stoppage in existence or to the knowledge of each Credit
Party, threatened in writing that involves any Credit Party or any of its
Subsidiaries, and

(iii)to the best knowledge of each Credit Party, no union representation
question existing with respect to the employees of any Credit Party or any of
its Subsidiaries and, to the best knowledge of each Credit Party, no union
organization activity that is taking place,

81

--------------------------------------------------------------------------------

 

except (with respect to any matter specified in clause (a), (b) or (c) above,
either individually or in the aggregate) such as could not reasonably be
expected to have a Material Adverse Effect.

Section 6.17Pension Plans.

(a)Except as could not reasonably be expected to have a Material Adverse Effect,
each of the Credit Parties and their Subsidiaries are in compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to its
Pension Plan, and have performed all their obligations under each Pension Plan
in all material respects.

(b)Each Pension Plan which is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter or is the
subject of a favorable opinion letter from the Internal Revenue Service
indicating that such Pension Plan is so qualified and, to the knowledge of the
Credit Parties, nothing has occurred subsequent to the issuance of such
determination letter which would cause such Pension Plan to lose its qualified
status except where such event could not reasonably be expected to result in a
Material Adverse Effect.

(c)Except as could not reasonably be expected to have a Material Adverse Effect,
no liability to the PBGC (other than required premium payments), the Internal
Revenue Service, any Pension Plan (other than for routine claims and required
funding obligations in the ordinary course) or any trust established under
Title IV of ERISA has been incurred by any Credit Party, any of its Subsidiaries
or any of their ERISA Affiliates.

(d)Except as would not reasonably be expected to result in liability to any
Credit Party or any of its Subsidiaries in excess of $1,500,000, no ERISA Event
has occurred.

(e)Except to the extent required under Section 4980B of the Internal Revenue
Code and Section 601 et seq. of ERISA or similar state laws, and except as could
not reasonably be expected to have a Material Adverse Effect, no Pension Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Credit Party or any of its
Subsidiaries.

(f)As of the Closing Date, no Credit Party nor any of its Subsidiaries is a
Benefit Plan.

Section 6.18Solvency. The Borrower, individually, and each Credit Party and its
Subsidiaries taken as a whole on a consolidated basis are and, upon the
incurrence of any Credit Extension on any date on which this representation and
warranty is made, will be, Solvent.

Section 6.19Compliance with Laws. Each Credit Party and its Subsidiaries is in
compliance with: (a) the Patriot Act and OFAC rules and regulations, as provided
in Section 6.15; and (b) except such non‑compliance with such other Applicable
Laws that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, all other Applicable Laws. Each Credit
Party and its Subsidiaries possesses all certificates, authorities or permits
issued by appropriate Governmental Authorities necessary to conduct the business
now operated by them and the failure of which to have could reasonably be
expected to have a Material Adverse Effect and have not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit the failure of which to have or retain could reasonably be
expected to have a Material Adverse Effect.

Section 6.20Disclosure.

(a)No representation or warranty of any Credit Party contained in any Credit
Document or in any other documents, certificates or written statements furnished
to the Lenders by, or on behalf of, any Credit Party or any of its Subsidiaries
for use in connection with the transactions contemplated hereby (other than
projections and pro forma financial information contained in such materials)
contains any untrue statement of a material fact or omits to state a material
fact (known to any Credit Party, in the case of any document not furnished by
any of them) necessary in order to make the statements contained herein or
therein not misleading in any material

82

--------------------------------------------------------------------------------

 

manner in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by the Credit Parties
to be reasonable at the time made, it being recognized by the Administrative
Agent and the Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results and that such
differences may be material. There are no facts known to any Credit Party (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to the Lenders.

(b)As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

Section 6.21Insurance. The properties of the Credit Parties and their
Subsidiaries are insured with financially sound and licensed insurance companies
not Affiliates of such Persons, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable
Credit Party or the applicable Subsidiary operates. The insurance coverage of
the Credit Parties and their Subsidiaries as in effect on the Closing Date is
outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.21.

Section 6.22Pledge and Security Agreement. The Pledge and Security Agreement is
effective to create in favor of the Collateral Agent, for the ratable benefit of
the holders of the Obligations, a legal, valid and enforceable security interest
in the Collateral identified therein, except to the extent the enforceability
thereof may be limited by applicable Debtor Relief Laws affecting creditors’
rights generally and by equitable principles of law (regardless of whether
enforcement is sought in equity or at law), and the Pledge and Security
Agreement shall create a fully perfected Lien on, and security interest in, all
right, title and interest of the obligors thereunder in such Collateral, in each
case prior and superior in right to any other Lien (other than Permitted Liens):

(a)with respect to any such Collateral that is a “security” (as such term is
defined in the UCC) and is evidenced by a certificate, when such Collateral is
delivered to the Collateral Agent with duly executed stock powers with respect
thereto;

(b)with respect to any such Collateral that is a “security” (as such term is
defined in the UCC) but is not evidenced by a certificate, when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the pledgor or when “control” (as such term
is defined in the UCC) is established by the Collateral Agent over such
interests in accordance with the provision of Section 8–106 of the UCC, or any
successor provision; and

(c)with respect to any such Collateral that is not a “security” (as such term is
defined in the UCC), when UCC financing statements in appropriate form are filed
in the appropriate filing offices in the jurisdiction of organization of the
pledgor (to the extent such security interest can be perfected by filing under
the UCC).

Section 6.23Mortgages. Each of the Mortgages is effective to create in favor of
the Collateral Agent, for the ratable benefit of the holders of the Obligations,
a legal, valid and enforceable security interest in the Real Estate Assets
identified therein in conformity with Applicable Laws, except to the extent the
enforceability thereof may be limited by applicable Debtor Relief Laws affecting
creditors’ rights generally and by equitable principles of law (regardless of
whether enforcement is sought in equity or at law) and, when the Mortgages and
UCC financing statements in appropriate form are duly recorded at the locations
identified in the Mortgages, and recording or similar taxes, if any, are paid,
the Mortgages shall constitute a legal, valid and enforceable Lien on, and
security interest in, all right, title and interest of

83

--------------------------------------------------------------------------------

 

the grantors thereunder in such Real Estate Assets, in each case prior and
superior in right to any other Lien (other than Permitted Liens).

Section 6.24No Casualty. Neither the businesses nor the properties of any Credit
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
drought, storm, hail, earthquake, embargo, act of God or of the public enemy or
other casualty (whether or not covered by insurance) that, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

Article 7

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, until the Obligations shall have
been paid in full or otherwise satisfied, and the Commitments hereunder shall
have expired or been terminated, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Article 7.

Section 7.1Financial Statements and Other Reports. The Borrower will deliver, or
will cause to be delivered, to the Administrative Agent:

(a)Quarterly Financial Statements for the Borrower and its Subsidiaries. Upon
the earlier of the date that (x) is sixty (60) days after the end of each Fiscal
Quarter of each Fiscal Year or (y) such information is filed with the SEC, the
unaudited consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and the related consolidated
and consolidating statements of income, stockholders’ equity and cash flows of
the Borrower and its Subsidiaries for such Fiscal Quarter, and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, setting forth, in each case in comparative form, the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail and consistent in all material respects with the manner of
presentation as of the Closing Date, together with a Financial Officer
Certification with respect thereto;

(b)Annual Financial Statements for the Borrower and its Subsidiaries. Upon the
earlier of the date that (x) is one hundred twenty (120) days after the end of
each Fiscal Year or (y) such information is filed with the SEC:

(i)the audited consolidated balance sheets, and unaudited consolidating balance
sheets, of the Borrower and its Subsidiaries as of the end of such Fiscal Year
and the related audited consolidated, and unaudited consolidating, statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
for such Fiscal Year, setting forth, in each case in comparative form, the
corresponding figures for the previous Fiscal Year, in reasonable detail and
consistent in all material respects with the manner of presentation as of the
Closing Date, together with a Financial Officer Certification with respect
thereto; and

(ii)with respect to such audited consolidated financial statements, a report
thereon of Plante & Moran, PLLC or other independent certified public
accountants selected by the Borrower and reasonably acceptable to the
Administrative Agent, which report shall be unqualified as to going concern and
scope of audit (except to the extent any qualification results solely from a
current maturity of any Indebtedness under this Agreement), and shall state that
such consolidated financial statements fairly present, in all material respects,
the consolidated financial position of the Borrower and its Subsidiaries as of
the dates indicated, and the results of their operations and their cash flows
for the periods indicated, in conformity with GAAP applied on a basis consistent
with prior years (except as otherwise disclosed in such financial statements)
and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards);

84

--------------------------------------------------------------------------------

 

(c)Compliance Certificate; Summaries/Schedules. Together with each delivery of
the financial statements pursuant to clauses (a) or (b) above: (i) a duly
completed Compliance Certificate; and (ii) summaries/schedules prepared by
management of the Borrower, accompanied by a Financial Officer Certification
with respect thereto, setting forth: (A) principal and interest payments made by
the Borrower and its Subsidiaries (other than Regulated Subsidiaries) with
respect to intercompany Indebtedness owing by any Credit Party or Subsidiary
(other than a Regulated Subsidiary) to any Regulated Subsidiary; (B)
intercompany Indebtedness owing by any Credit Party or Subsidiary (other than a
Regulated Subsidiary) to any Regulated Subsidiary that is eliminated upon
consolidation in accordance with GAAP; and (C) with respect to each
consolidating financial statement contemporaneously delivered, columns
demonstrating such results (i) calculated on a combined basis with respect to
the Regulated Subsidiaries only and otherwise prepared in accordance with GAAP,
and (ii) calculated on a combined basis with respect to the Borrower and its
Subsidiaries but excluding all Regulated Subsidiaries, and otherwise prepared in
accordance with GAAP;

(d)Annual Budget. Within sixty (60) days following the end of each Fiscal Year,
forecasts prepared by management of the Borrower, in form reasonably
satisfactory to the Administrative Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries, as well as of combined balance
sheets and statements of income or operations and cash flows of the Borrower and
its Subsidiaries but excluding all Regulated Subsidiaries, in each case on a
quarterly basis for the immediately following Fiscal Year (including the Fiscal
Year(s) in which the Term Loan A Maturity Date, the maturity date of any Term
Loan established after the Closing Date and the Revolving Commitment Termination
Date occur);

(e)Statutory Accounting Principles Statement. Within forty five (45) days
following the end of each of the first three (3) Fiscal Quarters of each Fiscal
Year, and within sixty (60) days following the end of each Fiscal Year,
statutory accounting principles statements for each Regulated Subsidiary of the
Borrower.

(f)Information Regarding Credit Parties. Each Credit Party will furnish to the
Collateral Agent prior written notice of any change in such Credit Party’s: (i)
legal name; (ii) corporate structure; (iii) Federal Taxpayer Identification
Number; or (iv) jurisdiction of incorporation, formation or organization, as
applicable;

(g)Securities and Exchange Commission Filings. Promptly after the same are
filed, copies of all annual, regular, periodic and special reports and
registration statements that the Borrower may file, or be required to file, with
the SEC under Section 13 or 15(d) of the Exchange Act, provided that any
documents required to be delivered pursuant to this clause (g) shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website, or (ii) on
which such documents are posted on the Borrower’s behalf on SyndTrak or other
relevant website, if any to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent). Notwithstanding anything to the contrary, as to any
information contained in materials furnished pursuant to this clause (g), the
Borrower shall not be separately required to furnish such information under
clauses (a) or (b) above, or pursuant to any other requirement of this Agreement
or any other Credit Document;

(h)Notice of Default and Material Adverse Effect. Promptly (and in any event
within two (2) Business Days) upon any Authorized Officer of any Credit Party
obtaining knowledge:

(i)of any condition or event that constitutes a Default or an Event of Default,
or that notice has been given to any Credit Party with respect thereto;

(ii)that any Person has given any notice to any Credit Party or any of its
Subsidiaries, or taken any other action with respect to any event or condition
set forth in Section 9.1(b);

(iii)of the occurrence of any Material Adverse Effect;

85

--------------------------------------------------------------------------------

 

(iv)the institution or any Credit Party’s receipt of any threat in writing of
the institution of any action, suit, investigation or proceeding against or
affecting any Credit Party or any Regulated Subsidiary, including any such
investigation or proceeding by any Insurance Regulatory Authority or other
Governmental Authority (other than routine periodic inquiries, investigations or
reviews), that could reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect; or

(v)the receipt by any Credit Party or any Regulated Subsidiary from any
Insurance Regulatory Authority or other Governmental Authority of any notice of
any actual or threatened suspension, limitation or revocation of, failure to
renew, imposition of any restraining order, escrow or impoundment of funds in
connection with, or the taking of any other materially adverse action in respect
of, any license, permit, accreditation or authorization of any Credit Party or
any Regulated Subsidiary, where such action could reasonably be expected to have
a Materially Adverse Effect.

a certificate of its Authorized Officers specifying the nature and period of
existence of such condition, event or change, or specifying the notice given and
action taken by any such Person and the nature of such claimed Event of Default,
Default, event or condition or change, and what action the Credit Parties have
taken, are taking and propose to take with respect thereto;

(i)ERISA.

(i)Promptly upon becoming aware of the occurrence of, or forthcoming occurrence
of, any ERISA Event, a written notice specifying the nature thereof, what action
the any Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and

(ii)

(A)promptly upon reasonable request of the Administrative Agent, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by any Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates with respect to each Pension Plan; and

(B)promptly after their receipt, copies of all notices received by any Credit
Party, any of its Subsidiaries or any of their respective ERISA Affiliates from
a Multiemployer Plan sponsor concerning an ERISA Event;

(j)Securities and Exchange Commission Investigations. Promptly and, in any
event, within five (5) Business Days after receipt thereof by any Credit Party
or any Subsidiary thereof, copies of each notice or other correspondence
received from the Securities and Exchange Commission (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party, Regulated Subsidiary or any of their
respective Subsidiaries;

(k)Asset Sales, Involuntary Dispositions and Debt Transactions. Concurrently
with delivery of each Compliance Certificate, notice of:

(i)the occurrence and amount of Net Cash Proceeds of any Asset Sale or
Involuntary Disposition (in each case, regardless of whether the Net Cash
Proceeds therefrom fall below the threshold amounts set forth in Section
2.11(c)(ii) and/or have already been, or are anticipated to be, re-invested
pursuant to the reinvestment provisions thereof) in excess of $500,000; and

(ii)the occurrence of any Debt Transactions and the amount of Net Cash Proceeds
therefrom;

86

--------------------------------------------------------------------------------

 

(l)Changes in Accounting or Financial Reporting Practices. Promptly and, in any
event, within ten (10) Business Days after implementation thereof, notice of any
material change in accounting policies or financial reporting practices of any
Credit Party, any Regulated Subsidiary or any of their respective Subsidiaries;

(m)Insurance Filings. Within fifteen (15) Business Days after the required
filing date, copies of any annual statement or quarterly statement required to
be filed with any Insurance Regulatory Authority by any Credit Party or any of
its Subsidiaries (including Regulated Subsidiaries), in each case, in the form
filed with such Insurance Regulatory Authority in conformity with the
requirements thereof; and

(n)Other Information.

(i)Promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent or made available generally by the
Borrower to its security holders acting in such capacity or by any Subsidiary of
the Borrower to its security holders, if any, other than the Borrower or another
Subsidiary of the Borrower, provided that no Credit Party shall be required to
deliver to the Administrative Agent or any Lender the minutes of any meeting of
its Board of Directors;

(ii)such other information and data with respect to the Borrower or any of its
Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent or the Required Lenders; and

(iii)prompt written notice of any change to the information set forth in any
Beneficial Ownership Certificate that would result in a change to the list of
beneficial owners set forth therein.

Each notice pursuant to clauses (i) and (j) above shall be accompanied by a
statement of an Authorized Officer of the Borrower (x) setting forth details of
the occurrence referred to therein and (y) stating what action the Borrower
and/or the other applicable Credit Party has taken and proposes to take with
respect thereto. Each notice pursuant to clause (h) above shall describe with
particularity any and all provisions of this Agreement and any other Credit
Document that have been breached.

Section 7.2Existence. Each Credit Party will, and will cause each of its
Subsidiaries to, at all times preserve and keep in full force and effect (a) its
existence and (b) except to the extent that failure to do so would not
reasonably be expected to result in a Material Adverse Effect, all rights and
franchises, licenses and permits material to its business, except to the extent
permitted by Section 8.10 or not constituting an Asset Sale hereunder.

Section 7.3Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Subsidiaries to, pay (a) all federal, state and other material taxes
imposed upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any penalty or fine accrues thereon, and
(b) all claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided, no such tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (i) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP shall
have been made therefor, (ii) in the case of a tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such tax or claim, and (iii) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
No Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than any the Borrower or any Subsidiary).

87

--------------------------------------------------------------------------------

 

Section 7.4Maintenance of Properties. Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of any Credit Party and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof, except where failure to do so would
not materially adversely affect the operations of the business of the Borrower
and its Subsidiaries, taken as a whole.

Section 7.5Insurance. The Credit Parties will maintain or cause to be
maintained, with financially sound and licensed insurers, property insurance,
such public liability insurance, third party property damage insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of the each Credit Party and its Subsidiaries as may customarily
be carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts, with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons. Without limiting the generality of the
foregoing, each Credit Party and its Subsidiaries will maintain, or cause to be
maintained: (a) flood insurance with respect to each Flood Hazard Property, if
any, that is located in a community that participates in the National Flood
Insurance Program, in each case, in compliance with any applicable regulations
of the Board of Governors of the Federal Reserve System; and (b) replacement
value casualty insurance on the Collateral under such policies of insurance,
with such insurance companies, in such amounts, with such deductibles, and
covering such risks as are at all times carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses. Each such policy of insurance shall: (i) name the Collateral Agent,
on behalf of the holders of the Obligations, as an additional insured thereunder
as its interests may appear; and (ii) in the case of each property insurance
policy, contain a loss payable clause or endorsement, reasonably satisfactory in
form and substance to the Collateral Agent, that names the Collateral Agent, on
behalf of the holders of the Obligations, as the loss payee thereunder and
provides for at least thirty (30) days’ prior written notice (or such shorter
prior written notice as may be agreed by the Collateral Agent in its reasonable
discretion) to the Collateral Agent of any modification or cancellation of such
policy.

Section 7.6Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent (which may include representatives of Lenders) to visit and
inspect any of its properties, to conduct field audits, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that (i) when an Event of Default exists the Administrative Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice, and (ii) unless an
Event of Default has occurred and is continuing, the Borrower shall not be
responsible for the expense of any such inspections other than one (1)
inspection per Fiscal Year by the Administrative Agent. Notwithstanding anything
to the contrary in this Section 7.6, neither the Borrower nor any Subsidiary
will be required to disclose or permit the inspection or discussion of, any
document, information or other matter (x) in respect of which disclosure to the
Administrative Agent or any Lender (or their representatives) is prohibited by
Applicable Law, fiduciary duty or any binding agreement or (y) that is subject
to attorney client or similar privilege or constitutes attorney work product.

Section 7.7Lenders Meetings. The Borrower will, upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and the Lenders once during each Fiscal Year to be held at
the Borrower’s corporate offices (or at such other location as may be agreed to
by the Borrower and the Administrative Agent) at such time as may be agreed to
by the Borrower and the Administrative Agent.

88

--------------------------------------------------------------------------------

 

Section 7.8Compliance with Laws and Material Contracts. Each Credit Party will
comply, and shall cause each of its Subsidiaries and all other Persons, if any,
on or occupying any Facilities to comply, with (a) the Patriot Act and OFAC
rules and regulations, (b) except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, (i) all other
Applicable Laws, and (ii) all Material Contracts and material lease agreements
entered into by any Credit Party or any Subsidiary of a Credit Party.

Section 7.9Use of Proceeds. The Credit Parties will use the proceeds of the
Credit Extensions (i) for working capital, capital expenditures and other lawful
general corporate purposes, (ii) to refinance existing indebtedness (including
the Senior Secured Notes and a portion of the Convertible Notes), and/or (iii)
to pay transaction fees, costs and expenses related to credit facilities
established pursuant to this Agreement and the other Credit Documents, in each
case, not in contravention of Applicable Laws or of any Credit Document.

Section 7.10Environmental Matters.

(a)Environmental Disclosure. Each Credit Party will deliver to the
Administrative Agent and the Lenders with reasonable promptness, such documents
and information as from time to time may be reasonably requested by the
Administrative Agent or any Lender.

(b)Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) respond to
any Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 7.11Additional Real Estate Assets.

(a)In the event that any Credit Party owns or acquires a Real Estate Asset, then
such Credit Party, no later than forty-five (45) days (or such longer period as
may be agreed in writing by the Collateral Agent) after acquiring such Real
Estate Asset shall take all such actions and execute and deliver, or cause to be
executed and delivered, all such Mortgages, documents, instruments, agreements,
opinions and certificates similar to those described in clause (b) immediately
below that the Collateral Agent shall reasonably request to create in favor of
the Collateral Agent, for the benefit of the holders of the Obligations, a valid
and, subject to any filing and/or recording referred to herein, enforceable Lien
on, and security interest in such Real Estate Asset. The Administrative Agent
may, in its reasonable judgment, grant extensions of time for compliance or
exceptions with respect to the provisions of this Section 7.11 by any Credit
Party. In addition to the foregoing, the applicable Credit Party shall, at the
request of the Required Lenders, deliver, from time to time, to the
Administrative Agent such appraisals as are required by law or regulation of
Real Estate Assets with respect to which the Collateral Agent has been granted a
Lien.

(b)In order to create in favor of the Collateral Agent, for the benefit of the
holders of the Obligations, a valid and, subject to any filing and/or recording
referred to herein, enforceable Lien on, and security interest in, any Real
Estate Asset that is prior and superior in right to any other Lien (other than
Permitted Liens), the Administrative Agent and the Collateral Agent (with copies
sufficient for each Lender) shall have received from the Borrower with respect
to such Real Estate Asset:

(i)fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering such Real Estate
Asset;

89

--------------------------------------------------------------------------------

 

(ii)an opinion of counsel (which counsel shall be reasonably satisfactory to the
Collateral Agent) in each state in which such Real Estate Asset is located with
respect to the enforceability of the form(s) of Mortgages to be recorded in such
state and such other matters as the Collateral Agent may reasonably request, in
each case in form and substance reasonably satisfactory to the Collateral Agent;

(iii)

(A)ALTA mortgagee title insurance policies or unconditional commitments therefor
issued by one or more title companies reasonably satisfactory to the Collateral
Agent (each, a “Title Policy”) with respect to such Real Estate Asset, in
amounts not less than the fair market value of such Real Estate Asset, together
with a title report issued by a title company with respect thereto and copies of
all recorded documents listed as exceptions to title or otherwise referred to
therein, each in form and substance reasonably satisfactory to the Collateral
Agent; and

(B)evidence reasonably satisfactory to the Collateral Agent that the Borrower
has paid to the title company or to the appropriate Governmental Authorities all
expenses and premiums of the title company and all other sums required in
connection with the issuance of each Title Policy and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Mortgage for such Real Estate Asset in the appropriate real
estate records;

(iv)a recently issued flood zone determination certificate;

(v)evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, in form and substance reasonably
satisfactory to the Collateral Agent;

(vi)if an exception to the Title Policy with respect to any Real Estate Asset
subject to a Mortgage would arise without such ALTA surveys, ALTA surveys of
such Real Estate Asset; and

(vii)reports and other reasonable information, in form, scope and substance
reasonably satisfactory to the Administrative Agent, regarding environmental
matters relating to such Real Estate Asset.

Section 7.12Pledge of Personal Property Assets.

(a)Equity Interests. The Borrower and each other Credit Party shall cause:

(i)one hundred percent (100.0%) of the issued and outstanding Equity Interests
of each Domestic Subsidiary (including, without limitation, each Domestic
Subsidiary resulting from the division or allocation of any limited liability
company that is not a Regulated Subsidiary); and

(ii)sixty-five percent (65.0%) (or such greater percentage that (A) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary, as determined for United States federal income tax purposes, to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent,
and (B) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956–2(c)(2)), and one hundred
percent (100.0%) of the issued and outstanding Equity Interests not entitled to
vote (within the meaning of Treas. Reg. Section 1.956–2(c)(2)), of each Foreign
Subsidiary that is directly owned by any Credit Party or any Domestic
Subsidiary;

90

--------------------------------------------------------------------------------

 

to be subject, at all times, to a first priority lien (subject to any Permitted
Lien) in favor of the Collateral Agent, for the benefit of the Lenders, pursuant
to the terms and conditions of the Collateral Documents, together with opinions
of counsel and any filings and deliveries or other items reasonably requested by
the Collateral Agent necessary in connection therewith (to the extent not
delivered on the Closing Date) to perfect the security interests therein, all in
form and substance reasonably satisfactory to the Collateral Agent.

(b)Personal Property. The Borrower and each other Credit Party (including any
Credit Party resulting from the division or allocation of any limited liability
company) shall (i) cause all of its owned and leased personal property (other
than Excluded Property) to be subject at all times to first priority (subject to
any Permitted Lien), perfected Liens in favor of the Collateral Agent, for the
benefit of the holders of the Obligations, to secure the Obligations pursuant to
the terms and conditions of the Collateral Documents or, with respect to any
such property acquired subsequent to the Closing Date, such other additional
security documents as the Collateral Agent shall reasonably request, subject in
any case to Permitted Liens, and (ii) deliver such other documentation as the
Collateral Agent may reasonably request in connection with the foregoing,
including, without limitation, appropriate UCC–1 financing statements, certified
resolutions and other organizational and authorizing documents of such Person,
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above and the perfection of the Collateral Agent’s Liens thereunder)
and other items reasonably requested by the Collateral Agent necessary in
connection therewith to perfect the security interests therein, all in form,
content and scope reasonably satisfactory to the Collateral Agent.
Notwithstanding the foregoing, unless requested to do so in writing by the
Collateral Agent in its sole discretion, no Credit Party shall be required to
enter into any deposit account control agreement or securities account control
agreement.

(c)Landlord Consents. Upon the reasonable request of the Collateral Agent, the
Credit Parties shall use commercially reasonable efforts to obtain landlord
consents with respect to leased locations where corporate records or material
amounts of personal property of any of the Credit Parties are maintained, which
landlord consents shall be in form and substance reasonably acceptable to the
Collateral Agent.

Section 7.13Books and Records. Each Credit Party will keep proper books of
record and account in which full, true and correct in all material respects
entries shall be made of all dealings and transactions in relation to its
business and activities to the extent necessary to prepare the consolidated
financial statements of the Borrower in conformity with GAAP.

Section 7.14Additional Subsidiaries.

Within forty-five (45) days (or such later date as the Administrative Agent may
agree in its sole discretion) after the acquisition or formation of any
Subsidiary (including, without limitation, upon the inception of any Subsidiary
resulting from the division or allocation of a limited liability company or upon
the reinstatement or reincorporation of a formerly dissolved Subsidiary), the
Credit Parties shall:

(a)notify the Administrative Agent thereof in writing, together with the:

(i)jurisdiction of formation;

(ii)number of shares of each class of Equity Interests outstanding;

(iii)number and percentage of outstanding shares of each class owned (directly
or indirectly) by any Credit Party or any Subsidiary; and

(iv)number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

(b)if such Subsidiary is a Domestic Subsidiary that is not a Regulated
Subsidiary, cause such Person to (i) become a Guarantor by executing and
delivering to the Administrative Agent a Guarantor Joinder

91

--------------------------------------------------------------------------------

 

Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in clauses (b) and (e) of Sections 5.1 and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in the immediately foregoing clause (i)), all in form,
content and scope satisfactory to the Administrative Agent.

Section 7.15Maintenance of Reinsurance. The Credit Parties and their
Subsidiaries shall maintain a program of reinsurance at least equal to that (a)
required by the applicable Insurance Regulatory Authority of its state of
domicile and (b) determined by Demotech, Inc. to be necessary for a company to
obtain an “A” rating.

Section 7.16Post-Closing Matters. Within three (3) Business Days of the Closing
Date (or such later date as the Administrative Agent may agree in its sole
discretion), the Borrower shall deliver to the Administrative Agent evidence of
the payment, redemption or discharge in full of the Senior Secured Notes,
together with any releases, terminations or other documents reasonably required
by the Administrative Agent to evidence the payoff of such Indebtedness and
release or termination of liens related thereto.

Article 8

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, until the Obligations shall have
been paid in full or otherwise satisfied, and the Commitments hereunder shall
have expired or been terminated, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Article 8.

Section 8.1Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, other than:

(a)the Obligations;

(b)(i) Indebtedness of the Borrower to any other Credit Party and (ii) unsecured
Indebtedness owing by any Credit Party or Subsidiary (other than a Regulated
Subsidiary) to any Regulated Subsidiary in an aggregate principal amount not to
exceed the aggregate principal amount of Indebtedness permitted under clause (i)
below at any time outstanding, provided that any Indebtedness incurred pursuant
to this clause (b)(ii) shall be subordinated pursuant to terms reasonably
acceptable to the Administrative Agent;

(c)Guarantees with respect to Indebtedness permitted under this Section 8.1;

(d)Indebtedness existing on the Closing Date and described in Schedule 8.1,
together with any Permitted Refinancing thereof;

(e)Indebtedness with respect to (x) Capital Leases (provided that any such
Indebtedness shall be secured only by the asset subject to such Capital Lease),
and (y) purchase money Indebtedness (provided that any such Indebtedness shall
be secured only by the asset acquired in connection with the incurrence of such
Indebtedness); provided, further that the sum of the aggregate principal amount
of any Indebtedness under this clause (e) at any time outstanding shall not
exceed $1,000,000;

(f)Indebtedness in respect of any Swap Agreement that is entered into in the
ordinary course of business to hedge or mitigate risks to which any Credit Party
or any of its Subsidiaries is exposed in the conduct of its business or the
management of its liabilities (it being acknowledged by the Borrower that a Swap
Agreement entered into for speculative purposes or of a speculative nature is
not a Swap Agreement entered into in the ordinary course of business to hedge or
mitigate risks);

92

--------------------------------------------------------------------------------

 

(g)to the extent constituting Indebtedness, all obligations in connection with
each Permitted Acquisition, including, without limitation, Earn Out Obligations;

(h)Indebtedness representing deferred compensation to officers, directors,
employees of the Borrower and its Subsidiaries;

(i)Indebtedness of any of the Regulated Subsidiaries owing to the Federal Home
Loan Bank; provided, that any such Indebtedness incurred in reliance on this
clause (j) is not recourse to any of the Credit Parties; provided, further, that
the aggregate principal amount of any Indebtedness incurred in reliance on this
clause (j) shall not exceed Seventy Five Million Dollars ($75,000,000) at any
time outstanding;

(j)Indebtedness under the Convertible Notes and any Permitted Refinancing
thereof;

(k)Guarantees by the Borrower of Indebtedness of any Subsidiary (other than any
Regulated Subsidiary) and by any Subsidiary (other than any Regulated
Subsidiary) of Indebtedness of the Borrower or any other Subsidiary (other than
any Regulated Subsidiary); provided that Guarantees by any Credit Party of
Indebtedness of any Subsidiary (other than any Regulated Subsidiary) that is not
a Credit Party shall be subject to compliance with Section 8.6;

(l)Indebtedness owed to any Person (including obligations in respect of letters
of credit for the benefit of such Person) providing workers’ compensation,
health, disability or other employee benefits or property, casualty, liability
insurance, self-insurance, pursuant to reimbursement or indemnification
obligations to such Person or to finance insurance premiums, in each case
incurred in the ordinary course of business or consistent with past practice;

(m)Indebtedness in respect of or guarantee of performance bonds, bid bonds,
appeal bonds, surety bonds, performance and completion guarantees, workers’
compensation claims, letters of credit, bank guarantees and banker’s
acceptances, warehouse receipts or similar instruments and similar obligations
(other than in respect of other Indebtedness for borrowed money) in each case
provided in the ordinary course of business or consistent with past practice;

(n)cash management obligations and other Indebtedness in respect of netting
services, overdraft protection and similar arrangements, in each case, in
connection with cash management and deposit accounts maintained in the ordinary
course of business;

(o)to the extent constituting Indebtedness, Guarantees in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of the Borrower and its Subsidiaries (other than any Regulated Subsidiary);

(p)performance guarantees primarily guaranteeing performance of contractual
obligations to a third party and not for the purpose of guaranteeing payment of
Indebtedness;

(q)Indebtedness of the Regulated Subsidiaries to any Credit Party under “surplus
notes” in an aggregate principal amount not to exceed $25,000,000 at any time
outstanding, provided that, to the extent not expressly prohibited from being
pledged in the governing documents therefor and/or by Applicable Laws, such
notes are at all times held in the possession of the Collateral Agent, together
with a duly executed allonge;

(r)Indebtedness of Osprey Re Ltd. owing to the Borrower solely in connection
with the funding of reinsurance obligations pursuant to Applicable Law in an
aggregate principal amount not to exceed $20,000,000 at any time outstanding;
and

(s)other unsecured Indebtedness of the Borrower or its Subsidiaries in an
aggregate principal amount not to exceed $2,000,000 at any time outstanding.

93

--------------------------------------------------------------------------------

 

For purposes of determining compliance with this Section 8.1, in the event that
an item of Indebtedness (or any portion thereof, but excluding any Indebtedness
incurred pursuant to Section 8.1(i)) at any time meets the criteria of more than
one of the categories described above in Section 8.1, the Borrower, in its sole
discretion, may classify or reclassify (or later divide, classify or reclassify)
such item of Indebtedness (or any portion thereof) and shall only be required to
include the amount and type of such Indebtedness in one of the above clauses.
Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest, premium,
fees or expenses, in the form of additional Indebtedness, or preferred stock (in
each case so long as such additional Indebtedness or preferred stock is in the
same form and on the same terms as the Indebtedness to which such payment
relates) shall not be deemed to be an incurrence of Indebtedness for purposes of
this Section 8.1.

Section 8.2Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on, or with respect to, any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of any Credit Party or any of its Subsidiaries, whether now owned or
hereafter acquired, created or licensed or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income, profits or royalties under the UCC of any State or
under any similar recording or notice statute or under any Applicable Laws
related to intellectual property, except:

(a)Liens in favor of the Collateral Agent for the benefit of the holders of the
Obligations granted pursuant to any Credit Document;

(b)Liens for Taxes not yet due, or for Taxes if obligations with respect to such
Taxes are being contested in good faith by appropriate proceedings diligently
conducted;

(c)statutory Liens of landlords, banks, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) or 4068 of ERISA that would constitute an Event of Default under
Section 9.1(j)), in each case, incurred in the ordinary course of business (i)
for amounts not yet overdue, or (ii) for amounts that are overdue and that are
being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts;

(d)Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return‑of‑money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money or other Indebtedness), so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;

(e)easements, rights‑of‑way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case, which do not and will not
interfere in any material respect with the ordinary conduct of the business of
any Credit Party or any of its Subsidiaries, taken as a whole, including,
without limitation, all encumbrances shown on any policy of title insurance in
favor of the Collateral Agent with respect to any Real Estate Asset;

(f)any interest or title of a lessor or sub-lessor under any lease of real
estate permitted hereunder;

(g)Liens solely on any cash earnest money deposits made by any Credit Party or
any of its Subsidiaries in connection with any letter of intent, or purchase
agreement permitted hereunder;

94

--------------------------------------------------------------------------------

 

(h)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j)any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k)licenses of patents, trademarks and other intellectual property rights
granted by any Credit Party or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of such Credit Party or such Subsidiary;

(l)Liens existing as of the Closing Date and described in Schedule 8.2;

(m)Liens securing purchase money Indebtedness and Capital Leases to the extent
permitted pursuant to Section 8.1(e); provided, any such Lien shall encumber
only the asset acquired with the proceeds of such Indebtedness or the assets
subject to such Capital Lease, respectively;

(n)Liens in favor of the Issuing Bank or the Swingline Lender on cash collateral
securing the obligations of a Defaulting Lender to fund risk participations
hereunder;

(o)Liens consisting of judgment or judicial attachment liens relating to
judgments which do not constitute an Event of Default hereunder;

(p)licenses (including licenses of Intellectual Property), sublicenses, leases
or subleases granted to third parties in the ordinary course of business;

(q)Liens in favor of collecting banks under Section 4–210 of the UCC;

(r)Liens (including the right of set-off) in favor of a bank or other depository
institution arising as a matter of law encumbering deposits;

(s)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business;

(t)Liens on the assets of Regulated Subsidiaries securing the Indebtedness
permitted under clause (i) of Section 8.1;

(u)Liens on insurance policies and the proceeds thereof granted in the ordinary
course of business to secure the financing of insurance premiums with respect
thereto;

(v)Liens of bailees in the ordinary course of business;

(w)utility and similar deposits in the ordinary course of business;

(x)Liens secured by the Existing Mortgaged Property and Permitted Refinancing
thereof;

(y)Liens not otherwise permitted hereunder securing Indebtedness or other
obligations not in excess of $1,000,000 in the aggregate at any one time
outstanding.

For purposes of determining compliance with this Section 8.2, (x) a Lien need
not be incurred solely by reference to one category of Liens described above but
may be incurred under any combination of such categories (including in part
under one such category and in part under any other such category) and (y) in
the

95

--------------------------------------------------------------------------------

 

event that a Lien (or any portion thereof) meets the criteria of one or more of
such categories of Liens described above, the Borrower, in its sole discretion,
may classify or may subsequently reclassify at any time such Lien (or any
portion thereof) in any manner that complies with this covenant.

Section 8.3No Further Negative Pledges. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, enter into any Contractual Obligation (other
than this Agreement and the other Credit Documents) that limits the ability of
any Credit Party or any such Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this Section
8.3 shall not prohibit:

(i)any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 8.1(e), solely to the extent any such
negative pledge relates to the property financed by or subject to Permitted
Liens securing such Indebtedness;

(ii)any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien;

(iii)customary restrictions and conditions contained in any agreement relating
to the disposition of any property or assets permitted under Section 8.10
pending the consummation of such disposition; and

(iv)customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business.

Section 8.4Restricted Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:

(a)each Subsidiary of the Borrower may make Restricted Payments to any Person
that owns Equity Interests in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b)the Borrower may declare and make dividend payments or other distributions
payable solely in common Equity Interests of such Person;

(c)redemptions or repurchases of Equity Interests in the Borrower from employees
and former employees; provided that (x) the aggregate amount of all such
redemptions or repurchases made pursuant to this clause (c) in any Fiscal Year
shall not exceed $2,000,000 and (y) after giving effect to any such redemption
or repurchase on a Pro Forma Basis, no Default or Event of Default shall exist;

(d)Restricted Payments consisting of announced dividends that satisfied the
conditions of any other clause of this Section 8.4 at the time of announcement
thereof;

(e)so long as no Default or Event of Default exists or would result therefrom,
the making by the Borrower of quarterly dividend payments in respect of common
stock of the Borrower in an aggregate amount not to exceed $10,000,000 in any
Fiscal Year;

(f)Restricted Payments consisting of dividends paid by Zephyr Acquisition
Company to Heritage Property & Casualty Insurance Company as a holder of
preferred Equity Interests pursuant to the terms of a consent order issued by an
applicable Insurance Regulatory Authority; and

(g)other Restricted Payments, so long as:

96

--------------------------------------------------------------------------------

 

(i)no Default or Event of Default exists or would result therefrom;

(ii)on a Pro Forma Basis after giving effect to any such Restricted Payment, the
Consolidated Leverage Ratio is at least 0.25:1.00 (a “quarter turn”) less than
the Consolidated Leverage Ratio required for the period of four (4) Fiscal
Quarters most recently ended; and

(iii)after giving effect to any such Restricted Payment, there remains at least
Twenty-Five Million Dollars ($25,000,000) of Liquidity.

Section 8.5Burdensome Agreements. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, enter into, or permit to exist, any Contractual
Obligation that encumbers or restricts the ability of any such Person to:

(i)pay dividends or make any other distributions to the Borrower or other Credit
Party on its Equity Interests or with respect to any other interest or
participation in, or measured by, its profits;

(ii)pay any Indebtedness or other obligation owed to the Borrower or any other
Credit Party;

(iii)make loans or advances to the Borrower or any other Credit Party;

(iv)sell, lease or transfer any of its property to the Borrower or any other
Credit Party;

(v)pledge its property pursuant to the Credit Documents or any renewals,
refinancings, exchanges, refundings or extension thereof; or

(vi)act as a Credit Party pursuant to the Credit Documents or any renewals,
refinancings, exchanges, refundings or extension thereof;

except (in respect of any of the matters referred to in clauses (i) – (iv)
above) for:

(A)this Agreement and the other Credit Documents;

(B)any document or instrument governing Indebtedness incurred pursuant to
Section 8.1(e), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith;

(C)any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien;

(D)customary restrictions and conditions contained in any agreement relating to
the sale of any property permitted under Section 8.10 pending the consummation
of such sale;

(E)any restrictions regarding licensing or sublicensing by the Borrower and its
Subsidiaries of Intellectual Property in the ordinary course of business;

(F)customary provision in leases and other contracts restricting the assignment
thereof; and

(G)restrictions that arise in connection with Indebtedness permitted to be
incurred pursuant to Section 8.1(l).

97

--------------------------------------------------------------------------------

 

Section 8.6Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any joint venture and any Foreign Subsidiary, except:

(a)Investments in cash and Cash Equivalents and deposit accounts or securities
accounts in connection therewith;

(b)equity Investments owned as of the Closing Date in any Subsidiary;

(c)intercompany loans to the extent permitted under Section 8.1(b), and
guarantees to the extent permitted under Section 8.1(c);

(d)Investments existing on the Closing Date and described on Schedule 8.6;

(e)Investments constituting Swap Agreements permitted by Section 8.1(f);

(f)Permitted Acquisitions;

(g)Investments constituting accounts receivable, trade debt and deposits for the
purchase of goods, in each case made in the ordinary course of business;

(h)Investments made by Regulated Subsidiaries (x) in the ordinary course of
business that are consistent with the respective investment policies of each
such Regulated Subsidiary in effect on the Closing Date, as such policy may be
amended or modified from time to time by board (or equivalent) approval and (y)
consisting of the repurchase of Convertible Notes in accordance with the terms
of Section 8.13(c);

(i)Guarantees by Borrower or any Subsidiary constituting Indebtedness permitted
by Section 8.1;

(j)loans or advances to employees, officers or directors of the Borrower or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses; provided, that the aggregate amount of all such loans and advances
does not exceed $500,000 in the aggregate at any time outstanding;

(k)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
or upon the foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment;

(l)Investments resulting from pledges or deposits described in clause (d) of
Section 8.2;

(m)Investments consisting of cash earnest money deposits in connection with a
Permitted Acquisition or other Investment permitted hereunder;

(n)Investments consisting of endorsements for collection or deposit in the
ordinary course of business;

(o)

(i)Investments by the Borrower and its Subsidiaries in Credit Parties;

(ii)Investments by Subsidiaries of the Borrower that are not Credit Parties in
other Subsidiaries that are not Credit Parties; and

(iii)Investments by the Credit Parties in Subsidiaries that are not Credit
Parties to the extent required to provide capital support for such Regulated
Subsidiaries in amounts sufficient to maintain a risk-based capital ratio of at
least one-hundred and fifty percent (150.0%) of company action level (or

98

--------------------------------------------------------------------------------

 

similar term as used under Applicable Laws or by any applicable Insurance
Regulatory Authority) or as otherwise required by an applicable Insurance
Regulatory Authority, so long as:

(A)no Default or Event of Default exists or would result from such Investment;

(B)on a Pro Forma Basis after giving effect to any such Investment, the Credit
Parties are in compliance with Section 8.8; and

(C)after giving effect to any such Investment, there remains at least
Twenty-Five Million Dollars ($25,000,000) of Liquidity;

(p)Investments in joint ventures in an aggregate amount not to exceed $5,000,000
at any time outstanding; and

(q)other Investments not listed above and not otherwise prohibited by this
Agreement in an aggregate amount outstanding at any time (on a cost basis) not
to exceed $1,000,000.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 8.4.

For purposes of determining compliance with this Section 8.6, (x) an Investment
need not be made solely by reference to one category of Investments described in
Sections 8.6(a) through (o) above but may be made under any combination of such
categories (including in part under one such category and in part under any
other such category), (y) in the event that an Investment (or any portion
thereof) meets the criteria of one or more of such categories of Investments
described in clauses (a) through (o) above, the Borrower, in its sole
discretion, may classify or may subsequently reclassify at any time such
Investment (or any portion thereof) in any manner that complies with this
covenant and (z) any Investment that is written down, written off or forgiven by
Borrower or any of its Subsidiaries shall continue to count against any cap set
forth in the clause or clauses of this Section 8.6 pursuant to which such
Investment is permitted.

Any Investment that exceeds the limits of any particular clause set forth above
may be allocated amongst more than one of such clauses to permit the incurrence
or holding of such Investment to the extent such excess is permitted as an
Investment under such other clauses.

Section 8.7Use of Proceeds. No Credit Party shall use the proceeds of any Credit
Extension of the Loans except pursuant to Section 7.9. No Credit Party shall
use, and each Credit Party shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Credit Extension:

(i)to refinance any commercial paper;

(ii)in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate any applicable Sanctions, Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System as in effect from time to time or any other regulation thereof or to
violate the Exchange Act;

(iii)in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws; or

(iv)for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country.

Section 8.8Financial Covenants. The Credit Parties shall not:

99

--------------------------------------------------------------------------------

 

(a)Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio, as of
the end of any Fiscal Quarter of the Borrower (commencing with the Fiscal
Quarter of the Borrower ending December 31, 2018), to be greater than: (i) for
the Fiscal Quarter ended December 31, 2018 and each Fiscal Quarter through, and
including, the Fiscal Quarter ending December 31, 2019, 3.25:1.00; (ii) for the
Fiscal Quarter ending March 31, 2020 and each Fiscal Quarter ending through, and
including, the Fiscal Quarter ending December 31, 2020, 3.00:1.00; (iii) for the
Fiscal Quarter ending March 31, 2021 and each Fiscal Quarter ending through, and
including, the Fiscal Quarter ending December 31, 2021, 2.75:1.00; and (iv) for
the Fiscal Quarter ending March 31, 2022 and each Fiscal Quarter ending
thereafter, 2.50:1.00.

(b)Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, as of the end of any Fiscal Quarter of the Borrower
(commencing with the Fiscal Quarter of the Borrower ending December 31, 2018),
to be less than 1.20:1.00.

(c)Consolidated Net Worth. Permit the Consolidated Net Worth, as of the end of
any Fiscal Quarter of the Borrower, to be less than: (i) seventy five percent
(75.0%) of the Consolidated Net Worth of the Borrower and its Subsidiaries
(including Regulated Subsidiaries) as of December 31, 2017; plus (ii)
seventy-five percent (75.0%) of the sum of the positive Consolidated Net Income
of the Borrower and its Subsidiaries (including Regulated Subsidiaries) earned
with respect to each full Fiscal Quarter ended to date after December 31, 2017;
plus (iii) one hundred percent (100.0%) of the Net Cash Proceeds of any Equity
Transaction of the Borrower and its Subsidiaries (including Regulated
Subsidiaries) occurring on or after the Closing Date.

Section 8.9Fundamental Changes; Disposition of Assets; Acquisitions. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
Acquisition or transaction of merger or consolidation, or liquidate, wind‑up or
dissolve itself (or suffer any liquidation or dissolution), or make any Asset
Sale, or acquire by purchase or otherwise (other than purchases or other
acquisitions of inventory and materials and the acquisition of equipment and
capital expenditures in the ordinary course of business, subject to Section 8.9)
the business, property or fixed assets of, or Equity Interests or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person (including, in each case, pursuant to the
division or allocation of a limited liability company), except:

(a)any Subsidiary of any Credit Party may be merged with or into the Borrower or
any Subsidiary, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to the
Borrower or any other Subsidiary; provided, in the case of such a merger, (i) if
the Borrower is party to the merger, the Borrower shall be the continuing or
surviving Person, and (ii) if any Guarantor is a party to such merger, then a
Guarantor shall be the continuing or surviving Person;

(b)Asset Sales, the proceeds of which, when aggregated with the proceeds of all
other Asset Sales made within the same Fiscal Year, do not exceed $10,000,000
provided (1) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
board of directors of the applicable Credit Party (or similar governing body)),
and (2) no less than seventy-five percent (75.0%) of such proceeds shall be paid
in cash;

(c)Investments made in accordance with Section 8.6; and

(d)sales of any assets made by any Regulated Subsidiary in the ordinary course
of business.

Section 8.10Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 8.9 and except for Liens securing the Obligations, no
Credit Party shall, nor shall it permit any of its Subsidiaries to:

(a)directly or indirectly sell, assign, pledge or otherwise encumber or dispose
of any Equity Interests of any of its Subsidiaries, except to qualify directors
if required by Applicable Laws; or

100

--------------------------------------------------------------------------------

 

(b)permit any of its Subsidiaries directly or indirectly to sell, assign, pledge
or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by Applicable Laws.

Section 8.11Sales and Lease‑Backs. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which the Credit Party or any Subsidiary:

(a)has sold or transferred, or is to sell or to transfer, to any other Person
(other than the Borrower or any other Credit Party); or

(b)intends to use for substantially the same purpose as any other property which
has been or is to be sold or transferred by the Borrower or any other Credit
Party to any Person (other than the Borrower or any other Credit Party) in
connection with such lease.

Section 8.12Transactions with Affiliates and Insiders. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any officer,
director or Affiliate of the Borrower or any its Subsidiaries on terms that are
less favorable to the Borrower or such Subsidiary, as the case may be, than
those that might be obtained at the time from a Person who is not an officer,
director or Affiliate of the Borrower or any of its Subsidiaries; provided, the
foregoing restriction shall not apply to:

(a)any transaction between or among the Credit Parties;

(b)compensation (including bonuses and equity or other consideration) and
employee benefit arrangements paid to, indemnities provided for the benefit of,
and employment and severance arrangements entered into with, and reimbursement
of expenses of officers and directors and approved by the Board of Directors of
the Borrower;

(c)any Restricted Payment to the extent permitted by Section 8.4; and

(d)any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
employee stock options and employee stock ownership plans.

Section 8.13Modification or Prepayment of Other Funded Debt. No Credit Party
shall, nor shall it permit any of its Subsidiaries to:

(a)after the issuance thereof, amend or modify (or permit the termination,
amendment or modification of) the terms of any Funded Debt in a manner adverse
in any material respect to the interests of the Lenders (including specifically
shortening any maturity or average life to maturity or requiring any payment
sooner than previously scheduled or increasing the interest rate or fees
applicable thereto), except to the extent any such amendment or modification
constitutes a Permitted Refinancing;

(b)make any payment in contravention of the terms of any Subordinated Debt;

(c)with respect to any Funded Debt (other than Funded Debt constituting
Obligations), pay, prepay, redeem, purchase, defease or otherwise satisfy or
obligate itself to do so prior to the scheduled maturity thereof in any manner
(including by the exercise of any right of setoff), provided that the Borrower
may (i) pay scheduled amortization payments for any Funded Debt and scheduled
payments of interest for any Funded Debt, each in accordance with their terms
and subject to the governing documents with respect thereto, and (ii) the

101

--------------------------------------------------------------------------------

 

Borrower may redeem or repurchase Convertible Notes and/or make voluntary
prepayments with respect to any intercompany Indebtedness owing by any Credit
Party or Subsidiary (other than a Regulated Subsidiary) to any Regulated
Subsidiary permitted under Section 8.1(b)(ii), so long as:

(i)no Default or Event of Default exists or would result therefrom;

(ii)before giving effect on a Pro Forma Basis, and after giving effect on a Pro
Forma Basis, to any such redemption, purchase or voluntary prepayment, the
Consolidated Leverage Ratio is at least 0.25:1.00 (a “quarter turn”) less than
the Consolidated Leverage Ratio required for the period of four (4) Fiscal
Quarters most recently ended;

(iii)after giving effect to any such redemption, purchase or voluntary
prepayment, there remains at least Twenty Five Million Dollars ($25,000,000) of
Liquidity; and

(iv)immediately upon any purchase of any Convertible Notes, the Indebtedness
evidenced thereby is irrevocably cancelled; or

(d)except in connection with a Permitted Refinancing, make any voluntary
prepayment, redemption, defeasance or acquisition for value of (including by way
of depositing money or securities with the trustee with respect thereto before
due for the purpose of paying when due), or refund, refinance or exchange of,
any Funded Debt (other than the Indebtedness under the Credit Documents and
intercompany Indebtedness permitted hereunder owing to any Credit Party).

Section 8.14Conduct of Business. From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than the businesses engaged in by such Credit Party or such
Subsidiary on the Closing Date and businesses that are substantially similar,
related or incidental thereto.

Section 8.15Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its Fiscal Year-end from December 31.

Section 8.16Amendments to Organizational Agreements / Material Agreements. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendments to its Organizational Documents if such amendment could
reasonably be expected to be materially adverse to the Lenders or the
Administrative Agent. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, amend or permit any amendment to, or terminate or waive any
provision of (i) any Material Contract other than any managing general agent or
service company agreement entered into by any Credit Party or any Subsidiary of
any Credit Party, unless such amendment, termination, or waiver would not have,
and would not be expected to have, a Material Adverse Effect on the
Administrative Agent or the Lenders, and (ii) any Material Contract that is a
managing general agent or service company agreement entered into by any Credit
Party or any Subsidiary of any Credit Party, unless such amendment, termination,
or waiver would not have, and would not be expected to have, an adverse effect
on the Credit Parties, the Administrative Agent or the Lenders; provided,
however, that the Credit Parties and their Subsidiaries shall be permitted to
amend, terminate or waive any provision of a Material Contract to the extent
expressly required to do so under Applicable Law or in writing by any Insurance
Regulatory Authority, in each case, with prompt written notice of such
amendment, termination or waiver to be provided to the Administrative Agent.

Section 8.17Accounting and Reporting Changes. No (i) Credit Party or any
Subsidiary (other than any Regulated Subsidiary) may make any significant change
in accounting treatment or reporting practices, except as required by GAAP or
the SEC and (ii) Regulated Subsidiary may make any significant change in
accounting treatment or reporting practices, except as required by statutory
accounting principles.

102

--------------------------------------------------------------------------------

 

Section 8.18Statutory Capitalization / Risk Based Capital Ratio. As of the end
of each Fiscal Year, all Credit Parties and their Subsidiaries subject to any
minimum statutory capitalization and/or risk-based capital ratio requirements
imposed by any Insurance Regulatory Authority and/or Applicable Laws shall meet
or exceed such requirements and, in any event, maintain a risk-based capital
ratio of at least one-hundred and fifty percent (150.0%) of company action level
(or similar term as used under Applicable Laws or by any applicable Insurance
Regulatory Authority); provided that, in the event that the Credit Parties and
their Subsidiaries shall fail to comply with the foregoing, the Credit Parties
and their Subsidiaries shall have a period of six (6) months following the
applicable Fiscal Year end to return to compliance with the foregoing.

 

Article 9

EVENTS OF DEFAULT; Remedies; Application of Funds.

Section 9.1Events of Default. If any one or more of the following conditions or
events shall occur:

(a)Failure to Make Payments When Due. Failure by any Credit Party to pay:

(i)the principal of any Loan when due, whether at stated maturity, by
acceleration or otherwise;

(ii)within one (1) Business Day of when due, any amount payable to the Issuing
Bank in reimbursement of any drawing under a Letter of Credit; or

(iii)within five (5) Business Days of when due, any interest on any Loan or any
fee or any other amount due hereunder;

(b)Default in Other Agreements.

(i)Failure of any Credit Party or any of its Subsidiaries to pay when due any
principal of or interest on, or any other amount payable in respect of, one or
more items of Indebtedness (other than Indebtedness referred to in clause (a)
above but including, without limitation, Indebtedness under the Convertible
Notes or Senior Secured Notes) in an aggregate principal amount of $2,000,000 or
more, in each case, beyond the grace or cure period, if any, provided therefor;
or

(ii)breach or default by any Credit Party with respect to any other term of (A)
one or more items of Indebtedness in the aggregate principal amounts referred to
in clause (b)(i) above, or (B) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case, beyond the
grace or cure period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be;

provided that, so long as the Administrative Agent has not exercised any
remedies under this Article 9, any Default or Event of Default under this clause
(b) shall be immediately cured and no longer continuing (without any action on
the part of the Administrative Agent, any Lender or otherwise) as and when any
such failure (x) is remedied by the Borrower or applicable Subsidiary or (y) is
waived (including in the form of amendment) by the requisite holders of the
applicable item of Indebtedness.

103

--------------------------------------------------------------------------------

 

(c)Breach of Certain Covenants. Failure of any Credit Party to perform or comply
with any term or condition contained in clause (a), (b) or (c) of Section 7.1
(and such default or compliance remains uncured for a period of five (5)
Business Days), Section 7.1(h), Section 7.2(a), 7.6, 7.9 or 7.15, or Article 8.

(d)Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document, or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto, or in
connection herewith or therewith, shall be false in any material respect as of
the date made or deemed made;

(e)Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of, or compliance with, any term contained herein or in any of the
other Credit Documents, other than any such term referred to in any other
clause of this Section 9.1, and such default shall not have been remedied or
waived within thirty (30) days after the earlier of:

(i)an Authorized Officer of any Credit Party becoming aware of such default; or

(ii)receipt by the Borrower of notice from the Administrative Agent or any
Lender of such default;

(f)Involuntary Bankruptcy; Appointment of Receiver, etc.

(i)A court of competent jurisdiction shall enter a decree or order for relief in
respect of any Credit Party or any of its Subsidiaries in an involuntary case
under the Bankruptcy Code or Debtor Relief Laws now or hereafter in effect,
which decree or order is not stayed, or any other similar relief shall be
granted under any applicable federal or state law; or

(ii)

(A)an involuntary case shall be commenced against any Credit Party or any of its
Subsidiaries under the Bankruptcy Code or other Debtor Relief Laws now or
hereafter in effect;

(B)a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over any Credit Party or any of its Subsidiaries,
or over all or a substantial part of its property, shall have been entered;

(C)there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of any Credit Party or any of its Subsidiaries for
all, or a substantial part, of its property; or

(D)a warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of any Credit Party or any of its
Subsidiaries;

and any such event described in this clause (f)(ii) shall continue for sixty
(60) days without having been dismissed, bonded or discharged;

(g)Voluntary Bankruptcy; Appointment of Receiver, etc.

(i)Any Credit Party or any of its Subsidiaries shall:

(A)have an order for relief entered with respect to it;

(B)commence a voluntary case under the Bankruptcy Code or other Debtor Relief
Laws now or hereafter in effect;

104

--------------------------------------------------------------------------------

 

(C)consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law;

(D)consent to the appointment of, or taking possession by, a receiver, trustee
or other custodian for all, or a substantial part, of its property;

(E)make any assignment for the benefit of creditors; or

(F)be unable, or fail generally, or admit in writing its inability, to pay its
debts as such debts become due; or

(ii)the board of directors (or similar governing body) of any Credit Party or
any of its Subsidiaries, or any committee thereof, shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to in this
clause (g) or in clause (f) above;

(h)Judgments and Attachments.

(i)Any one or more final, non-appealable money judgments, writs or warrants of
attachment or similar process involving an aggregate amount at any time in
excess of $2,000,000 (to the extent not adequately covered by insurance as to
which a solvent and unaffiliated insurance company has acknowledged coverage in
writing) shall be entered or filed against any Credit Party or any of its
Subsidiaries, or any of their respective assets, and shall remain undischarged,
un-vacated, un-bonded or un-stayed for a period of sixty (60) days; or

(ii)any non-monetary judgment or order shall be rendered against any Credit
Party or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect, and shall remain undischarged, un-vacated, un-bonded or
un-stayed for a period of sixty (60) days;

(i)Dissolution. Any order, judgment or decree shall be entered against any
Credit Party or any of its Subsidiaries decreeing the dissolution or split up of
such Credit Party or such Subsidiary, and such order shall remain undischarged
or un-stayed for a period in excess of thirty (30) days;

(j)Pension Plans. There shall occur one or more ERISA Events which, individually
or in the aggregate, results in liability of any Credit Party or any of its
Subsidiaries in excess of $2,000,000 during the term hereof and which is not
paid by the applicable due date;

(k)Change of Control. A Change of Control shall occur;

(l)Invalidity of Credit Documents and Other Documents. At any time after the
execution and delivery thereof:

(i)this Agreement or any other Credit Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations (other
than contingent and indemnified obligations not then due and owing) in
accordance with the terms hereof) or shall be declared null and void, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document; or

(ii)any Credit Party shall contest the validity or enforceability of any Credit
Document in writing or deny in writing that it has any further liability,
including with respect to future advances by the Lenders, under any Credit
Document to which it is a party;

(m)Risk Retention. On June 1st of each calendar year, the net pre-tax
catastrophe retention of each Regulated Subsidiary, whose surpluses are
available for payment of claims on policies issued by the Credit

105

--------------------------------------------------------------------------------

 

Parties and their Subsidiaries, exceeds (i) fifty-five percent (55.0%) with
respect to Zephyr Insurance Company, or (ii) thirty percent (30.0%) with respect
to any Regulated Subsidiary other than Zephyr Insurance Company and Osprey Re
Ltd., of the immediately preceding March 31st statutory surplus in the event of
a 1/100 Probable Maximum Loss followed by a subsequent event equivalent to a
1/50 Probable Maximum Loss, as measured by a catastrophe model that has been
approved by the appropriate Insurance Regulatory Authority; or

(n)Reinsurer Concentration. The aggregate amount of risk retention for
catastrophic excess reinsurance provided for payment of claims on policies
purchased by the Credit Parties and their Subsidiaries provided by any
individual (or affiliated) Qualifying Reinsurer(s) (other than the Florida
Hurricane Catastrophe Fund) or individual (or affiliated) Non-Qualifying
Reinsurer(s) exceeds fifteen percent (15.0%) of the aggregate of all such risk
retention provided by all Qualifying Reinsurers and Non-Qualifying Reinsurers;
provided that, (x) for purposes of determining whether an Event of Default
exists under this clause (o), reinsurance provided by Non-Qualifying Reinsurers
shall not be included in the calculation of the foregoing percentage of
aggregate risk retention to the extent that the aggregate amount of reinsurance
provided by Non-Qualifying Reinsurers exceeds fifteen percent (15.0%) of the
aggregate amount of all reinsurance maintained by, or for the benefit of, the
Insurance Affiliates whose surpluses are available for payment of claims on
policies issued by the Credit Parties and their Subsidiaries, and (y) no Event
of Default shall arise under this clause (o) to the extent solely arising from
the merger, after the Effective Date but prior to renewal of the applicable
agreement(s), of any Qualifying Reinsurer or Non-Qualifying Reinsurer into any
other Qualifying Reinsurer or Non-Qualifying Reinsurer, so long as no party to
any such merger is an Affiliate of any Credit Party.

Section 9.2Remedies. (a) Upon the occurrence of any Event of Default described
in clause (f) or (g) of Section 9.1, automatically, and (b) upon the occurrence,
and during the continuance, of any other Event of Default, at the request of (or
with the consent of) the Required Lenders, upon notice to the Borrower by the
Administrative Agent:

(i)the Revolving Commitments, if any, of each Lender having such Revolving
Commitments, and the obligation of the Issuing Bank to issue any Letter of
Credit, each shall immediately terminate;

(ii)each of the following shall immediately become due and payable, in each
case, without presentment, demand, protest or other requirements of any kind,
all of which are hereby expressly waived by each of the Credit Parties:

(A)the unpaid principal amount of, and accrued interest on, the Loans;

(B)an amount equal to the maximum amount that may at any time be drawn under all
Letters of Credit then outstanding (regardless of whether any beneficiary under
any such Letter of Credit shall have presented, or shall be entitled at such
time to present, the drafts or other documents or certificates required to draw
under such Letters of Credit); and

(C)all other Obligations;

provided, the foregoing sub-clauses (ii)(A), (ii)(B) and (ii)(C) shall not
affect in any way the obligations of the Lenders under Section 2.2(b)(iii) or
2.3(e);

(iii)the Administrative Agent may cause the Collateral Agent to enforce any and
all Liens and security interests created pursuant to Collateral Documents; and

(iv)the Administrative Agent shall direct the Borrower to pay (and the Borrower
hereby agrees, upon receipt of such notice, or upon the occurrence of any Event
of Default specified in clause (f) or (g) of Section 9.1, to pay) to the
Administrative Agent such additional amounts of cash, to be held as security for
the Borrower’s reimbursement Obligations in respect of Letters of Credit then

106

--------------------------------------------------------------------------------

 

outstanding under arrangements acceptable to the Administrative Agent, equal to
the Outstanding Amount of the Letter of Credit Obligations at such time.

Notwithstanding anything herein or otherwise to the contrary, any Event of
Default occurring hereunder shall continue to exist (and shall be deemed to be
continuing) until such time as such Event of Default has been cured to the
satisfaction of the Required Lenders or waived in writing in accordance with the
terms of Section 11.4.

Section 9.3Application of Funds. After the exercise of remedies provided for in
Section 9.2 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including without limitation all reasonable
out-of-pocket fees, expenses and disbursements of any law firm or other counsel
and amounts payable under Section 3.1, 3.2 and 3.3) payable to the
Administrative Agent and the Collateral Agent, in each case, in its capacity as
such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, including, without limitation, all
reasonable out-of-pocket fees, expenses and disbursements of any law firm or
other counsel and amounts payable under Section 3.1, 3.2 and 3.3), ratably among
the Lenders in proportion to the respective amounts described in this Second
clause payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations ratably among such parties in proportion to the
respective amounts described in this Third clause payable to them;

Fourth, to:

(A)payment of that portion of the Obligations constituting unpaid principal of
the Loans and Letter of Credit Borrowings;

(B)payment of breakage, termination or other amounts owing in respect of any
Swap Agreement between any Credit Party or any of its Subsidiaries and any
Qualifying Swap Provider, to the extent such Swap Agreement is permitted
hereunder;

(C)payments of amounts due under any Treasury Management Agreement between any
Credit Party or any of its Subsidiaries and any Qualifying Treasury Management
Bank; and

(D)the Administrative Agent for the account of the Issuing Bank, to Cash
Collateralize that portion of the Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit;

ratably among such parties in proportion to the respective amounts described in
this Fourth clause payable to them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Laws.

Subject to Section 2.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to the Fourth clause above shall be applied
to satisfy drawings under such Letters of Credit as they occur.  If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

107

--------------------------------------------------------------------------------

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this Section
9.3.

Notwithstanding the foregoing, Secured Swap Obligations and Secured Treasury
Management Obligations shall be excluded from the application described above if
the Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Qualifying Swap Provider or Qualifying Treasury
Management Bank, as the case may be. Each Qualifying Swap Provider or Qualifying
Treasury Management Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Section 10 for itself and its Affiliates as if a “Lender” party
hereto.

Article 10

AGENCY

Section 10.1Appointment and Authority.

(a)Each of the Lenders and the Issuing Bank hereby irrevocably appoints Regions
Bank to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
10 are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Bank, and no Credit Party nor any of its Subsidiaries shall have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Credit Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

(b)Each of the Lenders hereby irrevocably appoints, designates and authorizes
the Collateral Agent to take such action on its behalf under the provisions of
this Agreement and each Collateral Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, nor shall the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any Collateral Document or otherwise exist against the
Collateral Agent. Without limiting the generality of the foregoing sentence, the
use of the term “agent” herein and in the Collateral Documents with reference to
the Collateral Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Collateral Agent shall act on behalf of the Lenders
with respect to any Collateral and the Collateral Documents, and the Collateral
Agent shall have all of the benefits and immunities: (i) provided to the
Administrative Agent under the Credit Documents with respect to any acts taken
or omissions suffered by the Collateral Agent in connection with any Collateral
or the Collateral Documents as fully as if the term “Administrative Agent” as
used in such Credit Documents included the Collateral Agent with respect to such
acts or omissions; and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent.

Section 10.2Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender, and may exercise the

108

--------------------------------------------------------------------------------

 

same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with the Borrower or any Subsidiary of the Borrower or other Affiliate thereof,
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.

 

 

Section 10.3Exculpatory Provisions.

(a)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or Applicable Law, including, for the
avoidance of doubt, any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(iii)shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b)The Administrative Agent shall not be liable for any action taken or not
taken by it: (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.4 and 9.2); or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or the Issuing Bank.

(c)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into:

(i)any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document;

(ii)the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith;

(iii)the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default;

109

--------------------------------------------------------------------------------

 

(iv)the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document; or

(v)the satisfaction of any condition set forth in Section 5 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(d)The Administrative Agent and any assignor of a Loan or seller of a
participation hereunder shall be entitled to rely conclusively on a
representation of the assignee Lender or Participant in any document delivered
in connection with this Agreement, including, without limitation, the relevant
Assignment Agreement or participation agreement, as applicable, that such
assignee or purchaser is not a Disqualified Institution. The Administrative
Agent shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions. Without limiting the generality of
the foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.

Section 10.4Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower and its Subsidiaries), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

Section 10.5Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10.5 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 10.6Resignation of Administrative Agent.

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States (but which shall not be a Disqualified Institution), or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its

110

--------------------------------------------------------------------------------

 

resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the Issuing Bank,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by Applicable Law by notice in writing to the Borrower and such Person
remove such Person as the Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable): (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Credit Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed); and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent (other than any
rights to indemnity payments owed to the retiring or removed Administrative
Agent), and the retiring or removed Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor, unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other
Credit Documents, the provisions of this Section 10 and Section 11.2 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub‑agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.

Section 10.7Non-Reliance on Administrative Agent and Other Lenders. Each of the
Lenders and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

Section 10.8No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Co-Documentation Agents or Syndication
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Bank hereunder.

Section 10.9Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the

111

--------------------------------------------------------------------------------

 

Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 2.10 and 11.2) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
2.10 and 11.2).

Section 10.10Collateral Matters.

(a)The Lenders (including the Issuing Bank and the Swingline Lender) irrevocably
authorize the Administrative Agent and the Collateral Agent, at its option and
in its discretion:

(i)to release any Lien on any property granted to or held under any Credit
Document securing the Obligations:

(A)upon termination of the commitments under this Agreement and payment in full
of all Obligations (other than contingent indemnification obligations and
obligations under any Secured Swap Agreement or Secured Treasury Management
Agreement) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Bank shall have been made);

(B)that is sold or otherwise disposed of or to be sold or otherwise disposed of
as part of or in connection with any sale or other disposition permitted under
the Credit Documents or consented to in accordance with the terms of this
Agreement; or

(C)subject to Section 11.4, if approved, authorized or ratified in writing by
the Required Lenders;

(ii)to subordinate any Lien on any property granted to or held under any Credit
Document securing the Obligations to the holder of any Lien on such property
that is permitted by Section 8.2(m); and

(iii)to release any Guarantor from its obligations under this Agreement and the
other Credit Documents if such Person ceases to be a Guarantor as a result of a
transaction permitted under the Credit Documents.

112

--------------------------------------------------------------------------------

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under this Agreement
pursuant to this Section 10.10.

(b)The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

(c)Anything contained in any of the Credit Documents to the contrary
notwithstanding, each of the Credit Parties, the Administrative Agent, the
Collateral Agent and each holder of the Obligations hereby agree that:

(i)no holder of the Obligations shall have any right individually to realize
upon any of the Collateral or to enforce this Agreement, the Notes or any other
Credit Agreement, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the holders of the Obligations in accordance with the terms hereof and
all powers, rights and remedies under the Collateral Documents may be exercised
solely by the Collateral Agent; and

(ii)in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale or other disposition, and the Collateral Agent, as
agent for and representative of the holders of the Obligations (but not any
Lender or Lenders in its or their respective individual capacities, unless the
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all, or any portion, of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by the Collateral Agent at such sale or other
disposition.

(d)No Secured Swap Agreement or Secured Treasury Management Agreement will
create (or be deemed to create) in favor of any Qualifying Swap Provider or any
Qualifying Treasury Management Bank, respectively that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of the Borrower or any other Credit Party under the Credit Documents
except as expressly provided herein or in the other Credit Documents. By
accepting the benefits of the Collateral, each such Qualifying Swap Provider and
Qualifying Treasury Management Bank shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by the Credit Documents as
a holder of the Obligations, subject to the limitations set forth in this clause
(d). Furthermore, it is understood and agreed that the Qualifying Swap Provider
and Qualifying Treasury Management Banks, in their capacity as such, shall not
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any of the other Credit Documents or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral, or to any notice of or consent to any amendment, waiver or
modification of the provisions hereof or of the other Credit Documents) other
than in its capacity as a Lender and, in any case, only as expressly provided
herein.

Article 11

MISCELLANEOUS

113

--------------------------------------------------------------------------------

 

Section 11.1Notices; Effectiveness; Electronic Communications.

(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier or electronic mail as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)if to the Administrative Agent, the Borrower or any other Credit Party, to
the address, telecopier number, electronic mail address or telephone number
specified in Appendix B; and

(ii)if to any Lender, the Issuing Bank or the Swingline Lender, to the address,
telecopier number, electronic mail address or telephone number in its
Administrative Questionnaire on file with the Administrative Agent.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in clause (b)
below.

(b)Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Section
2 if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent and the Borrower that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or any
Credit Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes:

(i)notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); and

(ii)notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor,

provided that, with respect to clauses (i) and (ii) above, if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c)Change of Address, Etc. Any party hereto may change its address or telecopier
number for notices and other communications hereunder by notice to the other
parties hereto.

(d)Platform.

114

--------------------------------------------------------------------------------

 

(i)Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debtdomain,
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”).

(ii)The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Credit Parties, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any other Credit Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Credit Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through the Platform.

Section 11.2Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses. The Credit Parties shall pay, on a joint and several
basis, each of the following:

(i)all reasonable out‑of‑pocket expenses incurred by the Administrative Agent
and its Affiliates (which, in the case of legal counsel, shall be limited to the
reasonable fees, charges and disbursements of one primary counsel for the
Administrative Agent, the Collateral Agent, the Lenders, the Issuing Bank, the
Swingline Lender and their respective Affiliates, taken as a whole, and of one
special and local counsel to the Administrative Agent, the Collateral Agent, the
Lenders, the Issuing Bank, the Swingline Lender and their respective Affiliates,
taken as a whole, in each applicable jurisdiction retained by the Administrative
Agent and/or the Collateral Agent, and, in the event of any actual or potential
conflict of interest, one additional primary, special and local counsel, as
applicable, for each of the foregoing subject to a conflict) in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated);

(ii)all reasonable out‑of‑pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder; and

(iii)all reasonable out‑of‑pocket expenses incurred by the Administrative Agent,
any Lender or the Issuing Bank (which, in the case of legal counsel, shall be
limited to the reasonable fees, charges and disbursements of one primary counsel
for the Administrative Agent, the Collateral Agent, the Lenders, the Issuing
Bank, the Swingline Lender and their respective Affiliates, taken as a whole,
and of one special and local counsel to the Administrative Agent, the Collateral
Agent, the Lenders, the Issuing Bank, the Swingline Lender and their respective
Affiliates, taken as a whole, in each applicable jurisdiction retained by the
Administrative Agent and/or the Collateral Agent, and, in the event of any
actual or potential conflict of interest, one additional primary, special and
local counsel, as applicable,

115

--------------------------------------------------------------------------------

 

for each of the foregoing subject to a conflict) in connection with the
enforcement or protection of its rights:

(A)in connection with this Agreement and the other Credit Documents, including
its rights under this Section; or

(B)in connection with the Loans made or Letters of Credit issued hereunder,
including all such out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)Indemnification by the Credit Parties. The Credit Parties shall indemnify, on
a joint and several basis, the Administrative Agent (and any sub-agent thereof),
the Collateral Agent (and any sub-agent thereof), each Lender and the Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (which, in
the case of legal counsel, shall be limited to the reasonable fees, charges and
disbursements of one primary counsel for the Indemnitees, taken as a whole, and
of one special and local counsel to the Indemnitees, taken as a whole, in each
applicable jurisdiction retained by the Administrative Agent and/or the
Collateral Agent, and, in the event of any actual or potential conflict of
interest, one additional primary, special and local counsel, as applicable, for
each Indemnitee subject to a conflict), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Credit
Party) other than such Indemnitee or its Related Parties arising out of, in
connection with, or as a result of:

(i)the execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby;

(ii)any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit);

(iii)any actual or alleged presence or release of Hazardous Materials on or from
any property owned or operated by the Borrower or any other Credit Party, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries; or

(iv)any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing sub-clauses (i), (ii), or (iii), whether based
on contract, tort or any other theory, whether brought by a third party or by
the Borrower or any of its Subsidiaries, and regardless of whether any
Indemnitee is a party thereto;

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses:
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee; or (y) result from a claim brought by the
Borrower or any Credit Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Credit Document, if
the Borrower or such Credit Party has obtained a final and non-appealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This clause (b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(c)Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under clauses (a) or (b)
above to be paid by it to the Administrative Agent

116

--------------------------------------------------------------------------------

 

(or any sub-agent thereof), the Collateral Agent (or any sub-agent thereof), the
Issuing Bank or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any such sub-agent), the Issuing Bank or such Related
Party, as the case may be, such Lender’s pro rata share (in each case,
determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the Issuing Bank in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or the Issuing Bank in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of this Agreement that provide that their obligations are several in nature, and
not joint and several.

(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, none of the Credit Parties shall assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in clause (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby.

(e)Payments. All amounts due under this Section shall be payable promptly, but
in any event within ten (10) Business Days after written demand therefor
(including delivery of copies of applicable invoices, if any).

(f)Survival. The provisions of this Section shall survive resignation or
replacement of the Administrative Agent, Collateral Agent, the Issuing Bank, the
Swingline Lender or any Lender, termination of the commitments hereunder and
repayment, satisfaction and discharge of the loans and obligations hereunder.

Section 11.3Set‑Off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower or any other Credit Party against any and
all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender, the
Issuing Bank or their respective Affiliates, irrespective of whether or not such
Lender, the Issuing Bank or such Affiliate shall have made any demand under this
Agreement or any other Credit Document and although such obligations of the
Borrower or such Credit Party may be contingent or un-matured or are owed to a
branch, office or Affiliate of such Lender or the Issuing Bank different from
the branch or office holding such deposit or obligated on such indebtedness;
provided that, in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Bank, and the Lenders, and (y)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Bank or their respective Affiliates may have. Each
of the Lenders and the Issuing Bank agrees to notify the Borrower and the
Administrative Agent promptly after any such

117

--------------------------------------------------------------------------------

 

setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

Section 11.4Amendments and Waivers.

(a)Required Lenders’ Consent. Subject to clauses (b) and (c) below, no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Administrative
Agent and the Required Lenders, provided that:

(i)the Administrative Agent may, with the consent of the Borrower only, amend,
modify or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or the Issuing Bank;

(ii)each of the Fee Letter and any Auto Borrow Agreement may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto;

(iii)no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitments, Loans
and/or Letter of Credit Obligations of such Lender may not be increased or
extended without the consent of such Lender;

(iv)each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein; and

(v)the Required Lenders shall determine whether or not to allow any Credit Party
to use cash collateral in the context of a bankruptcy or insolvency proceeding
and such determination shall be binding on all of the Lenders.

(b)Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender except as provided in clause (a)(iii) above) that would
be affected thereby, but subject to Section 3.1(h), no amendment, modification,
termination, or consent shall be effective if the effect thereof would:

(i)extend the Revolving Commitment Termination Date;

(ii)waive, reduce or postpone any scheduled repayment (but not prepayment) or
alter the required application of any prepayment pursuant to Section 2.12 or the
application of funds pursuant to Section 9.3,  as applicable;

(iii)extend the stated expiration date of any Letter of Credit, beyond the
Revolving Commitment Termination Date;

(iv)reduce the principal of or the rate of interest on any Loan (other than any
waiver of the imposition of the Default Rate pursuant to Section 2.9) or any fee
or premium payable hereunder; provided, however, that only the consent of the
Required Lenders shall be necessary:

(A)to amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate; or

(B)to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or to reduce any fee payable hereunder;

118

--------------------------------------------------------------------------------

 

(v)extend the time for payment of any such interest or fees;

(vi)reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii)amend, modify, terminate or waive any provision of this clause (b), the
below clause (c) or any other provision of this Agreement that expressly
provides that the consent of all Lenders is required;

(viii)change the percentage of the outstanding principal amount of Loans that is
required for the Lenders or any of them to take any action hereunder or amend
the definition of “Required Lenders”;

(ix)release all or substantially all of the Collateral or all or substantially
all of the Guarantors from their obligations hereunder, in each case, except as
expressly provided in the Credit Documents; or

(x)consent to the assignment or transfer by the Borrower of any of its rights
and obligations under any Credit Document (except pursuant to a transaction
permitted hereunder).

(c)Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by the Borrower
or any other Credit Party therefrom, shall:

(i)increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender, provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

(ii)amend, modify, terminate or waive any provision hereof relating to the
Swingline Sublimit or the Swingline Loans without the consent of the Swingline
Lender;

(iii)amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.3(e)
without the written consent of the Administrative Agent and of the Issuing Bank;
or

(iv)amend, modify, terminate or waive any provision of this Section 11 as the
same applies to the Administrative Agent, or any other provision hereof as the
same applies to the rights or obligations of the Administrative Agent, in each
case, without the consent of the Administrative Agent.

Notwithstanding any of the foregoing to the contrary:

(A)the consent of the Borrower and the other Credit Parties shall not be
required for any amendment, modification or waiver of the provisions of Section
10 (other than the provisions of Sections 10.6 or 10.10), so long as such
amendment is not adverse to the interests of the Borrower and the other Credit
Parties;

(B)the Credit Parties, the Administrative Agent and/or the Collateral Agent,
without the consent of any Lender, may enter into any amendment, modification or
waiver of any Credit Document, or enter into any new agreement or instrument, to
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the holders of the Obligations, or as required by local law
to give effect to, or protect any security interest for the benefit of the
holders of the Obligations, in any property or so that the security interests
therein comply with applicable law;

119

--------------------------------------------------------------------------------

 

(C)the Administrative Agent, the Collateral Agent and the Borrower may amend,
modify or supplement this Agreement or any other Credit Document to cure or
correct administrative or technical errors or omissions or any ambiguity,
mistake, defect, inconsistency, obvious error or to make any necessary or
desirable administrative or technical change, and such amendment shall become
effective without any further consent of any other party to such Credit Document
so long as such amendment, modification or supplement does not adversely affect
the rights of any Lender or any other holder of the Obligations in any material
respect; and

(D)this Agreement may be amended and restated without the consent of any Lender
(but with the consent of the Borrower and the Administrative Agent) if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Commitments of such
Lender shall have terminated, such Lender shall have no other commitment or
other obligation hereunder, and shall have been paid in full all principal,
interest and other amounts owing to it, or accrued for its account, under this
Agreement.

(d)Execution of Amendments, etc. The Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.4 shall be binding
upon the Administrative Agent, each Lender at the time outstanding, each future
Lender and, if signed by the Borrower, on the Borrower.

Section 11.5Successors and Assigns.

(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder, except:

(i)to an assignee in accordance with the provisions of clause (b) below;

(ii)by way of participation in accordance with the provisions of clause (d)
below; or

(iii)by way of pledge or assignment of a security interest subject to the
restrictions of clause (e) below (and any other attempted assignment or transfer
by any party hereto shall be null and void).

Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (d)
below and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees (other than to any Disqualified Institution) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments, Loans and obligations hereunder at the time owing to it), provided
that any such assignment shall be subject to the following conditions:

(i)Minimum Amounts.

120

--------------------------------------------------------------------------------

 

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s commitments and the loans at the time owing to it (in each case, with
respect to any credit facility) or contemporaneous assignments to Approved Funds
that equal at least to the amounts specified in clause (i)(B) below in the
aggregate) or, in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)in any case not described in clause (i)(A) above, the aggregate amount of the
commitment (which for this purpose includes loans and obligations in respect
thereof outstanding thereunder) or, if the commitment is not then in effect, the
principal outstanding balance of the loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment Agreement, as of the Trade Date)
shall not be less than One Million Dollars ($1,000,000), in the case of any
assignment in respect of any Revolving Commitments and/or Revolving Loans, or
One Million Dollars ($1,000,000), in the case of any assignment in respect of
any Term Loan Commitments and/or Term Loans, unless each of the Administrative
Agent and, so long as no Event of Default shall have occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitments and Loans
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations on a non-pro rata basis
as between its Revolving Commitment and/or Revolving Loans, on the one hand, and
any Term Loan Commitment and/or Term Loans, on the other the hand.

(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) above and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required, unless (x) an Event of Default shall have occurred
and is continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of:

(I)commitments under revolving credit facilities and unfunded commitments under
term loan facilities if such assignment is to a Person that is not a Lender with
a commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; or

(II)a funded Term Loan to a Person who is not a Lender, an Affiliate of a Lender
or an Approved Fund;

(C)the consent of the Issuing Bank (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of any Revolving
Commitment; and

121

--------------------------------------------------------------------------------

 

(D)the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Commitment.

(iv)Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee in the amount of Three Thousand Five Hundred
Dollars ($3,500), unless waived, in whole or in part by the Administrative Agent
in its discretion. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)No Assignment to Certain Persons. No such assignment shall be made to: (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries; (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B); or (C) a Disqualified Institution, provided that any assignment
made to a Disqualified Institution in violation of this clause (C) shall not be
void, but the provisions of clause (f)(ii) below may apply.

(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to: (x) pay and satisfy in full all
payment liabilities then owed by such Defaulting Lender to the Administrative
Agent, the Issuing Bank, the Swingline Lender and each other Lender hereunder
(and interest accrued thereon); and (y) acquire (and fund as appropriate) its
full pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) below, from and after the effective date specified in each
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment Agreement, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.16, 2.17 and 11.2 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided that, except to the extent
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. The Borrower will execute
and deliver on request, at its own expense, Notes to the assignee evidencing the
interests taken by way of assignment hereunder. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection (other than an assignment or transfer to a Disqualified
Institution) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (d) below.

122

--------------------------------------------------------------------------------

 

(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United
States, a copy of each Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans and Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or a Disqualified Instituion) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent, the Issuing Bank and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.2(c) with respect to any
payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (b) or (c) of
Section 11.4 that affects such Participant; provided, further, that any such
agreement or instrument shall require the applicable Participant to represent
and warrant for the benefit of the Borrower and such Lender that such
Participant is not a Disqualified Institution. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.2, 3.1 and 3.3
(subject to the requirements and limitations therein, including the requirements
under Section 3.3(f) (it being understood that the documentation required under
Section 3.3(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) above; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.17 and 3.4 as if it were an assignee
under clause (b) below, and (B) shall not be entitled to receive any greater
payment under Section 3.2 or 3.3 with respect to any participation than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.17 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.3 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person, except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103–1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

123

--------------------------------------------------------------------------------

 

(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement, or any
promissory notes evidencing its interests hereunder, to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

(f)Disqualified Institution.

(i)No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date on which the assigning Lender entered
into an Assignment Agreement or participation agreement, as applicable, with
such Person (unless the Borrower has consented to such assignment to such
entity, in which case, such entity will not be considered a Disqualified
Institution for the purpose of such assignment).

(ii)If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (f)(i)
above, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution, (A) terminate any Revolving Commitment of
such Disqualified Institution and repay all Obligations of the Borrower owing to
such Disqualified Institution in connection with such Revolving Commitment, and
(B) in the case of an outstanding portion of any Term Loan held by such
Disqualified Institution, prepay or purchase such portion of the Term Loans, in
each case, plus accrued interest, fees and other amounts payable to such
Disqualified Institution hereunder; provided that the Borrower may not use the
proceeds of any Revolving Loans to repay outstanding Obligations owing to a
Disqualified Institution pursuant to clauses (A) and (B).

(iii)Notwithstanding anything to the contrary herein, Disqualified Institutions
(x) will not have the right to receive information, reports or other materials
provided to the Lenders by the Borrower, the Administrative Agent or any other
Lender, attend or participate in meetings attended by the Lenders and the
Administrative Agent or access any electronic site established for the Lenders
or confidential communications from counsel to or financial advisors of the
Administrative Agent or the Lenders, and (y) for purposes of any consent to any
amendment, waiver or modification of, or any action under, and for the purpose
of any direction to the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) under, this Agreement or any other
Credit Document, each Competitor will be deemed to have consented in the same
proportion as the Lenders that are not Disqualified Institutions consented to
such matter. The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes the Administrative Agent to post the Disqualified
Institution List on the Platform, including the portion of the Platform that is
designated for “public side” Lenders and/or provide the Disqualified Institution
List to each Lender requesting the same.

Section 11.6Independence of Covenants. All covenants hereunder shall be given
independent effect so that, if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 11.7Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Section 3.1(c), 3.2, 3.3, 11.2,
11.3, and 11.10, and the agreements of the Lenders and the Agents set forth in
Section 2.14, 10.3 and 11.2(c), shall survive the payment of the Loans, the
cancellation, expiration or cash collateralization of the Letters of Credit, and
the termination hereof.

Section 11.8No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any

124

--------------------------------------------------------------------------------

 

other Credit Document shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to the Administrative Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents, any Swap Agreements or any Treasury Management
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

Section 11.9Marshalling; Payments Set Aside. Neither the Administrative Agent
nor any Lender shall be under any obligation to marshal any assets in favor of
any Credit Party or any other Person or against or in payment of any or all of
the Obligations. To the extent that any Credit Party makes a payment or payments
to the Administrative Agent, the Issuing Bank, the Swingline Lender or the
Lenders (or to the Administrative Agent, on behalf of Lenders), or the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Lenders
enforce any security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

Section 11.10Severability. In case any provision in or obligation hereunder or
any Note or other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 11.11Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment of any other Lender
hereunder. Nothing contained herein or in any other Credit Document, and no
action taken by the Lenders pursuant hereto or thereto, shall be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to Section 10.10(c), each
Lender shall be entitled to protect and enforce its rights arising under this
Agreement and the other Credit Documents and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

Section 11.12Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 11.13Applicable Laws.

(a)Governing Law. This Agreement and the other Credit Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of, or relating to this Agreement or any
other Credit Document (except, as to any other Credit Document, as expressly set
forth therein), and the transactions contemplated hereby and thereby, shall be
construed in accordance with, and be governed by, the law of the State of New
York.

(b)Submission to Jurisdiction. Each party hereto irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in the Borough of

125

--------------------------------------------------------------------------------

 

Manhattan and of the United States District Court of the Southern District, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Credit Document, or for recognition
or enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Credit Document shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Credit Document against any Credit Party or its properties in the courts of any
jurisdiction.

(c)Waiver of Venue. Each party hereto irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Credit Document in any court referred
to in clause (b) above. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

Section 11.14WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO: (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.15Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed:

(a)to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential);

(b)to the extent required or requested by any regulatory authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners);

(c)to the extent required by Applicable Laws or regulations or by any subpoena
or similar legal process;

(d)to any other party hereto;

126

--------------------------------------------------------------------------------

 

(e)in connection with the exercise of any remedies hereunder or under any other
Credit Document or any action or proceeding relating to this Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder;

(f)subject to an agreement containing provisions substantially the same as those
of this Section, to:

(i)any assignee of or Participant in, or any prospective assignee of or
Participant in (including, for purposes hereof, any new lenders invited to join
hereunder on an increase in the Loans and Commitments hereunder, whether by
exercise of an accordion, by way of amendment or otherwise), any of its rights
or obligations under this Agreement; or

(ii)any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower or its obligations, this Agreement or payments hereunder;

(g)on a confidential basis to:

(i)any rating agency in connection with rating the Borrower or its Subsidiaries
or the credit facilities provided for herein; or

(ii)the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided for herein;

(h)with the consent of the Borrower;

(i)to the extent such Information: (x) becomes publicly available other than as
a result of a breach of this Section 11.15; or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Bank or any of their respective
Affiliates on a non-confidential basis from a source other than the Borrower; or

(j)for purposes of establishing a “due diligence” defense.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a non-confidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 11.15 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders acknowledges that:

(A)the Information may include material non-public information concerning the
Borrower or any Subsidiary, as the case may be;

(B)it has developed compliance procedures regarding the use of material
non-public information; and

(C)it will handle such material non-public information in accordance with
Applicable Law, including United States federal and state securities laws.

127

--------------------------------------------------------------------------------

 

Section 11.16Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under Applicable Laws shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
aggregate outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and each of the Credit Parties to
conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the aggregate outstanding amount of the Loans made hereunder or be refunded
to each of the applicable Credit Parties. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Highest Lawful Rate, such Person may, to the extent permitted by
Applicable Laws:

(a)characterize any payment that is not principal as an expense, fee, or premium
rather than interest;

(b)exclude voluntary prepayments and the effects thereof; and

(c)amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest, throughout the contemplated term of the Obligations
hereunder.

Section 11.17Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Article 5, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means (e.g., “pdf” or “tif” format) shall be effective
as delivery of a manually executed counterpart of this Agreement.

Section 11.18No Advisory of Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), each of the Credit Parties acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that:

(a)

(i)the arranging and other services regarding this Agreement provided by the
Administrative Agent, are arm’s-length commercial transactions between the
Credit Parties, on the one hand, and the Administrative Agent, on the other
hand;

128

--------------------------------------------------------------------------------

 

(ii)the Credit Parties have consulted their own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate; and

(iii)each of the Credit Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents;

(b)

(i)the Administrative Agent is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary, for any Credit
Party or any of their Affiliates or any other Person; and

(ii)the Administrative Agent does not have any obligation to any Credit Party or
any of their Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and

(c)the Administrative Agent and its respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Credit Parties and their Affiliates, and the Administrative Agent does not have
any obligation to disclose any of such interests to any Credit Party or its
Affiliates.

To the fullest extent permitted by law, each of the Credit Parties hereby waives
and releases, any claims that it may have against the Administrative Agent with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 11.19Electronic Execution of Assignments and Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
Agreement or in any amendment, waiver, modification or consent relating hereto
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Laws, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 11.20USA PATRIOT Act. Each Lender subject to the Patriot Act hereby
notifies each of the Credit Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each of the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender to identify each of the Credit Parties in accordance with the Patriot
Act.

Section 11.21Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)

the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)

a reduction in full or in part or cancellation of any such liability;

129

--------------------------------------------------------------------------------

 

(ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

Section 11.22Certain ERISA Matters.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Credit Party, that at
least one of the following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Commitments or this Agreement;

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84–14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement;

(iii)

(A)such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84–14);

(B)such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Revolving Commitments and this Agreement;

(C)the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Revolving Commitments and this Agreement
satisfies the requirements of sub-sections (b) through (g) of Part I of PTE
84–14; and

(D)to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84–14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement; or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (1) clause (a)(i) above is true with respect to a
Lender, or (2) a Lender has provided another representation, warranty and
covenant as provided in clause (a)(iv) above, such Lender

130

--------------------------------------------------------------------------------

 

further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Credit Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Revolving
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Credit Document or any documents related hereto or thereto.

[Signatures on Following Page(s)]

 

131

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

BORROWER:

HERITAGE INSURANCE HOLDINGS, INC.,

a Delaware corporation

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

Guarantors:

CONTRACTORS ALLIANCE NETWORK, LLC,

a Florida limited liability company

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

FIRST ACCESS INSURANCE GROUP, LLC,

a Florida limited liability company

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

HERITAGE INSURANCE CLAIMS, LLC,

a Florida limited liability company

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

HERITAGE MGA, LLC,

a Florida limited liability company

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

[Signature Pages Continue]




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

NBIC FINANCIAL HOLDINGS, INC.,

a Delaware corporation

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

NBIC HOLDINGS, INC.,

a Delaware corporation

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

NBIC SERVICE COMPANY, INC.,

a Rhode Island corporation

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

SKYE LANE PROPERTIES, LLC,

a Florida limited liability company

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

ZEPHYR ACQUISITION COMPANY,

a Delaware corporation

 

By:  /s/ Kirk Lusk



Name:Kirk Lusk

Title:Chief Financial Officer

[Signature Pages Continue]

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

HI Holdings, INc.,

a Hawaii corporation

 

By:  /s/ Bruce Lucas



 

Name:

Bruce Lucas

Title:Chief Executive Officer

 

[Signature Pages Continue]




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT

AND COLLATERAL AGENT:

REGIONS BANK

 

By:  /s/ Andrew Staszesky



Name:Andrew Staszesky

Title:Vice President

[Signature Pages Continue]






[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS:

REGIONS BANK,
as a Lender

 

By:  /s/ Andrew Staszesky



Name:Andrew Staszesky

Title:Vice President

[Signature Pages Continue]

 




[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

bmo harris bank n.a.,

as a Lender

 

By:  /s/ Debra Basler



Name:Debra Basler

Title:Managing Director

[Signature Pages Continue]




[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

hancock whitney bank,

as a Lender

 

By:  /s/ Allen L. Harvell, Jr.



 

Name:

Allen L. Harvell, Jr.

Title:Senior Vice President

[Signature Pages Continue]




[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

canadian imperial bank of commerce,

as a Lender

 

By:  /s/ Austin G. Love



Name:Austin G. Love

Title:Managing Director

[Signature Pages Continue]




[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

woodforest national bank,

as a Lender

 

By:  /s/ Jeffrey A. Mitchell



Name:Jeffrey A. Mitchell

Title:Senior Vice President

 

[Signature Page to Credit Agreement]

 